Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 249 Filed: 03/13/19 Page: 1 of 156 PAGEID #: 21702



                             UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION

        . . . . . . . . . . . . . . . .
        OHIO A. PHILIP RANDOLPH         .         Case No. 1:18-cv-357
        INSTITUTE, et al.,              .
                                        .         Day 8 of Bench Trial
                 Plaintiffs,            .
                                        .
                 - v -                  .
                                        .         Wednesday, March 13, 2019
        LARRY HOUSEHOLDER, et al.,      .         9:01 AM
                                        .
                 Defendants.            .         Cincinnati, Ohio
        . . . . . . . . . . . . . . . .

                                           - - -

                            TRANSCRIPT OF PROCEEDINGS
           BEFORE THE HONORABLE TIMOTHY S. BLACK, THE HONORABLE KAREN
             NELSON MOORE AND THE HONORABLE MICHAEL H. WATSON, JUDGES

        APPEARANCES:

        For the Plaintiffs:

        FREDA J. LEVENSON, ESQ.                   T. ALORA THOMAS-LUNDBORG, ESQ.
        DAVID J. CAREY, ESQ.                      THERESA J. LEE, ESQ.
        American Civil Liberties Union            EMILY R. ZHANG, ESQ.
          of Ohio Foundation                      American Civil Liberties Union
        4506 Chester Avenue                         Foundation
        Cleveland, Ohio 44103                     125 Broad Street, 18
                                                  125 Broad Street, 18th Floor
                                                  New York, New York 10004-2400

        ROBERT D. FRAM, ESQ.
        Covington & Burling LLP
        One Front Street, 35th Floor
        San Francisco, California 94111

        For the Defendants:

                                   ANN YACKSHAW, ESQ.
                                   Ohio Attorney General's Office
                                   Constitutional Offices Section
                                   30 East Broad Street, 16th Floor
                                   Columbus, Ohio 43215




                    Proceedings recorded by stenotype; transcript
                      produced by computer-aided transcription.
                                                                              8 -#: 221703
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 249 Filed: 03/13/19 Page: 2 of 156 PAGEID



    1   APPEARANCES (Continued):

    2   For the Defendants Larry Householder and Larry Obhof:

    3                              PHILLIP J. STRACH, ESQ.
                                   MICHAEL D. McKNIGHT, ESQ.
    4                              ALYSSA RIGGINS, ESQ.
                                   Ogletree, Deakins, Nash, Smoak & Stewart,
    5                                P.C.
                                   4208 Six Forks Road, Suite 1100
    6                              Raleigh, North Carolina 27609

    7   For the Intervenors Steve Chabot, Brad R. Wenstrup, Jim Jordan,
        Bob Latta, Bill Johnson, Bob Gibbs, Warren Davidson, Michael
    8   Turner, Dave Joyce, Steve Stivers, Robert F. Bodi, Charles
        Drake, Roy Palmer III, Nathan Aichele, Republican Party of
    9   Cuyahoga County and Franklin County Republican Party:

   10   PATRICK T. LEWIS, ESQ.                    KATHERINE L. McKNIGHT, ESQ.
        Baker & Hostetler LLP                     E. MARK BRADEN, ESQ.
   11   Key Tower                                 Baker & Hostetler LLP
        127 Public Square, Suite 2000             1050 Connecticut Avenue, N.W.
   12   Cleveland, Ohio 44114-1214                Suite 1100
                                                  Washington, DC 20036-5043
   13
        ERIKA DACKIN PROUTY, ESQ.
   14   Baker & Hostetler LLP
        200 Civic Center Drive
   15   Suite 1200
        Columbus, Ohio 43215-4138
   16
        Also present:              Stephen N. Najarian, Trial Consultant
   17                              Forrest Williamson, Paralegal, Baker &
                                     Hostetler
   18
        Law Clerks:                Christopher D. deLaubenfels, Esq.
   19                              Hannah Gelbort, Esq.
                                   Adam Kleven, Esq.
   20                              Caitlin Miller, Esq.
                                   Madison R. Troyer, Esq.
   21
        Courtroom Deputy:          Rebecca R. Santoro
   22
        Court Reporter:            Luke T. Lavin, RDR, CRR
   23                              Potter Stewart U.S. Courthouse
                                   100 East Fifth Street, Room 103
   24                              Cincinnati, Ohio 45202
                                   Telephone: (513) 564-7500
   25
                                                                              8 -#: 321704
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 249 Filed: 03/13/19 Page: 3 of 156 PAGEID



    1                             P R O C E E D I N G S

    2        (In open court at 9:01 AM.)

    3              JUDGE BLACK:      Good morning.     Please be seated.

    4        We're back in the open courtroom.          It's 9:00 o'clock, on

    5   the record.     Plaintiffs' counsel is here.         Defense counsel is

    6   here.    Intervenors' counsel is here.

    7        Shall we touch base on any issues other than the taking of

    8   testimony?     I was favored with an e-mail at 10:00 PM.

    9              MR. FRAM:     Your Honor, we've got the morning time

   10   report.

   11              JUDGE BLACK:      Good.

   12              MR. FRAM:     Yesterday, plaintiffs consumed another 168

   13   minutes.     Our trial time to date is 1,294 minutes.

   14              JUDGE BLACK:      Very well.

   15              MR. FRAM:     Defendants and intervenors took up another

   16   181 minutes, and their trial time to date is 1,142 minutes.

   17              JUDGE BLACK:      Very well.

   18              MR. STRACH:     Your Honor?

   19              JUDGE BLACK:      Yes, sir.

   20              MR. STRACH:     Let me explain the 10:00 o'clock e-mail.

   21   We actually -- so we send the plaintiffs an e-mail around 7:00

   22   o'clock or so.      I can't remember what time it was.          Mr.

   23   McKnight actually sent an e-mail to the clerks.              Five minutes

   24   thereafter, I think our VPN disconnected.            And so it, like, it

   25   showed that it was sent, but it actually was held.              And then
                                                                              8 -#: 421705
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 249 Filed: 03/13/19 Page: 4 of 156 PAGEID



    1   when the VPN came back up at 10:00 o'clock, it sent the e-mail.

    2   So our apologies for that technical snafu, but we did try to

    3   send it at 7:00 o'clock.

    4               JUDGE BLACK:     Very well.

    5        And the thrust of the e-mail is that defense and

    6   intervenors intend to rest after this witness?

    7               MR. STRACH:    Yes.

    8               JUDGE BLACK:     And plaintiff is prepared to proceed

    9   thereafter?

   10               MS. LEVENSON:     Yes, Your Honor.

   11               JUDGE BLACK:     Very well.    Well, are we ready to

   12   continue?

   13        Yes.

   14               MS. ZHANG:     Before I proceed, we have two issues

   15   regarding exhibits.

   16               JUDGE BLACK:     All right.    Will you speak right up,

   17   please.

   18               MS. ZHANG:     Yes.   The first issue is we'd like to

   19   admit Dr. Brunell's deposition transcript.

   20               JUDGE BLACK:     I'm going to really ask you to speak up.

   21   I'm sorry.

   22               MS. ZHANG:     Sorry.    We'd like to admit Dr. Brunell's

   23   deposition transcript as an exhibit.

   24               JUDGE BLACK:     Okay.   Is there an objection?

   25               MS. McKNIGHT:     Yes, Your Honor, there is an objection.
                                                                              8 -#: 521706
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 249 Filed: 03/13/19 Page: 5 of 156 PAGEID



    1   It is not a proper impeachment exhibit.

    2              JUDGE BLACK:      Will you speak up as well.        I'm sorry.

    3              MS. McKNIGHT:      Sorry.    I thought I was close enough.

    4   Good morning, Your Honor.

    5              JUDGE BLACK:      Good morning.

    6              MS. McKNIGHT:      We do have an objection; it was not a

    7   proper impeachment exhibit.         Thank you.

    8              MS. ZHANG:     All the depositions have not been marked

    9   as impeachment exhibits but they have been used for impeachment

   10   purposes, so we'd like for them to be admitted as an

   11   impeachment exhibit.

   12              JUDGE BLACK:      Well, the Court's going to conditionally

   13   admit it, subject to the objection, which has been proffered.

   14              MS. ZHANG:     There's A second issue, which is that we'd

   15   like to raise our oral objections to the admissibility of the

   16   expert reports of Mr. Trende and Dr. Johnson.             We learned as of

   17   7:00 PM last night that they will not be testifying.

   18        Ordinarily, expert reports are not admissible in court.

   19   Pursuant to the stipulation of the parties, we allowed for the

   20   admission of all the expert reports if the experts were going

   21   to testify live.      In light of the representation from opposing

   22   counsel that they will not be calling Mr. Trende or Dr.

   23   Johnson, we'd like to raise our objection as to admissibility

   24   of those reports.

   25        They are -- based on the e-mail sent by Jeremy Goldstein
                                                                              8 -#: 621707
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 249 Filed: 03/13/19 Page: 6 of 156 PAGEID



    1   last Saturday, that's what's listed on Defendants' Exhibit list

    2   as D22, 23 for the Johnson report and his resume, and also the

    3   Trende report, which is D26, and Mr. Trende's CV, which is D27.

    4              JUDGE BLACK:      And you object to their admission into

    5   evidence; is that --

    6              MS. ZHANG:     That's correct; that's correct.

    7              JUDGE BLACK:      As to their expert report only?

    8              MS. ZHANG:     And their CV, since they have not

    9   testified.

   10              JUDGE BLACK:      Yes.

   11              MR. STRACH:     Sure.    I think that goes without saying.

   12              JUDGE BLACK:      All right.    So the expert reports are

   13   not being admitted, nor the CVs.          That's where we are from the

   14   defendants' and intervenors' perspective as well; is that

   15   right?

   16              MR. STRACH:     That's right.

   17              JUDGE BLACK:      All right.    So ordered.

   18        Are we ready to proceed with the taking of additional

   19   testimony?

   20              MS. LEE:     Yes, Your Honor.

   21              JUDGE BLACK:      If you would recall the gentleman.

   22   Yeah, you appear to be the gentleman.

   23        (M. V. Hood III resumes the witness stand.)

   24              JUDGE BLACK:      And you understand you're still under

   25   oath; correct, sir?
Case: 1:18-cv-00357-TSB-KNM-MHWM.
                                DocV.#: HOOD   III03/13/19
                                        249 Filed: - CROSS                    8 -#: 721708
                                                           Page: 7 of 156 PAGEID



    1                THE WITNESS:     Yes, sir.

    2                THE COURT:     You may be seated, and, when ready, we

    3   will proceed.

    4                MS. LEE:   Thank you, Your Honors.

    5                                  M. V. HOOD III

    6   a witness herein, having been previously duly sworn, testified

    7   further as follows:

    8                        CROSS-EXAMINATION (Continued)

    9   BY MS. LEE:

   10   Q.    Good morning, Dr. Hood.

   11   A.    Good morning.

   12   Q.    So at the end of yesterday we had just been turning to the

   13   portion of your report, Defendants' 4, where you have presented

   14   the amounts of money raised by candidates and what previous

   15   offices they held.        Beginning on page -- I believe this begins

   16   on page 16 of your analysis, with the tables beginning on page

   17   18.

   18         Is that a fair summation of the tables in this section?

   19   A.    Yes.    I mean, there's some additional information about

   20   incumbency and party and those kinds of things, but, yes.

   21   Q.    Certainly.    Dr. Hood, you agree that how districts lines

   22   are drawn can affect the behavior of political actors; correct?

   23   A.    They can.

   24   Q.    Well, I'd like to look at Table 18 on page 19 of your

   25   report.      Do you recall testifying on direct to this table and
Case: 1:18-cv-00357-TSB-KNM-MHWM.
                                DocV.#: HOOD   III03/13/19
                                        249 Filed: - CROSS                    8 -#: 821709
                                                           Page: 8 of 156 PAGEID



    1   the surrounding information you've presented in your report?

    2   A.   Yes.

    3   Q.   You didn't provide any of the citations underlying the

    4   content of Table 18; is that correct?

    5   A.   That's correct.

    6   Q.   Okay.    Do you also --

    7               MS. LEE:    We can put that one down.

    8        And could we please look at --

    9   Q.   Yesterday, do you recall testifying on direct that in each

   10   of the tables presenting the amount of money raised by both the

   11   incumbents and challengers that if you've listed zero dollars,

   12   it indicates that the challenger or the candidate for office

   13   did not raise any money in that election cycle?

   14   A.   Well, there was -- there was never a report filed.

   15   Q.   Okay.

   16               JUDGE WATSON:     Ms. Lee, are we talking about Table 18

   17   or are we talking about Table 19?

   18               MS. LEE:    Tables 19 through 21 for each of the

   19   respective election years, Your Honor.

   20               JUDGE WATSON:     All right.     Thank you.

   21   Q.   And do you recall Judge Watson asking if zero dollars

   22   indicated whether there was no candidate or there was no money

   23   raised?

   24   A.   Yes.

   25   Q.   And on direct you testified that indicated there was no
Case: 1:18-cv-00357-TSB-KNM-MHWM.
                                DocV.#: HOOD   III03/13/19
                                        249 Filed: - CROSS                    8 -#: 921710
                                                           Page: 9 of 156 PAGEID



    1   money raised by a candidate who was in the race; is that

    2   correct?

    3   A.   To the best of my knowledge, yes.

    4              MS. LEE:     Okay.   Could we please put up Table 20,

    5   which is at page 21 of your report.

    6   Q.   And looking at District 7 in 2014.

    7        Dr. Hood, are you aware that Congressman Gibbs ran

    8   unopposed in District 7 in 2014?

    9   A.   No.

   10   Q.   Okay.    Dr. Hood, you did not do anything to determine that

   11   the district lines themselves did not cause the Democratic

   12   challengers to fail to raise comparable funds; correct?

   13   A.   No, I did not do that analysis.

   14   Q.   And you agree that it's possible that where district lines

   15   are drawn can themselves affect the ability of challengers to

   16   raise comparable money; correct?

   17   A.   Districts can affect challenger emergence and those types

   18   of things.     I guess that's possible.        I can't think of any

   19   research offhand that gets right at that question.

   20   Q.   Sure.    But you do agree that it's possible that the lines

   21   themselves affect the ability of challengers to raise

   22   comparable funds; correct?

   23   A.   I would agree it's possible.

   24   Q.   Okay.    You did not do anything to assess whether the

   25   district lines themselves prevented the recruitment of
                             M. Doc
Case: 1:18-cv-00357-TSB-KNM-MHW V. HOOD
                                    #: 249 III
                                           Filed:-03/13/19
                                                   CROSS Page: 10 of 156 PAGEID
                                                                          8 - 10#:
                                    21711


  1   experienced candidates; is that correct?

  2   A.   I did not perform that analysis, no.

  3   Q.   Well, and you agree it is possible that where the lines

  4   were drawn themselves prevented the recruitment of experienced

  5   candidates; is that correct?

  6   A.   Again, hypothetically, that's possible.         I didn't perform

  7   that analysis.

  8   Q.   Okay.   Are you familiar with the phrase "omitted variable

  9   bias"?

10    A.   Yes.

11    Q.   And what does that phrase mean?

12    A.   It means, in a statistical model, if something important's

13    left out, it could skew the results.

14    Q.   Okay.   And do you agree that if a district became more

15    competitive through a redistricting process, that could have an

16    impact on the type of person that might challenge an incumbent?

17    A.   It's possible.

18    Q.   And could that have an impact on the amount of spending

19    that would occur against an incumbent?

20    A.   In general, the more competitive an election is, the more

21    spending -- or the more contributions can be raised, that's

22    true.

23    Q.   Okay.   And the legislature can insulate an incumbent

24    against a challenge by making a district so lopsided in favor

25    of the incumbent's party that it would be very difficult for a
                             M. Doc
Case: 1:18-cv-00357-TSB-KNM-MHW V. HOOD
                                    #: 249 III
                                           Filed:-03/13/19
                                                   CROSS Page: 11 of 156 PAGEID
                                                                          8 - 11#:
                                    21712


  1   challenger to raise money and mount a successful campaign

  2   against that incumbent; would you agree?

  3   A.   Well, again, hypothetically, it's possible.

  4   Q.   And you did not conduct any analysis in this case to

  5   determine that the lower amounts of money raised and the

  6   candidate quality was not caused by the district lines;

  7   correct?

  8   A.   Again, I didn't perform that analysis.

  9   Q.   Okay.    Thank you.

10         Did you testify as an expert in Democratic National

11    Committee versus Reagan in the district of Arizona in 2018?
12    A.   Yes.

13    Q.   And isn't it the case that in that litigation the Court

14    found that your opinion should be afforded little weight?

15    A.   If that's what the opinion says.

16                MS. LEE:   We ask the Court to take judicial notice of

17    Democratic National Committee versus Reagan, 329 F. Supp. 3d
18    824, pin cite to Dr. Hood's testimony, at 837.           It was

19    subsequently affirmed and is currently under en banc review.

20    None of the subsequent history is aimed at the Court's

21    assessment of Dr. Hood.

22                JUDGE BLACK:    Any objection?

23                MR. McKNIGHT:   No objection, Your Honor.

24                JUDGE BLACK:    The Court takes judicial notice of that

25    decision.
                             M. Doc
Case: 1:18-cv-00357-TSB-KNM-MHW V. HOOD
                                    #: 249 III
                                           Filed:-03/13/19
                                                   CROSS Page: 12 of 156 PAGEID
                                                                          8 - 12#:
                                    21713


  1   Q.   Dr. Hood, did you testify as an expert in Northeast Ohio

  2   Coalition for the Homeless versus Husted here in the Southern
  3   District of Ohio, a decision in 2016?

  4   A.   Yes.

  5   Q.   And isn't it the case that in Northeast Ohio Coalition for

  6   the Homeless v. Husted that the Court found your testimony to
  7   be irrelevant and that it reflected methodological errors?

  8   A.   If that's what the judge said.

  9   Q.   And isn't it the case that in that Northeast Coalition for

10    the Homeless v. Husted the Court also found that your opinions
11    were entitled to little to no weight?

12    A.   Again, I'm not arguing, if that's what the opinion said.

13                MS. LEE:   Okay.   Plaintiffs ask the Court to take

14    judicial notice of Northeast Ohio Coalition for the Homeless v.

15    Husted, Number 06-cv-896, Westlaw citation 2016 WL 3166251, pin
16    cite -- Westlaw pin cite at *23, Southern District of Ohio,

17    June 7th, 2016.

18         The decision of the district court was subsequently

19    affirmed in part and reversed in part.         None of the subsequent

20    history is aimed at that district court's assessment of Dr.

21    Hood.

22                JUDGE BLACK:   And the plaintiff moves the Court to

23    take judicial notice of it?

24                MS. LEE:   Yes, Your Honor.

25                JUDGE BLACK:   Is there any objection?
                             M. Doc
Case: 1:18-cv-00357-TSB-KNM-MHW V. HOOD
                                    #: 249 III
                                           Filed:-03/13/19
                                                   CROSS Page: 13 of 156 PAGEID
                                                                          8 - 13#:
                                    21714


  1               MR. McKNIGHT:   No objection to taking judicial notice

  2   of the opinion itself.

  3               JUDGE BLACK:    Very well.   The Court so acts.

  4   Q.   Dr. Hood, did you testify as an expert in Veasey v. Perry?

  5   A.   Yes.

  6   Q.   And that's in the Southern District of Texas, decision in

  7   2014.    Isn't it the case that the Court in Veasey found your

  8   testimony and analysis unconvincing and gave it little weight?

  9   A.      Again, I'm not going to argue with -- if that's what the

10    opinion stated.

11                MS. LEE:   Okay.   We ask the Court to the please take

12    judicial notice of Veasey v. Perry, 71 F. Supp. 3d 627, pin

13    cite to the analysis of Dr. Hood's testimony at 663, Southern

14    District of Texas, 2014.

15         Veasey v. Perry was subsequently affirmed in part, reversed
16    in part and vacated in part.       None of the subsequent history is

17    aimed at the Court's assessment of Dr. Hood.          And we ask the

18    Court to take judicial notice.

19                JUDGE BLACK:    Any objection?

20                MR. McKNIGHT:   No objection to taking judicial notice

21    of the opinion.

22                JUDGE BLACK:    The Court so acts.

23    Q.   Dr. Hood did you testify in Frank v. Walker?

24    A.   Yes.

25    Q.   Isn't it the case that the Court in Frank found that your
                             M. Doc
Case: 1:18-cv-00357-TSB-KNM-MHW V. HOOD
                                    #: 249 III
                                           Filed:-03/13/19
                                                   CROSS Page: 14 of 156 PAGEID
                                                                          8 - 14#:
                                    21715


  1   use of data rendered your conclusions in that case suspect?

  2   A.   I haven't looked at that opinion lately.         I'm not going to

  3   argue if that's what the opinion states.

  4   Q.   Okay.

  5               MS. LEE:   We ask the Court to take judicial notice of

  6   Frank v. Walker, which was subsequently affirmed in part,
  7   reversed in part and vacated in part.         None of the subsequent

  8   history is aimed at the Court's assessment of Dr. Hood.            The

  9   citation is 17 F. Supp. 3d 837, pin cite 882, in the Eastern

10    District of Wisconsin.

11                JUDGE BLACK:    Any objection?

12                MR. McKNIGHT:   No objection to taking judicial notice

13    of the opinion.     I think we would note an objection to

14    relevance on these cases, to the extent they're not

15    redistricting cases.

16                JUDGE BLACK:    Very well.   The Court takes judicial

17    notice of them.

18    Q.   Dr. Hood, did you testify in Florida v. United States?

19    A.   Yes.

20    Q.   And isn't it the case that the Court in Florida rejected

21    your opinions because the analysis underlying your conclusions

22    suffered from a number of methodological flaws?

23    A.   Again, if that's what the opinion states, that's what it

24    states.

25                MS. LEE:   Okay.   We ask the Court to take judicial
                             M. Doc
Case: 1:18-cv-00357-TSB-KNM-MHW V. HOOD
                                    #: 249 III
                                           Filed:-03/13/19
                                                   CROSS Page: 15 of 156 PAGEID
                                                                          8 - 15#:
                                    21716


  1   notice of Florida versus United States, 885 F. Supp. 2d 229,

  2   pin cite 324, the District of the District of Columbia, 2012.

  3               JUDGE BLACK:    Any objection?

  4               MR. McKNIGHT:   No objection to taking judicial notice

  5   of the opinion, but I note that that's not a redistricting

  6   decision.

  7               JUDGE BLACK:    The Court takes judicial notice of it.

  8   Q.   And, Dr. Hood, did you testify in Common Cause/Georgia

  9   versus Billups?
10    A.   Yes.

11    Q.   And isn't it the case that the Court in Common

12    Cause/Georgia found your analysis to be unreliable and so
13    excluded it?

14    A.   If that's -- well, that's true, yes.

15                MS. LEE:   Okay.

16         We ask the Court to take judicial notice of Common

17    Cause/Georgia v. Billups.       And I can give you the citation.

18    Common Cause/Georgia v. Billups, excuse me.          And the citation,

19    it's an unreported decision, Civil Action Number 05-cv-201,

20    2007, Northern District of Georgia, Westlaw citation 2007 WL

21    7600409, pin cite *14.

22                JUDGE BLACK:    Any objection?

23                MR. McKNIGHT:   No objection to taking judicial notice

24    of the decision.

25                JUDGE BLACK:    Very well.   The Court so acts.
                          M. V.HOOD
Case: 1:18-cv-00357-TSB-KNM-MHW  Doc III  - Filed:
                                     #: 249  CROSS/REDIRECT                  8 - 16#:
                                                   03/13/19 Page: 16 of 156 PAGEID
                                      21717


  1   Q.   And, Dr. Hood, each of cases I just asked you about are

  2   voting rights cases; is that correct?

  3   A.   I'm thinking.

  4   Q.   Okay.   Okay.

  5   A.   I believe so.

  6              MS. LEE:    No further questions at this time, Your

  7   Honor.

  8              JUDGE BLACK:     Very well.

  9              JUDGE WATSON:     Let the record reflect there's about a

 10   thousand pages left untouched.

 11              MS. LEE:    I was hoping I wouldn't --

 12              JUDGE WATSON:     The Court thanks you for that.

 13              MS. LEE:    Okay.    Thank you, Your Honor.

 14              JUDGE BLACK:     Redirect?

 15              MR. McKNIGHT:     Yes, Your Honor.

 16                             REDIRECT EXAMINATION

 17   BY MR. McKNIGHT:

 18   Q.   Good morning, Dr. Hood.

 19   A.   Good morning.

 20   Q.   While it's still fresh in your mind, I know that counsel

 21   just asked you about a series of cases in which courts provided

 22   various -- which it was represented the courts provided various

 23   opinions on your opinions.

 24        Of the cases that were mentioned, were any of those

 25   redistricting cases?
                            M. V.HOOD
Case: 1:18-cv-00357-TSB-KNM-MHW         IIIFiled:
                                Doc #: 249    - REDIRECT                    8 - 17#:
                                                  03/13/19 Page: 17 of 156 PAGEID
                                    21718


  1   A.   Not that I recall.

  2   Q.   All right.    And one case that was mentioned at the end was

  3   a case called Common Cause versus Georgia.           Was that the first

  4   case in which you served as an expert witness?

  5   A.   Yes.    I think it's Common Cause v. Billups.

  6   Q.   Okay.   And you were testifying in that case on behalf of

  7   the Common Cause plaintiffs; is that right?

  8   A.   That's correct.

  9   Q.   Now, in all of those cases, with the exception of Common

 10   Cause versus Billups, you were accepted as an expert witness;
 11   is that right?

 12   A.   Yes.

 13   Q.   Dr. Hood, yesterday during cross-examination you were asked

 14   about an academic article you wrote in which you described a

 15   core retention rate of 68.7 percent as, quote, "greatly

 16   altering the relationship between representatives and

 17   constituents."     And you responded that the redistricting

 18   described in that article was a different redistricting in a

 19   different state.

 20        Do you recall that testimony?

 21   A.   Yes.

 22   Q.   Beyond the fact that this was a different redistricting in

 23   a different state in the article, can you elaborate on how the

 24   circumstances of the redistricting you discussed in that

 25   article were different from the redistricting at issue in this
                            M. V.HOOD
Case: 1:18-cv-00357-TSB-KNM-MHW         IIIFiled:
                                Doc #: 249    - REDIRECT                    8 - 18#:
                                                  03/13/19 Page: 18 of 156 PAGEID
                                    21719


  1   case?

  2   A.   Well, it was a redistricting in Georgia that occurred.              It

  3   was a mid-census redistricting that was going on.             And it was

  4   also different from the current case under discussion in Ohio,

  5   because, of course, since it was mid-census, Georgia wasn't

  6   losing or gaining any congressional seats.

  7   Q.   Well, all right.     Moving on to another topic.         In the

  8   political science literature, are you aware of any universally

  9   accepted method for measuring partisanship in redistricting?

 10   A.   I'm not.

 11   Q.   All right.    And in the political science literature, is

 12   there any universally accepted agreement on how many races to

 13   include in a partisan index that is used to evaluate a

 14   districting plan?

 15   A.   No.

 16   Q.   And in the political science literature, is there any

 17   universally accepted agreement on which races to include in a

 18   partisan index that is used to evaluate a districting plan?

 19   A.   No.

 20              MR. McKNIGHT:     Thank you, Dr. Hood.       I have no further

 21   questions.

 22              JUDGE BLACK:     Very well.

 23        Dr. Hood, you appear to have survived.          You're free to go.

 24   Thank you.

 25              THE WITNESS:     Thank you, Your Honor.
                                                                            8 - 19#:
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 249 Filed: 03/13/19 Page: 19 of 156 PAGEID
                                    21720


  1              JUDGE BLACK:     Very well.

  2        (Witness excused.)

  3              JUDGE BLACK:     Defense wish to be heard on the record?

  4              MR. STRACH:    Yes, Your Honor.      Defendants have no

  5   further witnesses, and subject to -- I assume the intervenors

  6   will say the same thing.       I think we'll move in our exhibits

  7   and then rest our case.

  8              JUDGE BLACK:     Very well.

  9        Intervenors?

 10              MR. LEWIS:     Intervenors intend to follow defendants'

 11   suit.

 12              JUDGE BLACK:     All right.    So you move to admit your

 13   trial exhibits?

 14              MR. STRACH:    Your Honor, with one little wrinkle.           We

 15   move to admit all of the defendants' exhibits that were used at

 16   trial or in deposition, which we believe the record will

 17   reflect.    We're not moving in -- and we don't believe it's

 18   appropriate for any party to move in exhibits that were not

 19   used at trial or in a deposition.

 20              JUDGE BLACK:     So tell me, again, what you're doing.

 21              MR. STRACH:    We are moving in all of defendants'

 22   exhibits that were used at trial or at deposition.

 23              JUDGE BLACK:     All right.    Any objection?

 24              MR. FRAM:    Your Honor, we, of course, reserve our

 25   post-trial briefing objections.          And on the comment about
                                                                            8 - 20#:
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 249 Filed: 03/13/19 Page: 20 of 156 PAGEID
                                    21721


  1   exhibits being used at trial or not, we have some that are

  2   subject to stipulation.       There were some judicial notice, and

  3   those are not subject to -- necessarily, to testimony, and so

  4   we will have to hash that out, I think, in the post-trial

  5   briefing.    There may be other exceptions, and we'll address

  6   them.

  7              JUDGE BLACK:     Very well.    They're going to address any

  8   objections to the admission of exhibits, defendants' exhibits

  9   used at trial or in deposition to post-trial briefing.

 10        Mr. Lewis, do you need to be heard?

 11              MR. LEWIS:     Yes, Your Honor.     Intervenors would also

 12   move into evidence all the exhibits that we used at trial to

 13   the extent not already admitted or that were used in

 14   deposition.

 15        Your Honor, we would also -- for clarity, we're

 16   specifically referring to, in particular, with -- well, I'm

 17   going to avoid that.

 18        But the exhibits that we filed on the amended list, which

 19   appears as ECF number 244-3, filed on March 9th, which covers

 20   through the first week of trial, if the Court will recall, we

 21   had two intervenors', 130, Intervenors' 131, two additional

 22   exhibits that we moved in.        Subsequent to that, just as a

 23   reminder, we did have Intervenors' Exhibit 132 to 136 that we

 24   moved in.

 25        And then in addition, Your Honor, we had three minor
                                                                            8 - 21#:
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 249 Filed: 03/13/19 Page: 21 of 156 PAGEID
                                    21722


  1   housekeeping matters.       First, and perhaps the plaintiffs have

  2   already done so --

  3              JUDGE BLACK:     I'm going to interrupt you, if I may.

  4   So you're moving into evidence any Intervenors' exhibits used

  5   at trial or referred to in depositions; is that right?

  6              MR. LEWIS:     Yes, Your Honor.

  7              JUDGE BLACK:     All right.    Do the plaintiffs wish to be

  8   heard on the record?

  9              MR. FRAM:    We're, again, reserving our post-trial

 10   objections, Your Honor.

 11              JUDGE BLACK:     All right.    They're admitted

 12   conditionally, subject to post-trial briefing.

 13              MR. LEWIS:     And then, Your Honor, we had just three

 14   other housekeeping matters.        First, I think many of the parties

 15   relied on Plaintiffs' Demonstrative Exhibit 20, and so we would

 16   like to move that in as substantive evidence.

 17              JUDGE BLACK:     Any objection?

 18              MS. LEE:    No, Your Honor.     It's also -- the same image

 19   is included in Plaintiffs' 454, which was already admitted into

 20   evidence.

 21              JUDGE BLACK:     Very well.    Well, Plaintiffs'

 22   Demonstrative Exhibit 20, repetitive of Plaintiffs' 544 is

 23   admitted.

 24              MR. LEWIS:     And, Your Honor, we did have -- during the

 25   cross-examination of Representative Fudge there was an article
                                                                            8 - 22#:
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 249 Filed: 03/13/19 Page: 22 of 156 PAGEID
                                    21723


  1   titled "Former Rep. Louis Stokes Supports the New Look of the

  2   11th District" from the Cleveland Plain Dealer on September

  3   17th, 2011, copies of which were distributed, I believe, to the

  4   Court and to counsel, although we have additional copies if we

  5   need them.    And subsequent to a review of the record, we

  6   believe that we've satisfied the requirements of Rule 613(b) to

  7   have that admitted as an impeachment exhibit, and so we would

  8   proffer that into evidence as Intervenors' Exhibit 137.

  9              JUDGE BLACK:     Any objection?

 10              MR. FRAM:    Your Honor,we don't have an objection to it

 11   going in for impeachment, but we think the goose-gander rule

 12   should apply.     In the -- we had impeachment exhibits, testimony

 13   from Representative Batchelder, Speaker Batchelder.             There was

 14   a newspaper article, there was the House Journal.             And if we're

 15   going to be providing allowance for some late introduction of

 16   and submission of impeachment of exhibits at this point, we'd

 17   ask that the same courtesy be provided for those exhibits, and

 18   that we would so move.

 19              JUDGE BLACK:     Defense or intervenors wish to be heard?

 20              MR. LEWIS:     Your Honor, from the intervenors'

 21   perspective, plaintiffs have closed their case-in-chief.              They

 22   moved for what they moved for.

 23              MR. FRAM:    Your Honor, the witness is not on the stand

 24   and they're making a late motion for the exhibits.             So it's on

 25   that basis that we're asking for leave.
                                                                            8 - 23#:
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 249 Filed: 03/13/19 Page: 23 of 156 PAGEID
                                    21724


  1              JUDGE BLACK:     Well, it's admitted conditionally,

  2   subject to the objection and post-trial briefing.

  3        Are there numbers on those documents?

  4              MR. LEWIS:     Your Honor, we actually do have a labeled

  5   version of what we have now offered as Intervenors' 137.              I can

  6   distribute copies to the Court and counsel.

  7              JUDGE BLACK:     I was referencing the plaintiffs.

  8              MR. LEWIS:     Sorry.

  9              MR. FRAM:    Your Honor, we'll provide them before the

 10   end of the testimony today.         I don't have them right at my

 11   fingertips.

 12              JUDGE BLACK:     Very well.

 13              MR. LEWIS:     And then, Your Honors, we had one

 14   additional housekeeping item, and, that is, we do at this time

 15   move into evidence the deposition designations offered by

 16   defendants and intervenors.         That is found in the record at ECF

 17   number 230-2, which is Appendix B.

 18        Additionally, there were counterdesignations proposed by

 19   defendants and intervenors to the plaintiffs' designated

 20   deposition testimony.       That is found on ECF number 230-1.         And

 21   then we would move for that as well.

 22              JUDGE BLACK:     Any objection?

 23              MR. STRACH:    We agree with that, Your Honor.          That was

 24   going to be my next move.

 25              JUDGE BLACK:     Okay.
                                                                            8 - 24#:
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 249 Filed: 03/13/19 Page: 24 of 156 PAGEID
                                    21725


  1              MR. FRAM:    And our understanding is that the Court has

  2   also provided for the post-trial briefing of those objections,

  3   which have been, actually, already indicated in the parties'

  4   pretrial designations on these objections for the deposition

  5   testimony, and we look forward to that briefing, with the

  6   Court's permission.

  7              JUDGE BLACK:     Very well.    Admitted conditionally

  8   subject to post-trial briefing.

  9        Does that conclude intervenors?         The intervenors have been

 10   heard?

 11              MR. LEWIS:     We have, Your Honor.      Thank you.

 12              JUDGE BLACK:     Yes.   Give me just a moment.

 13        Plaintiffs' counsel is standing.

 14              MS. LEE:    Your Honor, I just have a couple of

 15   housekeeping items as well.        I'm seeking to admit the

 16   plaintiffs' exhibits that underlay the demonstratives used with

 17   the cross-examination of Dr. Hood, including P18, which is

 18   subject to the Maptitude stipulation between the parties; P45

 19   through 61, which is subject to the same stipulation; P261,

 20   which may have been admitted yesterday, was discussed with the

 21   witness, and there were no objections to that on intervenors'

 22   and defendants' responses to plaintiffs exhibit list; and P266

 23   and P268, similarly no objections.         And those were data

 24   provided by Dr. Hood in the Rule 26 disclosures.

 25              JUDGE BLACK:     Any objections?
                                                                            8 - 25#:
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 249 Filed: 03/13/19 Page: 25 of 156 PAGEID
                                    21726


  1              MR. STRACH:    Well, again, we note that the plaintiffs'

  2   case is closed, but we don't object to them coming in as

  3   demonstratives.

  4              JUDGE BLACK:     Is that what you're moving them in as?

  5              MS. LEE:    No, Your Honor.     We sought to move in the

  6   entire plaintiffs exhibit list.         And I was just making, at the

  7   end of our case-in-chief, which would include all of these

  8   exhibits, and I'm just making clear that these exhibits

  9   underlay the demonstratives that were used specifically in the

 10   cross-examination of Dr. Hood.

 11              JUDGE BLACK:     And does the defense wish to be heard

 12   further?

 13              MR. STRACH:    So I guess I'm confused.        It sounds like

 14   they're saying they've already moved these in.            So I don't know

 15   why we would be moving them in again.          So if they've been moved

 16   in, obviously, that's been done.         If they've not been moved in,

 17   then we object, and we think they should only be admitted for

 18   demonstrative purposes.

 19              JUDGE BLACK:     All right.    Admitted conditionally,

 20   subject to post-trial briefing.

 21              MS. LEE:    And, Your Honor, we've also assigned an IM

 22   number to Dr. Brunell's deposition transcript, which my

 23   colleague mentioned at the start of the day, for reference,

 24   that is IM84.

 25              JUDGE BLACK:     Any objection?
                                                                            8 - 26#:
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 249 Filed: 03/13/19 Page: 26 of 156 PAGEID
                                    21727


  1              MR. STRACH:    No, Your Honor.

  2              JUDGE BLACK:     It's admitted.

  3        And did the intervenors' need to be heard?           I'm sorry.

  4              MR. LEWIS:     Your Honor, just one minor housekeeping

  5   item I got passed to me.

  6              JUDGE BLACK:     These housekeeping items, it's quite a

  7   little term.

  8              MR. LEWIS:     We're lawyers.     That's what we do.

  9              JUDGE BLACK:     Very well.

 10              MR. LEWIS:     Intervenors' 137, we had discussed.         I

 11   believe the Court did not conditionally admit subject to

 12   objection.

 13              JUDGE BLACK:     Very well.    Say that again.

 14   Intervenors' 137 we have discussed.          I believe the Court did

 15   not conditionally admit subject to objection, and you're

 16   suggesting that the Court should conditionally admit; is that

 17   right?

 18              MR. LEWIS:     Yes, Your Honor.

 19              JUDGE BLACK:     Any objection?

 20              MS. LEVENSON:     I think that plaintiffs stand on their

 21   objections yesterday about that document.

 22              JUDGE BLACK:     Very well.    It's admitted conditionally.

 23              MR. FRAM:    And, Your Honor, if I might, I think this

 24   really is housekeeping.

 25              JUDGE BLACK:     Umm-hmm.
                                                                            8 - 27#:
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 249 Filed: 03/13/19 Page: 27 of 156 PAGEID
                                    21728


  1              MR. FRAM:    Our ever-efficient team, to whom I'm very

  2   grateful, wants me to inform the Court that it's IM66 and IM68

  3   are the two Batchelder impeachment exhibits to which I was

  4   previously referring.

  5              JUDGE BLACK:     And?

  6              MR. FRAM:    Those are the two IM -- those are the two

  7   documents that we are seeking for admission, subject to the

  8   Court's permission, if we are going to be moving in late, all

  9   parties are moving in late, impeachment exhibits.

 10              JUDGE BLACK:     Very well.    Any objection to impeachment

 11   Exhibits IM66 and 68?

 12              MR. STRACH:    I think we'd stand on our prior

 13   objections.

 14              JUDGE BLACK:     Admitted conditionally, subject to

 15   objection and post-trial briefing.

 16        The intervenors' lawyer is standing.

 17              MS. McKNIGHT:     Yes, Your Honor.      Thank you.

 18        One point of clarity.       I understand that plaintiffs'

 19   counsel just identified for the record the label IM84 for Dr.

 20   Brunell's testimony yesterday.         There may have been some

 21   confusion when the Court said it was admitted, without noting

 22   that it is admitted conditionally.         That is Dr. Brunell's

 23   testimony that they're providing as an impeachment exhibit.

 24        We maintain in our objection that it is an improper

 25   impeachment exhibit, and will look forward to briefing that
                                                                            8 - 28#:
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 249 Filed: 03/13/19 Page: 28 of 156 PAGEID
                                    21729


  1   issue, but I wanted to make sure, for clarity, for the record,

  2   that IM84, we do hold an objection to that, and we ask that it

  3   be admitted conditionally, if at all.          Thank you.

  4              JUDGE BLACK:     As a housekeeping matter, the Court

  5   admits it conditionally.

  6        Defendants' counsel is standing.

  7              MR. STRACH:    I don't have a housekeeping matter.

  8              JUDGE BLACK:     Very well.

  9              MR. STRACH:    I think we're done.       Defense rests.

 10              JUDGE BLACK:     Defense rests.

 11   DEFENDANTS REST

 12              JUDGE BLACK:     Where do we stand from intervenors'

 13   perspective?

 14              MR. LEWIS:     The intervenors rest as well.

 15              JUDGE BLACK:     The intervenors rest.

 16   INTERVENORS REST

 17              JUDGE BLACK:     Does the plaintiff have rebuttal.

 18              MS. LEE:    We do, Your Honor.

 19              JUDGE BLACK:     You anticipate calling two witnesses?

 20              MS. LEE:    Yes, Your Honor, that's correct.

 21              JUDGE BLACK:     And you anticipate calling the

 22   congresswoman on video conference at 10:30?

 23              MS. LEE:    Yes, Your Honor, that is correct.

 24              JUDGE BLACK:     And how long do you anticipate her

 25   testimony will be?
                                                                            8 - 29#:
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 249 Filed: 03/13/19 Page: 29 of 156 PAGEID
                                    21730


  1              MS. LEVENSON:     We don't anticipate that the direct

  2   would take more than about ten minutes.

  3              JUDGE BLACK:     Very well.    In the spirit of full

  4   disclosure, we intend to recess at 11:30 this morning to attend

  5   an event that requires our participation.           I think it's going

  6   to work.

  7        Are you ready to call your rebuttal witness first?

  8              MS. LEE:    Yes, Your Honor, we are.

  9              JUDGE BLACK:     You may do so.

 10              MS. LEE:    Plaintiffs call William S. Cooper in

 11   rebuttal.

 12              JUDGE BLACK:     If Mr. Cooper would be willing to

 13   approach.

 14        You know where the witness stand is.

 15              THE WITNESS:     Yes.

 16              JUDGE BLACK:     Thank you.

 17              JUDGE WATSON:     Bring any more maps with you?

 18              THE WITNESS:     I believe there are some.

 19              JUDGE BLACK:     Well, brace yourself.

 20        Will you raise your right hand, please.          Do you solemnly

 21   swear or affirm your testimony today will be the truth subject

 22   to the penalty of perjury?

 23              THE WITNESS:     Yes.

 24              JUDGE BLACK:     Very well.    You may take the stand.

 25        And without pressing you, do you have an estimate on this
                                                                            8 - 30#:
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 249 Filed: 03/13/19 Page: 30 of 156 PAGEID
                                    21731


  1   direct?

  2              MS. LEE:    Twenty minutes, Your Honor.

  3              JUDGE BLACK:     Okay.   I'm just trying to get a sense.

  4        The distinguished defendants' lawyer is standing.

  5              MR. STRACH:    Thank you, Your Honor.        We want to note

  6   our objection on the record.        We do not believe this is proper

  7   rebuttal testimony.

  8        The intervenors may have more to say on this, but,

  9   yesterday evening, we were provided with a new map and data by

 10   which Mr. Cooper was going to apparently testify today.              We

 11   want to note for the record it is a completely brand-new map.

 12   It does not rebut -- it's been represented that this rebuts Mr.

 13   DiRossi' testimony.

 14        We would note, number one, typically, rebuttal by an expert

 15   is to rebut another expert's testimony.           Mr. DiRossi was a fact

 16   witness, not an expert.       And that, in any event, this testimony

 17   is not going to, in fact, rebut Mr. DiRossi's testimony in any

 18   meaningful way.     This is simply a way for the plaintiffs to get

 19   a new remedial map into the court record on the last day of

 20   trial at the last minute and essentially sandbag the defense

 21   and the intervenors.      We are quite -- we are quite perplexed

 22   and disappointed, and we don't believe this evidence should

 23   come in.    We understand it's a Court of three experienced

 24   judges, so we get that, but we want to make the point clear

 25   that this is not rebuttal evidence and we do not believe the
                                                                            8 - 31#:
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 249 Filed: 03/13/19 Page: 31 of 156 PAGEID
                                    21732


  1   Court should consider it at the end of the day.

  2              JUDGE BLACK:     Very well.

  3        Mr. Lewis?

  4              MR. LEWIS:     Your Honor, we would point out that we

  5   filed a motion in limine in this case precisely on this issue

  6   regarding the submission of additional proposed remedial maps

  7   and hypothetical alternative maps.         And on February 4th, this

  8   Court entered an order that overruled our motion in limine with

  9   respect to specific hypothetical alternative maps that Mr.

 10   Cooper proposed in response to Dr. Hood.

 11        In its order, this Court wrote, and I quote:           "Rebuttal

 12   reports 'may not advance new arguments or new evidence outside

 13   the scope of the opposing party's expert testimony.'"              I'm

 14   quoting out of page five of ECF number 197.

 15        Going on, this Court held that "a rebuttal expert may cite

 16   new evidence and data so long as the new evidence or data is

 17   offered to directly contradict or rebut the opposing party's

 18   expert."

 19        And in this case plaintiffs, by their own admission in the

 20   e-mail they sent to this Court and to the parties, identify Mr.

 21   Cooper's testimony as allegedly rebutting fact-witness

 22   testimony offered by Mr. DiRossi concerning the reasons for

 23   which he -- certain changes were made to HB 369 from HB 319.

 24        As Mr. Strach indicated, Mr. DiRossi's not an expert in

 25   this case.    He's not been qualified as an expert.           He's not
                                                                            8 - 32#:
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 249 Filed: 03/13/19 Page: 32 of 156 PAGEID
                                    21733


  1   testified as an expert.

  2        Secondarily, Mr. DiRossi was deposed in this case on

  3   October 22nd, 2018, more than 30 days before Mr. Cooper

  4   submitted his rebuttal report in this case.           During that

  5   deposition, on multiple occasions, Mr. DiRossi testified about

  6   changes to 369 from 319, brought about by negotiations.              And in

  7   particular, he even referred to ripple effects, the very term

  8   used in plaintiffs' e-mail.

  9        Therefore, Mr. Cooper had more than 30 days' notice, if he

 10   had intended to offer expert testimony to rebut fact-witness

 11   testimony, which we're not even -- I'm not even conceding

 12   that's proper.     But even if it was, he had an opportunity to do

 13   it, and he didn't do so.

 14        Your Honors, I would ask this Court to hold plaintiffs to

 15   their word.    They assured the Court they would not attempt to

 16   use at trial improperly and untimely disclosed expert analysis

 17   of data.    They have done precisely that.         This Court should t

 18   permit them to do so.       Thank you.

 19              JUDGE BLACK:     Plaintiff wish to be heard in response?

 20   The defendant is perplexed and disappointed.

 21              MS. LEE:    We do, Your Honor.

 22        As plaintiffs indicated in their response to intervenors'

 23   motion in limine, and under clear Sixth Circuit precedent,

 24   plaintiffs are entitled to put on evidence to rebut new

 25   evidence or new theories proffered in the defendants'
                                                                            8 - 33#:
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 249 Filed: 03/13/19 Page: 33 of 156 PAGEID
                                    21734


  1   case-in-chief.

  2        Mr. DiRossi testified that the reasons that compelled the

  3   Ohio's congressional map included at least three additional

  4   reasons that he had not testified to at his deposition, that

  5   the whole of Warren County needed to be included in District 1,

  6   that at The Ohio State University campus needed to be drawn

  7   into District 3, and that Franklin County needed to be divided

  8   to ensure that it included districts represented by both

  9   Republican and Democratic congresspersons.           That's at Mr.

 10   DiRossi's Day Five trial testimony at 186, 15 to 22; 180, 4 to

 11   9; 178, 23 to 179, 12; and at 288, 13 to 25.

 12        These pieces of evidence individually amount to new

 13   evidence that plaintiffs are entitled to rebut.            And, moreover,

 14   because a map, as Mr. DiRossi testified, has ripple effects

 15   upon it, even if plaintiffs offered -- responded to what Mr.

 16   DiRossi had testified to at his deposition, it would not have

 17   dealt with his testimony which qualifies as new evidence as a

 18   whole, since all of the components need to be taken into

 19   account in any map.

 20        I'd also like to make very clear plaintiffs are not

 21   offering anything in Mr. Cooper's rebuttal testimony as the

 22   proposed remedial map in this case.          We simply are not.      Nor

 23   are his hypothetical maps an offered proposed remedial map in

 24   this case.

 25              JUDGE BLACK:     Very well.
                                                                            8 - 34#:
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 249 Filed: 03/13/19 Page: 34 of 156 PAGEID
                                    21735


  1        We'll permit the testimony, subject to the objections.

  2   It's been made clear by counsel that we've got three

  3   experienced judges, and we'll make the call.

  4        I don't know what his testimony is going to be.            We'll hear

  5   it, and if it's not rebuttal, we'll strike it, subject to

  6   post-trial briefings.

  7        You described the panel's experience, sir; is that right?

  8              MR. STRACH:    That is absolutely correct.         I stand on

  9   my words.

 10              JUDGE BLACK:     Are there additional adjectives you want

 11   to get in the record?

 12        (Laughter.)

 13              MR. STRACH:    I promised my co-counsel I wouldn't use

 14   poppycock anymore.

 15              JUDGE BLACK:     Very well.

 16              MR. LEWIS:     The intervenors would add "learned."

 17              JUDGE BLACK:     What did he say?      Thank you, sir.

 18        All right.    See what you've caused?

 19              THE WITNESS:     Not my call.

 20              JUDGE BLACK:     Proceed with the testimony of the

 21   witness.    I swore you; right?      You've done that?

 22              THE WITNESS:     Yes.

 23              JUDGE BLACK:     Okay.   Let's roll.

 24              MS. LEE:    Thank you, Your Honor.

 25   PLAINTIFFS' EVIDENCE IN REBUTTAL
                       WILLIAM S.Doc
Case: 1:18-cv-00357-TSB-KNM-MHW   COOPER    - REBUTTAL
                                     #: 249 Filed: 03/13/19 DIRECT           8 - 35#:
                                                            Page: 35 of 156 PAGEID
                                     21736


  1                              WILLIAM S. COOPER

  2   a witness herein, having been first sworn, testified as follows:

  3                         REBUTTAL DIRECT EXAMINATION

  4   BY MS. LEE:

  5   Q.   Mr. Cooper, thank you so much for driving back to

  6   Cincinnati yesterday and for postponing your deposition in

  7   Georgia that was scheduled for today.

  8        You have put together a rebuttal congressional plan in this

  9   case; is that correct?

 10   A.   Yes.

 11   Q.   When did I ask you about drawing a rebuttal congressional

 12   plan?

 13   A.   Late Sunday evening.       Saturday evening, excuse me.

 14   Q.   And did you draw that plan between Saturday and yesterday?

 15   A.   Yes.

 16   Q.   To be clear, are you suggesting that this congressional

 17   plan should be implemented?

 18   A.   No, not at all.

 19   Q.   And why not?

 20   A.   Primarily, because it's problematic in terms of traditional

 21   redistricting principles.        Some of the districts are not

 22   compact.

 23        Obviously, District 9, running from Toledo to Cleveland, is

 24   problematic.

 25        District 11, as drawn going into Summit County, is
                       WILLIAM S.Doc
Case: 1:18-cv-00357-TSB-KNM-MHW   COOPER    - REBUTTAL
                                     #: 249 Filed: 03/13/19 DIRECT           8 - 36#:
                                                            Page: 36 of 156 PAGEID
                                     21737


  1   problematic.     It's not necessary to create a minority

  2   opportunity district in northeast Ohio by taking part of

  3   Cleveland and Cuyahoga County district into Summit County, in

  4   my opinion.

  5        And, importantly, there's no reason to split Hamilton

  6   County three ways and the city of Cincinnati three ways in

  7   order to combine part of the city of Cincinnati with Warren

  8   County.

  9   Q.   And so is the purpose of this plan simply to demonstrate a

 10   possibility?

 11   A.   Yes.

 12   Q.   Okay.   Could you please turn to tab 1 of the binder in

 13   front of you.

 14               MS. LEE:   And please put up P617.

 15   Q.   Mr. Cooper, what is presented here?

 16   A.   This is a map that I prepared at your request in order to

 17   take into account some of the comments made in Mr. DiRossi's

 18   testimony on Friday, last week, where he explained that he had

 19   dealt with certain requests from officials and others back in

 20   2011 as part of his background for producing the 2012 plan.

 21   Q.   And do you recall reviewing portions of the trial testimony

 22   of Ray DiRossi, one of the map drawers who testified in this

 23   case?

 24   A.   Yes, I reviewed that on Saturday evening.

 25   Q.   What elements were included in this rebuttal plan based
                       WILLIAM S.Doc
Case: 1:18-cv-00357-TSB-KNM-MHW   COOPER    - REBUTTAL
                                     #: 249 Filed: 03/13/19 DIRECT           8 - 37#:
                                                            Page: 37 of 156 PAGEID
                                     21738


  1   upon that trial testimony?

  2   A.   Well, there were several.        First, I made sure that I

  3   included Warren County with part of Cincinnati and Hamilton

  4   County in District 1.

  5        Secondarily, in north Ohio, I combined Toledo with

  6   Cleveland in a District 9, the so-called Snake on the Lake.

  7   That's a district I would never have drawn for a remedial plan.

  8   And, as I mentioned, I included -- Summit County was a minority

  9   opportunity district in the District 11 that extends from

 10   Cuyahoga into Summit County.

 11        I made other minor changes.        For example, I split Mercer

 12   County three ways in exactly the same fashion that it is split

 13   in the 2012 plan.      Apparently, there was an issue about

 14   including Mercer County -- parts of Mercer County so that St.

 15   Mary's Township, which is actually in Auglaize County, would be

 16   joined with the Grand Lake area, the state park that is also in

 17   Mercer County.

 18        So those are some of the things that I did.            I may not have

 19   mentioned them all.       I included -- for example, Timken

 20   Corporation in Stark County was put into District 16, as had

 21   been requested, according to Mr. DiRossi.

 22        And I also -- compared to the remedial -- proposed remedial

 23   plan for Franklin County, I extended District 3 so that it

 24   encompassed more of Ohio State University.            In this plan I

 25   don't think it takes into all of Ohio State University
                       WILLIAM S.Doc
Case: 1:18-cv-00357-TSB-KNM-MHW   COOPER    - REBUTTAL
                                     #: 249 Filed: 03/13/19 DIRECT           8 - 38#:
                                                            Page: 38 of 156 PAGEID
                                     21739


  1   boundaries, but it does include 14,000 dormitory students in

  2   the district.     So it's got to take the bulk of that part of the

  3   campus.

  4   Q.   Okay.   And I'd like to ask you whether some other specific

  5   elements are included in this rebuttal plan.            Does this plan

  6   pair 2011 incumbents Representatives Kucinich and Kaptur?

  7   A.   Yes.

  8   Q.   And does it pair Representatives Turner and Austria?

  9   A.   Yes.

 10   Q.   And does it pair Representatives Sutton and Renacci?

 11   A.   Yes.

 12   Q.   And does it place the whole of Loveland into District 2?

 13   A.   It does.

 14   Q.   Okay.   And in this rebuttal plan, based on the 2011

 15   incumbents, does this create a District 3 in Franklin County

 16   that did not include a 2011 incumbent?

 17   A.   That is correct.      There was an address mentioned, I think,

 18   in Mr. DiRossi' testimony, and so I placed that address in

 19   District 15.

 20   Q.   There were a couple addresses mentioned, and I'll -- and

 21   that was one of them.       And then there was an additional address

 22   which, based on Mr. DiRossi' testimony, was of the now-

 23   representative, now-congresswoman Joyce Beatty.             And is that

 24   included in District 3 in your plan?

 25   A.   Yes, as it has been in all of the plans I've produced.
                       WILLIAM S.Doc
Case: 1:18-cv-00357-TSB-KNM-MHW   COOPER    - REBUTTAL
                                     #: 249 Filed: 03/13/19 DIRECT           8 - 39#:
                                                            Page: 39 of 156 PAGEID
                                     21740


  1   Q.   And does this plan, also like the proposed remedial plan,

  2   keep Montgomery County whole?

  3   A.   It does.

  4   Q.   And based on Mr. DiRossi's testimony, it keeps Clark County

  5   whole?

  6   A.   Yes.

  7   Q.   And based on Mr. DiRossi's testimony, is the NASA Glenn

  8   Brook -- excuse me -- the NASA Glenn Research Center placed

  9   into District 9?

 10   A.   Yes.

 11   Q.   And is the NASA Plum Brook location placed into District 9?

 12   A.   Yes.    I believe that's in Erie County, and I've put all of

 13   Erie County in District 9.

 14   Q.   Okay.   And does this rebuttal plan ensure that District 9

 15   has, quote, "much more of the Toledo area than the west

 16   Cleveland area"?

 17   A.   Yes.    I think it's a little bit over 60 percent.           There's

 18   an exhibit in this booklet that identifies exactly what

 19   percentage of Representative Kaptur's district in the 2002 plan

 20   is in the District 9 for the rebuttal plan.

 21   Q.   And does this plan ensure that Congresswoman Fudge is not

 22   paired?

 23   A.   Yes.

 24   Q.   And all of these items that we've just discussed were

 25   presented in the trial testimony of Ray DiRossi; correct?
                       WILLIAM S.Doc
Case: 1:18-cv-00357-TSB-KNM-MHW   COOPER    - REBUTTAL
                                     #: 249 Filed: 03/13/19 DIRECT           8 - 40#:
                                                            Page: 40 of 156 PAGEID
                                     21741


  1   A.   Yes, as far as I know.

  2   Q.   Okay.    Did you notice anything about the 2012 plan itself

  3   that appeared to be at odds with any of the items that Mr.

  4   DiRossi testified to as important in creating -- as required in

  5   creating his 2012 plan?

  6   A.   Well, it was mentioned that the Plum Brook NASA facility

  7   should be in District 9.        And in the 2012 plan, Erie County is

  8   split.      And if I look at the map for Erie County using Google

  9   Maps, it appears that the Plum Brook facility is not in

 10   District 9, but, rather, is in District 4, in the 2012 plan.

 11   Q.   But because it was in Mr. DiRossi's trial testimony, you

 12   were able to include it in this rebuttal plan with the other

 13   features?

 14   A.   Yes.

 15   Q.   If, for example, I had not requested that you include the

 16   whole of Warren County in District 1, would this rebuttal map

 17   look quite different?

 18   A.   Yes, it would look different.         There would be a ripple

 19   effect.     It would, you know, probably effect at least a half

 20   dozen districts before I could have held constant the rest of

 21   the plan.

 22   Q.   And if Warren County, the whole of Warren County, had not

 23   been included in District 1, could you have drawn a District 1,

 24   wholly within Hamilton County as you did in the proposed

 25   remedial plan?
                       WILLIAM S.Doc
Case: 1:18-cv-00357-TSB-KNM-MHW   COOPER    - REBUTTAL
                                     #: 249 Filed: 03/13/19 DIRECT           8 - 41#:
                                                            Page: 41 of 156 PAGEID
                                     21742


  1   A.   Yes.    There's no reason to draw a District 1 that would go

  2   outside the jurisdictional boundaries of Hamilton County,

  3   because it's over the population size of a congressional

  4   district.

  5   Q.   And for smaller requests that affect smaller populations,

  6   such as including a particular address, does it -- would it

  7   alter the map in a way as significant as something like not

  8   including Warren County in District 1?

  9   A.   It would not be as significant.

 10   Q.   If I later, or someone later, requested an additional

 11   element other than those testified to by Mr. DiRossi, would it

 12   be possible, as a map drawer, in your experience, to later

 13   implement that?

 14   A.   Yes.

 15   Q.   Would it depend on, sort of, what the request would be?

 16   A.   Well, yes.    If it's a relatively minor request, it could

 17   probably be accommodated without major changes to the plan.

 18   Q.   Okay.   If you can please turn to tab 2 of your binder.

 19               MS. LEE:   And can we put up P618.

 20        What's depicted here, Mr. Cooper?

 21   A.   This is simply the population by district under the

 22   rebuttal plan, showing that all districts have plus or minus

 23   one person.     So it's zero deviation, equipopulated.           And it

 24   shows the total population, and the over-18 population with a

 25   breakout by absolute count for 18 and over, any part black; and
                       WILLIAM S.Doc
Case: 1:18-cv-00357-TSB-KNM-MHW   COOPER    - REBUTTAL
                                     #: 249 Filed: 03/13/19 DIRECT           8 - 42#:
                                                            Page: 42 of 156 PAGEID
                                     21743


  1   18 and over, non-Hispanic whites; and then the percentage

  2   calculations for those categories.

  3   Q.    Okay.   And what is the BVAP in Rebuttal District 1?

  4   A.    It is 26.26 percent for the any part black population, over

  5   18.

  6   Q.    And is that BVAP similar to that of the proposed remedial

  7   plan, because most of Cincinnati is kept together in District

  8   1?

  9   A.    Yes.

 10   Q.    And what's the BVAP for Rebuttal District 3?

 11   A.    It is 29.54 percent.

 12   Q.    And is that similar to the BVAP for the proposed remedial

 13   plan and the 2012 plan?

 14   A.    Yes.    It's less than a percentage point difference.

 15   Q.    Okay.   And for District 11, what is the BVAP here?

 16   A.    50.72 percent.

 17   Q.    And so that is an over-50-percent BVAP, as Mr. DiRossi had

 18   testified to; is that correct?

 19   A.    Correct.

 20   Q.    Okay.   Please turn to tab 3 of your binder.

 21                MS. LEE:   And if we can put up P619.

 22   Q.    What is presented here, Mr. Cooper?

 23   A.    This shows the counties that were split in the rebuttal

 24   plan.   So there were 18 counties that are split, and then

 25   there's a line-by-line breakout identifying what portion in
                       WILLIAM S.Doc
Case: 1:18-cv-00357-TSB-KNM-MHW   COOPER    - REBUTTAL
                                     #: 249 Filed: 03/13/19 DIRECT           8 - 43#:
                                                            Page: 43 of 156 PAGEID
                                     21744


  1   each county was allocated to a particular district.

  2   Q.   And what's the total number of counties split under this

  3   rebuttal plan?

  4   A.   Eighteen.

  5   Q.   If you'd please turn to tab 4 of your binder.

  6              MS. LEE:    And we can put up P620.

  7   Q.   And what is depicted here?

  8   A.   This shows the county splits, which is identical to what we

  9   just saw in the previous exhibit, as well as the townships, or

 10   what are called metropolitan civil divisions in Census Bureau

 11   parlance.    And this identifies those townships that are split

 12   between districts in the rebuttal plan.

 13   Q.   And how many municipal splits are there in this rebuttal

 14   plan?

 15   A.   There are 49, but ten have no population.            So the real

 16   impact would be on 39 splits.

 17   Q.   Okay.   Let's please turn to tab 5 of your binder.

 18              MS. LEE:    And please put up P621.

 19   Q.   What is presented here, Mr. Cooper?

 20   A.   This just reports the compactness scores for all of the

 21   districts.     It's a table that's similar to what was discussed

 22   in my original declaration and supplemental declarations, so

 23   that the --

 24   Q.   And what does that -- sorry.         What is the mean Reock score?

 25   A.   The mean Reock score is .39.
                       WILLIAM S.Doc
Case: 1:18-cv-00357-TSB-KNM-MHW   COOPER    - REBUTTAL
                                     #: 249 Filed: 03/13/19 DIRECT           8 - 44#:
                                                            Page: 44 of 156 PAGEID
                                     21745


  1   Q.   Okay.   Thank you.

  2        Let's please turn to tab 6 of your binder.

  3               MS. LEE:   And put up P622.

  4   Q.   What is presented here, Mr. Cooper?

  5   A.   The same district-by-district breakout for the rebuttal

  6   plan showing the Polsby-Popper score, the other compactness

  7   measure that I discussed previously.

  8   Q.   And what is the mean Polsby-Popper for the rebuttal plan?

  9   A.   .29.

 10   Q.   Let's please turn to tab 7 of your binder.

 11               MS. LEE:   And please put up P623.

 12   Q.   What is presented here?

 13   A.   This shows the 2011 incumbents who were in office at the

 14   time the 2012 plan was adopted, and it identifies what portion

 15   of each one of the rebuttal districts a particular incumbent

 16   would have in his new district under what would be the rebuttal

 17   plan.

 18   Q.   And did you calculate this in the same fashion as you did

 19   for the similar tables in your supplemental declarations?

 20   A.   Yes.

 21   Q.   And is this, to your understanding, the same methodology

 22   used by Dr. Hood in calculating core retention?

 23   A.   I believe so.

 24   Q.   Okay.   And if we look on page two, for District 9, which is

 25   the second district down on page two, is it fair to say that
                       WILLIAM S.Doc
Case: 1:18-cv-00357-TSB-KNM-MHW   COOPER    - REBUTTAL
                                     #: 249 Filed: 03/13/19 DIRECT           8 - 45#:
                                                            Page: 45 of 156 PAGEID
                                     21746


  1   Representative Kaptur has, quote, "much more of her previous

  2   district than does Representative Kucinich"?

  3   A.   Yes.    She has 61.7 percent and Representative Kucinich has

  4   25 percent.

  5   Q.   Okay.   Let's please turn to tab 8 of your binder.

  6               MS. LEE:   And please put up P624.

  7   Q.   And what is presented here?

  8   A.   This just summarizes the core retention percentage for the

  9   incumbents in all of the districts.          District 3, of course,

 10   comes out to zero percent, because no incumbent was placed in

 11   District 3.     And in the case of District 9 and District 10 and

 12   District 16, where there were paired incumbents, I used the

 13   highest percentage of core retention to calculate an overall

 14   mean average score.       I think this is the same methodology that

 15   Dr. Hood used for his initial report.

 16   Q.   Okay.   Please turn to tab 9 of your binder.

 17               MS. LEE:   And put up P26 -- excuse me, 625.

 18   Q.   And, Mr. Cooper, what is presented here?

 19   A.   This is exactly the same format and presentation as I had

 20   produced in my final third supplemental declaration where I

 21   added in the 2018 election statistics under the proposed

 22   remedial plan and the hypothetical plans, too, I believe.               So I

 23   chose the Democratic percentage under the rebuttal plan across

 24   all districts and across the four elections.

 25   Q.   Are these percentages computed in the same way as in the
                       WILLIAM S.Doc
Case: 1:18-cv-00357-TSB-KNM-MHW   COOPER    - REBUTTAL
                                     #: 249 Filed: 03/13/19 DIRECT           8 - 46#:
                                                            Page: 46 of 156 PAGEID
                                     21747


  1   other declarations you've submitted in this case?

  2   A.   Yes.

  3   Q.   And as you indicate here in the footnote and in your

  4   earlier reports, do uncontested elections in the table cause it

  5   to understate the percentage where -- for the opposing party

  6   where a candidate was unopposed?          So, for example, if a

  7   Democrat didn't run, it would overstate the Republican

  8   percentage in the same area of the state?

  9   A.   Yes.

 10   Q.   Okay.    Based on your footnote here, do you recall which

 11   districts were unopposed?

 12   A.   In 2014, there was no incumbent in Congressional District

 13   7, and in 2012, there was no Democratic candidate in

 14   Congressional District 8, and no Republican in Congressional

 15   District 11.

 16   Q.   Sorry.    Just to clarify, with respect to 2014, you had said

 17   there was no incumbent.        Did you mean there was no opposing

 18   candidate?

 19   A.   Right.    There was no Democratic candidate --

 20   Q.   Okay.

 21   A.   -- in District 7.

 22   Q.   So, for example, then, in 2014, under the rebuttal plan,

 23   the Democratic percentage, would the Democratic percentage be

 24   understated for any district that contained portions of current

 25   District 7?
                       WILLIAM S.Doc
Case: 1:18-cv-00357-TSB-KNM-MHW   COOPER    - REBUTTAL
                                     #: 249 Filed: 03/13/19 DIRECT           8 - 47#:
                                                            Page: 47 of 156 PAGEID
                                     21748


  1   A.   Yes, it would.

  2               MS. LEE:   Okay.    And so if we could put up next to

  3   this P454 at 24.

  4   Q.   And, Mr. Cooper, this is from your original appendix.              Is

  5   the second -- and to the side, is that the depiction of the

  6   2012 plan?

  7   A.   Yes.

  8   Q.   And so District 7 in the 2012 plan contains a number of

  9   counties, parts of -- is it fair to say it contains parts of

 10   Richland, Lorain, Medina, Stark, Huron, Tuscarawas, and all of

 11   Holmes, Ashland, Coshocton and Knox County?

 12   A.   Yes.    It's all over the map.

 13   Q.   So would the location of District 7 have an impact on the

 14   percentage Democratic vote share in Rebuttal District 13?

 15   A.   Yes, it would, because a significant portion of District 7

 16   is actually in highly populated or densely populated Stark

 17   County.     And so that would affect District 13, which I have

 18   placed, I believe, entirely in District 13 under the proposed

 19   remedial plan.

 20   Q.   Okay.    And looking at this table here in tab 9, is it fair

 21   to say the number of Democratic districts changed across the

 22   years, Democratic over-50-percent districts?

 23   A.   Yes.

 24   Q.   Okay.    And in 2012, 2016 and 2018, are there more

 25   Democratic districts than under the 2012 plan?
                       WILLIAM S.Doc
Case: 1:18-cv-00357-TSB-KNM-MHW   COOPER    - REBUTTAL
                                     #: 249 Filed: 03/13/19 DIRECT           8 - 48#:
                                                            Page: 48 of 156 PAGEID
                                     21749


  1   A.   Certainly in 2018 there is.        I'm not -- I don't have that

  2   number of districts in the 2016 plan.           It may not be --

  3   Q.   Okay.

  4   A.    -- that many more in 2016, but clearly in 2018.

  5   Q.   And in these years are there additional districts that are

  6   close to 50 percent vote share?

  7   A.   Oh, yes, there are a number of competitive districts.

  8   That's an important point.

  9   Q.   Let's please turn to tab 10 of your binder.

 10               MS. LEE:   And please put up P626.

 11   Q.   What's depicted here, Mr. Cooper?

 12   A.   This is another Google map that I produced that overlays

 13   the rebuttal plan onto the residences of the incumbents who

 14   were in office in 2011 when the 2012 plan was adopted or what

 15   became the current plan, 2012 plan.

 16   Q.   And so if we had a live link here as opposed to a screen

 17   shot, we could look up a certain address or landmark and see

 18   what district it landed in; is that right?

 19   A.   Yes.

 20   Q.   Okay.   Is it the case that in drawing this rebuttal plan,

 21   which complies with the requests that Mr. DiRossi testified to

 22   as requiring his drawing of the plan, you were still able to

 23   meet or better the features of the 2012 plan?

 24   A.   Well, yes.    I split just 18 counties, and, at least, a

 25   couple of the splits were forced errors, so to speak, because
                       WILLIAM S.Doc
Case: 1:18-cv-00357-TSB-KNM-MHW   COOPER    - REBUTTAL
                                     #: 249 Filed: 03/13/19 DIRECT           8 - 49#:
                                                            Page: 49 of 156 PAGEID
                                     21750


  1   there's really no reason that I can see to split Mercer County.

  2   I'm still baffled why that was done.           Because in the proposed

  3   remedial plan, Mercer County was left whole, and it was joined

  4   with Auglaize County.       So that there's no question that

  5   whatever the issue is relating to St. Mary's, the township of

  6   St. Mary's, and Grand Lake and the state park -- that was

  7   already accommodated in the proposed remedial plan.              I don't

  8   know why it was necessary to split Mercer County three ways.                I

  9   went ahead and did that.        That meant that I had an unnecessary

 10   18th district split.

 11   Q.   And just, in general, even with these unnecessary splits,

 12   the rebuttal plan still splits fewer counties than the 2012

 13   plan; is that right?

 14   A.   Right.    It splits 18 versus 23.

 15   Q.   Okay.

 16   A.   And there are fewer discrete splits or multiple pieces in a

 17   single county.

 18   Q.   All right.    I'd like to look at a number of demonstratives

 19   of plaintiffs based on the searchable version of the rebuttal

 20   plan, which was disclosed yesterday.

 21              MS. LEE:    Could you please put up PD113.

 22   Q.   And so this is not in the book, Mr. Cooper, but you can see

 23   on the screen in front of you.         What is depicted here?

 24   A.   This shows District 1 and District 2 and District 8 with

 25   the respective residences of the incumbents.
                       WILLIAM S.Doc
Case: 1:18-cv-00357-TSB-KNM-MHW   COOPER    - REBUTTAL
                                     #: 249 Filed: 03/13/19 DIRECT           8 - 50#:
                                                            Page: 50 of 156 PAGEID
                                     21751


  1   Q.   And the light reddish, is that Rebuttal District 1?

  2   A.   Yes.

  3   Q.   Okay.    And in this demonstrative we can -- is it fair to

  4   say, that the whole of Warren County is included in this

  5   district?

  6   A.   All of Warren County is in District 1.           If this were a live

  7   Google map, you could click on these icons and you would get

  8   the name of the incumbent and the district number.

  9   Q.   Okay.    And in this Rebuttal District 1, is the bulk of

 10   Cincinnati kept whole?

 11   A.   In District 1?

 12   Q.   Yes.    Is most of the city of Cincinnati kept whole just in

 13   this Rebuttal District 1?

 14   A.   Most of it is.

 15   Q.   Okay.

 16   A.   There's a small part in District 2 and a very tiny piece in

 17   District 8.

 18   Q.   And by keeping the bulk of Cincinnati in this one district,

 19   is that what leads to the higher BVAP, similar to that under

 20   the proposed remedial plan, as we saw under tab 2?

 21   A.   Yes.    It's very obvious.      If you start splitting

 22   Cincinnati, then the African-American black voting age

 23   population will begin to decline.

 24               MS. LEE:   Okay.    Let's put up --

 25               JUDGE BLACK:    Could I ask a question, please?
                       WILLIAM S.Doc
Case: 1:18-cv-00357-TSB-KNM-MHW   COOPER    - REBUTTAL
                                     #: 249 Filed: 03/13/19 DIRECT           8 - 51#:
                                                            Page: 51 of 156 PAGEID
                                     21752


  1               MS. LEE:   Yes, of course, Your Honor.

  2               JUDGE BLACK:    Why do you carve out small pieces of

  3   Cincinnati?

  4               THE WITNESS:    In this instance, in order to combine

  5   Warren County with Cincinnati and Hamilton County, it was

  6   necessary to cut out part of northeast Cincinnati, I believe.

  7        In the case of District 8, I -- I, actually, put a tiny

  8   part of District 8 into Cincinnati in order to make the map

  9   look a little better.       Because there's a piece of Cincinnati

 10   which, given the way it's configured, would have led to a long,

 11   stringy tail to the river portion of District 8.             So it was

 12   like 400-and-some people that went into District 8.

 13        That, actually, could have been avoided somehow or another.

 14   I could have avoided that.

 15               JUDGE BLACK:    So it's possible to draw a district that

 16   includes the entire city of Cincinnati and the entirety of

 17   Warren County?

 18               THE WITNESS:    No, it's not.

 19   Q.   And, Mr. Cooper, if we just flip back to tab 4 in your

 20   binder, in the -- excuse me -- third page there, does this

 21   provide the population breakdown in the city of Cincinnati

 22   about halfway down the page, under this rebuttal plan?

 23   A.   Yes.

 24   Q.   Okay.

 25               MS. LEE:   If we could put up P620, page three.
                       WILLIAM S.Doc
Case: 1:18-cv-00357-TSB-KNM-MHW   COOPER    - REBUTTAL
                                     #: 249 Filed: 03/13/19 DIRECT           8 - 52#:
                                                            Page: 52 of 156 PAGEID
                                     21753


  1   Q.   And so is it fair to say in this rebuttal plan, the vast

  2   majority of the city of Cincinnati is kept whole?

  3   A.   Well, yes, it is possible to keep it mostly whole, for

  4   sure, as we did in the proposed remedial plan.

  5               JUDGE BLACK:     Well, here, you carve out 1400 people

  6   from Cincinnati?

  7               THE WITNESS:     Yes.   I think it had to do with

  8   contiguity.     There were pieces of Cincinnati, I believe, that

  9   were not contiguous, and so I was forced to place about a

 10   thousand people into District 2.          It would have been possible

 11   to have left Cincinnati entirely in District 1 and 2 and just

 12   have an odd shape to exclude District 8.

 13   Q.   For those 432 folks in District 8?

 14   A.   Yes.

 15   Q.   And in the proposed remedial plan, because you're not

 16   needing to get all of Warren County, you're able to overcome

 17   the non-contiguous portions, because you'll just -- is it fair

 18   that you include the townships that are sort of breaking up the

 19   contiguity of Cincinnati just also in District 1 in the

 20   proposed remedial plan?

 21   A.   Yes.

 22   Q.   Like Norwood, for example, if you remember?            If you don't,

 23   that's okay.

 24   A.   I'm sorry.    What --

 25   Q.   Do you recall if one of those was Norwood, Ohio?
                       WILLIAM S.Doc
Case: 1:18-cv-00357-TSB-KNM-MHW   COOPER    - REBUTTAL
                                     #: 249 Filed: 03/13/19 DIRECT           8 - 53#:
                                                            Page: 53 of 156 PAGEID
                                     21754


  1   A.   Not off the top of my head, but -- it was placed in

  2   District 1, right?

  3   Q.   Yes.

  4   A.   Yeah.

  5   Q.   That's no problem.

  6               MS. LEE:   And so let's put up Plaintiffs'

  7   Demonstrative 114.

  8   Q.   And what's depicted here?

  9   A.   This shows the Loveland area in Hamilton County and in

 10   Clermont County.       There was a request to make sure that

 11   Loveland stayed entirely in District 2, both parts, the

 12   Hamilton County part as well as the Clermont County part.

 13   Q.   And in the proposed remedial plan, Loveland is also

 14   entirely in District 2; is that right?

 15   A.   Yes.

 16               MS. LEE:   Let's put up Plaintiffs' Demonstrative 115.

 17   Q.   And do you recall what's depicted here at the blue pin?

 18   A.   Yes.    That is Representative Beatty's residence.

 19   Q.   Okay.

 20               MS. LEE:   Let's put up PD --

 21   Q.   And she is not marked with one of these standing incumbent

 22   features, because she just wasn't a 2011 incumbent yet; is that

 23   right?

 24   A.   That's correct.      Those little pin marks identify areas that

 25   were located by Google Maps as you search for an address --
                       WILLIAM S.Doc
Case: 1:18-cv-00357-TSB-KNM-MHW   COOPER    - REBUTTAL
                                     #: 249 Filed: 03/13/19 DIRECT           8 - 54#:
                                                            Page: 54 of 156 PAGEID
                                     21755


  1   Q.   Okay.

  2   A.   -- or a landmark.

  3               MS. LEE:   And so let's put up Plaintiffs'

  4   Demonstrative 116.

  5   Q.   And what is depicted here?

  6   A.   This shows District 3 and zooms in on the OSU campus, as

  7   well as surrounding communities, with the Google pin centered

  8   on Ohio, Ohio State.

  9               MS. LEE:   Okay.    Let's put up --

 10   Q.   And Ohio State University, here, you can see that the Ohio

 11   Union and the bulk of the campus is included in District 3; is

 12   that right?

 13   A.   Yes.

 14               MS. LEE:   So let's look at Plaintiffs' Demonstrative

 15   117.

 16   Q.   What is depicted here, if you recall?

 17   A.   From the transcript testimony last Friday, it was indicated

 18   that that address should not be in District 3.             So it was

 19   placed in District 15 in this particular plan, although, I also

 20   think that in the remedial plan it's in District 15.

 21   Q.   Well, in the -- excuse me.        The proposed remedial plan,

 22   this same address is outside of District 3 as well?

 23   A.   It's outside District 3, right.

 24   Q.   And both this address and the address for Joyce Beatty,

 25   were those provided to you by counsel?
                       WILLIAM S.Doc
Case: 1:18-cv-00357-TSB-KNM-MHW   COOPER    - REBUTTAL
                                     #: 249 Filed: 03/13/19 DIRECT           8 - 55#:
                                                            Page: 55 of 156 PAGEID
                                     21756


  1   A.   Yes.

  2   Q.   Okay.    And that's --

  3   A.   Although this particular address was not provided until

  4   Friday -- or Saturday, I guess.

  5   Q.   Right.    Correct.

  6        But based on the testimony of Mr. DiRossi that a certain

  7   individual needed to be kept out of District 3; is that right?

  8   A.   Yes.

  9               MS. LEE:   Let's put up Plaintiffs' Demonstrative 118.

 10   Q.   What's depicted here, Mr. Cooper, if you recall.

 11   A.   Well, this is the curious division of Mercer County.              And

 12   it's my understanding that the town of St. Mary's, which is

 13   actually in Auglaize County and the Grand Lake State Park area

 14   shall be in one district, which it is in the proposed remedial

 15   plan and all the hypothetical plans, and in the proposed

 16   remedial plan that was corrected, because there was a little

 17   tiny piece in the original proposed remedial plan that was in

 18   the southwest corner of Mercer County that was actually in

 19   District 8, I think, just to meet one-person, one-vote

 20   requirements.     But for whatever reason, this is what the

 21   division of the Mercer County boundaries are under the rebuttal

 22   plan as well as the proposed -- as well as the 2012 plan.

 23   Q.   Okay.

 24   A.   And it does appear to me that this still splits part of St.

 25   Mary's and Grand Lake between Districts 4 and District 5.
                       WILLIAM S.Doc
Case: 1:18-cv-00357-TSB-KNM-MHW   COOPER    - REBUTTAL
                                     #: 249 Filed: 03/13/19 DIRECT           8 - 56#:
                                                            Page: 56 of 156 PAGEID
                                     21757


  1   Q.   And based on the trial testimony, do you recall, was it

  2   clear what the specific request for Mercer County was that Mr.

  3   DiRossi was implementing?

  4   A.   Not exactly, other than that -- I mean, there was a desire

  5   to keep St. Mary's and Grand Lake together, but I'm not

  6   entirely convinced that it would do that in this rebuttal plan,

  7   although, I know for a fact that it could have been kept whole

  8   in the rebuttal plan with very little ripple effect, and it

  9   would have reduced the number of county splits from 18 to 17,

 10   as I had indicated earlier today.

 11   Q.   So since the request was not entirely clear in the rebuttal

 12   plan, did you -- excuse me -- in the trial testimony, did you

 13   keep the split in Mercer County the same, because whatever the

 14   desire behind that request had been, had apparently been met in

 15   the 2012 plan?

 16   A.   Yes.    Just to ensure that whatever it was, was met, I made

 17   this plan divide Mercer County in the same way that the 2012

 18   plan does.

 19   Q.   Okay.   Great.

 20               MS. LEE:   Let's put up Plaintiffs' Demonstrative 120.

 21   Q.   And what is depicted here?

 22   A.   This shows the location of the NASA Glenn Research Center

 23   in Cuyahoga County, and it was placed in District 9.

 24   Q.   Okay.   Great.

 25               MS. LEE:   Can we please put up Plaintiffs'
                       WILLIAM S.Doc
Case: 1:18-cv-00357-TSB-KNM-MHW   COOPER    - REBUTTAL
                                     #: 249 Filed: 03/13/19 DIRECT           8 - 57#:
                                                            Page: 57 of 156 PAGEID
                                     21758


  1   Demonstrative 121.

  2   A.   And this shows the Plum Branch (verbatim) station --

  3   facility, NASA, in Erie County, and it's, obviously, in

  4   District 9.     If you do the same search on the 2012 plan, it

  5   will not be in District 9, which seems to conflict with some of

  6   Mr. DiRossi's testimony on Friday.

  7   Q.   Sure.   But there was, in creating this plan that betters

  8   the 2012 plan, there was no difficulty in meeting this

  9   purported -- purported requirement in the drawing of the plan;

 10   is that fair?

 11   A.   There was no problem, right.

 12   Q.   Okay.

 13   A.   And it's quite possible that part of Plum Brook is in

 14   District 9, even under the current plan, because I think it

 15   does extend, you know, beyond just the single point.              I mean,

 16   you can see another point on the Google map that shows it a

 17   little bit north of where the pin went there.

 18   Q.   Okay.   Thank you.

 19              MS. LEE:    And if you would please put up Plaintiffs'

 20   Demonstrative 124.

 21   Q.   Mr. Cooper, what's depicted here?

 22   A.   This shows the northeast part of Ohio, specifically zooming

 23   in on the District 11 area and surrounding counties.

 24   Q.   And is it fair to say this District 11, this Rebuttal

 25   District 11, comes down into Summit County?
                       WILLIAM S.Doc
Case: 1:18-cv-00357-TSB-KNM-MHW   COOPER    - REBUTTAL
                                     #: 249 Filed: 03/13/19 DIRECT           8 - 58#:
                                                            Page: 58 of 156 PAGEID
                                     21759


  1   A.   It does.    It actually goes down into Summit County

  2   following the -- really, the boundaries that one has in the

  3   2012 plan --

  4   Q.   Okay.

  5   A.   -- and then goes deeper into the city of Akron, but does

  6   not include as much of the population in Akron as the 2012

  7   plan.

  8   Q.   Okay.

  9               MS. LEE:   And can we please put up next to this 454 at

 10   page 24.     And so if we could zoom in on the same top corner.

 11   Q.   Did the need to bring District 11 into Akron -- excuse

 12   me -- down into Summit County in the rebuttal plan compel the

 13   way the districts are wrapped around each other in the 2012

 14   plan?

 15   A.   Yes.    I will point out that the colors are somewhat muted

 16   in this particular map, so you don't really see the full impact

 17   of how the boundaries are drawn between 11 and 13, in

 18   particular, where there are quite bizarre zigs and zags.               You

 19   can see it better on the larger maps that are individual maps

 20   in my first declaration.

 21   Q.   In the appendix?

 22   A.   Yeah.

 23   Q.   And so in the rebuttal plan, is it fair to say that Summit

 24   County is split three ways in the rebuttal plan?

 25   A.   It is split three ways, but four ways in the 2012 plan.
                       WILLIAM S.Doc
Case: 1:18-cv-00357-TSB-KNM-MHW   COOPER    - REBUTTAL
                                     #: 249 Filed: 03/13/19 DIRECT           8 - 59#:
                                                            Page: 59 of 156 PAGEID
                                     21760


  1   Q.   And in the 2012 plan it's split four ways.            So before you

  2   had said yes, that it compelled the same features in northeast

  3   Ohio, I think you -- but now you've just said that only --

  4   there are only three splits in Summit County.             So certainly the

  5   four splits in Summit County were not compelled; is that true?

  6   A.   That's true.

  7   Q.   And the way in which the city of Akron is split up in the

  8   2012 plan is not compelled by District 11 coming down; correct?

  9   A.   No.

 10               MS. LEE:   Can we please put up Plaintiffs'

 11   Demonstrative 123.

 12   Q.   And what's depicted here?

 13   A.   This pin shows the location of the Timken Corporation in

 14   Stark County.     The black line there is Summit County.           So it's

 15   just over the county line.        That's another county split --

 16   another split of Stark County, which would not have been

 17   necessary had that request not been made.

 18   Q.   Not been made or not just been implemented?

 19   A.   Or had -- implemented, you're right.

 20   Q.   Mr. Cooper, in your work in this case you have looked at

 21   demographic information in the state of Ohio?

 22   A.   Yes.

 23   Q.   And have you looked at demographic information for Cuyahoga

 24   County?

 25   A.   Yes, of course.
                       WILLIAM S.Doc
Case: 1:18-cv-00357-TSB-KNM-MHW   COOPER    - REBUTTAL
                                     #: 249 Filed: 03/13/19 DIRECT           8 - 60#:
                                                            Page: 60 of 156 PAGEID
                                     21761


  1   Q.   And to get over 45 percent BVAP district in Cuyahoga

  2   County, do you need to include most of Cleveland and the

  3   municipalities immediately to the east of the city of

  4   Cleveland?

  5   A.   Yes.

  6   Q.   Is there anywhere else in the state of Ohio where you can

  7   draw a 45-and-over percent BVAP district other than in the area

  8   of eastern Cleveland -- other than including the area of

  9   eastern Cleveland and the municipalities immediately to its

 10   east?

 11   A.   No, other than going to Summit County, which is

 12   problematic.

 13   Q.   Okay.

 14   A.   No other place in the state.

 15   Q.   And are the portions of the city of Cleveland and the

 16   municipalities immediately to its east that we've just

 17   discussed as needing to be included to get to a 45 percent BVAP

 18   district part of the 2002 District 11?

 19   A.   Yes.

 20   Q.   And are the portions of the city of Cleveland and the

 21   municipalities immediately to its east in Cuyahoga County that

 22   we've discussed part of the 2012 District 11?

 23   A.   Yes.

 24   Q.   Okay.   If you leave out a significant portion of Cleveland

 25   or the municipalities immediately to its east in Cuyahoga
                    WILLIAM S. COOPER
Case: 1:18-cv-00357-TSB-KNM-MHW        - REBUTTAL
                                Doc #: 249            DIRECT/CROSS
                                           Filed: 03/13/19                  8 - 61#:
                                                           Page: 61 of 156 PAGEID
                                    21762


  1   County, are you able to get up to a district with a black

  2   voting age population over 45 percent?

  3   A.   It would be not possible.

  4              MS. LEE:    Okay.   No further questions at this time.

  5              JUDGE BLACK:     Very well.

  6        Cross by the defendants?

  7              MR. McKNIGHT:     Yes, Your Honor.

  8              JUDGE BLACK:     How much do you anticipate?

  9              MR. McKNIGHT:     I think more than five minutes.          It

 10   will take us past 10:30.

 11              JUDGE BLACK:     So shall we simply proceed from the

 12   plaintiffs' perspective, get this witness on and off?

 13              MS. LEVENSON:     That's fine, Your Honor.       She can

 14   remain available past 10:30.

 15              JUDGE BLACK:     Very well.

 16        Cross away.

 17              MR. McKNIGHT:     All right.

 18                         REBUTTAL CROSS-EXAMINATION

 19   BY MR. McKNIGHT:

 20   Q.   Good morning, Doctor -- or Mr. Cooper.

 21   A.   Good morning.

 22   Q.   Well, Mr. Cooper, what was your starting point for drawing

 23   the rebuttal plan?

 24   A.   I'm not sure what you mean by the "starting point," but I

 25   believe, if my recollection is correct, that I initially worked
                        WILLIAM S.
Case: 1:18-cv-00357-TSB-KNM-MHW    COOPER
                                 Doc         - REBUTTAL
                                     #: 249 Filed:          CROSS62 of 156 PAGEID
                                                   03/13/19 Page:           8 - 62#:
                                     21763


  1   on the Cincinnati area and just added in Warren County and then

  2   went from there.

  3   Q.   All right.    So you didn't start with your proposed remedial

  4   plan, did you?

  5   A.   I was looking at both the proposed remedial plan and the

  6   2012 plan in making changes.        Both were overlaid on the map.

  7   Q.   All right.    But you didn't start with the 2012 plan, then?

  8   A.   I did not start with the 2012 plan.

  9   Q.   Okay.

 10   A.   But I had the boundaries overlaying -- I think, overlaying

 11   the remedial plan, but it could have been one of the

 12   hypothetical plans, because I was looking at 2011 incumbent

 13   counts.

 14   Q.   All right.    So that means you also would not have started

 15   with the map that was enacted in House Bill 319; right?

 16   A.   That's correct.

 17   Q.   So you can't testify about the ripple effects of converting

 18   the map in House Bill 319 to the map in House Bill 369, can

 19   you?

 20   A.   I could, but I'm not prepared to do so today, because I

 21   haven't analyzed that question.

 22   Q.   Okay.   But you agree, don't you, that your version of

 23   Congressional District 9 in the rebuttal plan is not the same

 24   as the version of Congressional District 9 that appears in

 25   House Bill 369; is that right?
                        WILLIAM S.
Case: 1:18-cv-00357-TSB-KNM-MHW    COOPER
                                 Doc         - REBUTTAL
                                     #: 249 Filed:          CROSS63 of 156 PAGEID
                                                   03/13/19 Page:           8 - 63#:
                                     21764


  1   A.   That is correct.

  2   Q.   For example, you would include all of Ottawa and Erie

  3   counties?

  4   A.   Correct.

  5   Q.   All right.    Now, you would also agree, then, that

  6   Congressional District 11 in your rebuttal plan is not drawn

  7   the same as it is in House Bill 369?

  8   A.   That is correct.     I would argue that in House district --

  9   in House Bill 369, black population was packed into District 1.

 10   You can just go down to the block level and see how the plan

 11   drawer was reaching out to pick up every possible significant

 12   African-American precinct in Summit County.

 13   Q.   Okay.    Well, let's --

 14        Speaking of population numbers, let's --

 15               MR. McKNIGHT:    Can we put up on the screen Plaintiffs'

 16   Exhibit 454, and I want to look at Exhibit D-2.

 17   Q.   And, also, Mr. Cooper, I want to have you turn in your

 18   notebook there to tab number 2.         Could you do that for me?

 19   A.   Yes.

 20   Q.   Now, in 454, we're looking for D-2, which is, I think,

 21   pages, maybe, 25 or 26, something like that.            That's great.

 22   Yep.

 23        So, Mr. Cooper, in looking -- well, number one, let me ask

 24   you this question.      How did you create this document that's on

 25   the screen and the -- how did you create these population
                        WILLIAM S.
Case: 1:18-cv-00357-TSB-KNM-MHW    COOPER
                                 Doc         - REBUTTAL
                                     #: 249 Filed:          CROSS64 of 156 PAGEID
                                                   03/13/19 Page:           8 - 64#:
                                     21765


  1   summary reports, both the one that appears in tab 2 and the one

  2   that appears on the screen from Plaintiffs' Exhibit 454?

  3   A.   These are just exported from the Maptitude dataview file

  4   and then reformatted.       The numbers are straight from Maptitude.

  5   Q.   Okay.    So do you know whether the numbers are current as of

  6   the 2010 Census, or is it -- do the numbers come from some

  7   other source?

  8   A.   It's the 2010 Census.

  9   Q.   Okay.    Now, in looking at the population numbers here --

 10   now -- so -- and I'm looking at the top of the -- the top tabs

 11   here for both of these exhibits.

 12        So you're saying that for the numbers that appear under the

 13   columns 18+ Population through %18+ Non-Hispanic White at the

 14   top, all of those columns, all of the information there comes

 15   from Maptitude; is that right?

 16   A.   Correct.    I used a block equivalency file that I got from

 17   the -- plaintiffs' attorneys to recreate the 2012 plan.

 18   Q.   All right.    And you're saying that you believe that all of

 19   those numbers that are in Maptitude also come from the 2010

 20   Census; is that right?

 21   A.   Yes.

 22   Q.   Okay.    And you calculate it the same way for both of these

 23   charts, both in Plaintiffs' Exhibit 454 and in tab 2 in your

 24   notebook there?

 25   A.   Umm --
                        WILLIAM S.
Case: 1:18-cv-00357-TSB-KNM-MHW    COOPER
                                 Doc         - REBUTTAL
                                     #: 249 Filed:          CROSS65 of 156 PAGEID
                                                   03/13/19 Page:           8 - 65#:
                                     21766


  1   Q.   You used the same information, in other words?

  2   A.   Yes.

  3   Q.   Okay.    All right.

  4        Now, looking at the numbers for the 2012 plan, and that

  5   is -- that's going to be on the left-hand side of the screen

  6   here.

  7        Looking at the numbers for the 2012 plan, I see it reports

  8   the black voting age population in the enacted plan is 52.37

  9   percent for District 11; is that right?

 10   A.   That's correct.

 11   Q.   All right.    And are you aware that the Court took judicial

 12   notice yesterday of census data from 2010 showing that this

 13   figure was actually 51.3 percent?

 14   A.   I'm not aware of that.       I suspect that's because you were

 15   using either non-Hispanic black voting age population, single

 16   race, or single race, black, which would include Hispanic

 17   blacks.     But, as you know, being from the North Carolina --

 18   well, I'm sorry, you're from North Carolina.            I'm thinking of

 19   the Georgia case, Georgia v. Ashcroft, where it was determined

 20   by the Supreme Court that one should use the any part black

 21   voting age population in voting cases, specifically in Section

 22   2 cases, that lawsuit was decided by the Supreme Court, I

 23   believe, in 2004, maybe 2003.

 24   Q.   Well, you're just speculating about what the difference in

 25   the numbers could be; you don't actually know, do you?
                        WILLIAM S.
Case: 1:18-cv-00357-TSB-KNM-MHW    COOPER
                                 Doc         - REBUTTAL
                                     #: 249 Filed:          CROSS66 of 156 PAGEID
                                                   03/13/19 Page:           8 - 66#:
                                     21767


  1              JUDGE BLACK:     There is an objection, perhaps?

  2              MS. LEE:    Your Honor, Mr. Cooper has indicated this is

  3   the any part black population, and I believe that the judicial

  4   notice was not taken of the any part black population from the

  5   2010 Census.

  6              JUDGE BLACK:     The objection, if it's an objection, is

  7   noted.   And you may answer the question.          And then I want to

  8   pause and figure out what we're doing this morning.

  9        So get an answer to your question if you didn't.

 10   A.   Well, I don't have the single race black voting age

 11   population percentage in front of me right now, but I would not

 12   be -- I mean, it's going to be less than 52.37 percent, because

 13   we are not counting persons who are part African-American in

 14   that percentage.      So you're saying it's 51 dot X percent, so

 15   that's probably right, but I don't know the number right off

 16   the top of my head.

 17              MR. McKNIGHT:     Okay.   Thank you.     We'll pause.

 18              JUDGE BLACK:     Would you object to standing down and

 19   letting the congresswoman come on as scheduled, and then after

 20   her, you would be entitled to continue the cross-examination

 21   and the intervenors could cross as well?

 22              MR. McKNIGHT:     That would be fine, Your Honor.

 23              JUDGE BLACK:     Are we ready for the congresswoman?

 24              MS. LEVENSON:     Yes, we are, Your Honor.       Thank you

 25   very much.
                                                                            8 - 67#:
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 249 Filed: 03/13/19 Page: 67 of 156 PAGEID
                                    21768


  1              JUDGE BLACK:     All right.

  2        (Witness temporarily excused.)

  3              JUDGE BLACK:     All right.    I'd like to get her on and

  4   off before we break.      So how do we do this?       IT is here.

  5        The plaintiffs call as a witness, whom?

  6              MR. CAREY:     Plaintiffs call Congresswoman Marcy

  7   Kaptur.

  8              JUDGE BLACK:     And the congresswoman has appeared on

  9   the screen.

 10        Good morning, Congresswoman.

 11              THE WITNESS:     Good morning, Judge.

 12              JUDGE BLACK:     I'm Judge Timothy Black, District Court,

 13   Cincinnati.    I have on my right Judge Watson, District Court in

 14   Columbus; and I have on my left Circuit Judge Moore from

 15   Cleveland.    We three are hearing the case, and the courtroom is

 16   filled with lawyers.      Thank you for appearing.

 17              THE WITNESS:     Thank you.

 18              JUDGE BLACK:     I need to administer the oath to tell

 19   the truth.    Would you raise your right hand.

 20        Do you solemnly swear or affirm that the testimony you're

 21   going to give this morning will be the truth, subject to the

 22   penalty of perjury?

 23              THE WITNESS:     I do.

 24              JUDGE BLACK:     Very well.

 25        Are you able to hear us?
                        MARCIA C.Doc
Case: 1:18-cv-00357-TSB-KNM-MHW   KAPTUR
                                     #: 249 -Filed:
                                                REBUTTAL
                                                    03/13/19DIRECT            8 - 68#:
                                                             Page: 68 of 156 PAGEID
                                     21769


  1               THE WITNESS:    Very well.     Thank you.

  2               JUDGE BLACK:    You may be seated.

  3        The lawyers for the people bringing the lawsuit are going

  4   to begin with some questions of you.

  5        Sir, please proceed.

  6                                MARCIA C. KAPTUR

  7   a witness herein, having been first sworn, testified as follows:

  8                         REBUTTAL DIRECT EXAMINATION

  9   BY MR. CAREY:

 10   Q.   Good morning, Congresswoman Kaptur.           This is David Carey of

 11   the ACLU of Ohio representing the plaintiffs.

 12        Can you hear me all right?

 13   A.   Very well.     Thank you.

 14   Q.   Excellent.     Could you please state your name for the

 15   record.

 16   A.   All right.     My legal name is Marcia, Marcy, Carolyn,

 17   Kaptur, K-a-p-t-u-r.

 18   Q.   Congresswoman Kaptur, I know you have a long history of

 19   public service.      Could you summarize it for the Court briefly.

 20   A.   Well, I entered public service --

 21        You mean elected public service?

 22   Q.   Yes.    Let's start with that.

 23   A.   I was elected to Congress in November of 1982, sworn in

 24   January 3rd, 1982 from the 9th Congressional District of Ohio,

 25   and I have served the beautiful people of that district to
                        MARCIA C.Doc
Case: 1:18-cv-00357-TSB-KNM-MHW   KAPTUR
                                     #: 249 -Filed:
                                                REBUTTAL
                                                    03/13/19DIRECT            8 - 69#:
                                                             Page: 69 of 156 PAGEID
                                     21770


  1   date.

  2   Q.   So have you held that seat continuously between 1982 and

  3   today?

  4   A.   I have.

  5   Q.   And you still represent the Ohio 9th District; is that

  6   correct?

  7   A.   Correct.    They did not change the number.

  8   Q.   As of 2011, were you the most senior member of the Ohio

  9   Congressional Delegation?

 10   A.   I know I am now.      I can't recall if in 2011 -- I probably

 11   was.

 12   Q.   All right.     Could you briefly describe the territory that

 13   your district covered immediately prior to the redistricting

 14   that occurred in Ohio in 2011?

 15   A.   Well, I have had four different geographies over my decades

 16   of service.     And prior to the new redraw, we basically

 17   represented the -- Lucas County, which had always been the

 18   heart of the 9th Congressional District, portions of that,

 19   large portions of that; Ottawa County, which was next door;

 20   then Erie County; and then the southern half of Lorain County.

 21   Q.   Now, I would like to ask you a few questions just about

 22   House Bill 319, the 2011 redistricting bill.             Do you recall

 23   that piece of legislation?

 24   A.   I do, but I -- I don't know that I knew the number.

 25   Q.   Sure.    Did you take any part in creating the map that was
                        MARCIA C.Doc
Case: 1:18-cv-00357-TSB-KNM-MHW   KAPTUR
                                     #: 249 -Filed:
                                                REBUTTAL
                                                    03/13/19DIRECT            8 - 70#:
                                                             Page: 70 of 156 PAGEID
                                     21771


  1   originally submitted as House Bill 319?

  2   A.   I wish I had.

  3              JUDGE BLACK:     Did you?

  4              THE WITNESS:     No.

  5              JUDGE BLACK:     Very well.

  6   A.   There was a --

  7   Q.   Did you first find -- I'm sorry?

  8   A.   I made one phone call, but I don't remember -- I made one

  9   phone call, when I saw one iteration of that district, down to

 10   Columbus to Governor Kasich's office, but I don't recall

 11   exactly when I did that.

 12   Q.   When did you first find out what your new district would

 13   look like?     Was it before or after the map became public?

 14   A.   It was in a newspaper.        It was in some kind of a report.          I

 15   don't -- I don't remember what paper.           Probably the Plain

 16   Dealer or one of the Columbus papers.
 17   Q.   What was your reaction when you first saw the design of

 18   your new district?

 19   A.   Astonishment.

 20   Q.   And why were you astonished?

 21   A.   Because the district was hacked apart.            Every county --

 22   just as a little background, you will find in the records

 23   somewhere in the federal courts back in 2005, in a case called

 24   Stewart versus Blackwell, in the prior redistricting, I had
 25   fought very hard for home rule in Ohio and to stop the cracking
                        MARCIA C.Doc
Case: 1:18-cv-00357-TSB-KNM-MHW   KAPTUR
                                     #: 249 -Filed:
                                                REBUTTAL
                                                    03/13/19DIRECT            8 - 71#:
                                                             Page: 71 of 156 PAGEID
                                     21772


  1   of community and of counties.         So I was very upset at what

  2   happened in the prior redraw.

  3        And then when I saw this, it was even worse.             And they

  4   cracked every single county that I had ever represented.                And

  5   they were hacking towns apart like Parma.            Parma was cracked.

  6   And I -- Cleveland was cracked, my home community was cracked.

  7   I couldn't believe that a state that is dedicated to home rule

  8   and the importance of community, because it's hard to build

  9   community, that it was just thrown to the wind.              I couldn't see

 10   how that was legal in Ohio.

 11   Q.   So you mentioned that your district was, I believe you

 12   said, hacked apart.       Could you describe, generally, the

 13   territory that was covered by your district as it was redrawn.

 14   A.   They took a portion of the city of Toledo, I would say

 15   the -- in Lucas County, the northeastern quadrant of the city,

 16   and they left that in the district.           They took away the

 17   southern part of the city, they took away the western part of

 18   the city, they took away the whole county, the rest of the

 19   county.    They moved us east.       They took the Ottawa County next

 20   door, and they took the top of it.           They didn't take the bottom

 21   of it.    We'd worked so hard to save companies like Brush-

 22   Wellman, now called Materion, in that county.             They cut that

 23   out.

 24        They went over to Erie County.          They did the same thing.

 25   And then in Ottawa County where we worked so hard to build the
                        MARCIA C.Doc
Case: 1:18-cv-00357-TSB-KNM-MHW   KAPTUR
                                     #: 249 -Filed:
                                                REBUTTAL
                                                    03/13/19DIRECT            8 - 72#:
                                                             Page: 72 of 156 PAGEID
                                     21773


  1   Ottawa National Wildlife Refuge, they cut the visitors center

  2   that we brought the money in to build it and worked so hard for

  3   years and years and years to expand tourism, they cut that out,

  4   the visitors center itself.

  5         Then they went over to Lorain County and they flipped the

  6   map.    So everything we had represented, the southern two-thirds

  7   of the county, then they just gave us what was along the water.

  8   And then they connected into Cleveland.            And then in Cleveland

  9   they just made a mishmash of the west side of Cleveland.

 10         And so I couldn't believe what I was looking at.             It had

 11   never happened before.        Nothing like this had ever happened in

 12   Ohio across the north.

 13         There was no respect for counties.          There was no respect

 14   for communities.      And it was actually sinister.          If you looked

 15   at some of the things that were done in the way the line was

 16   drawn -- I don't want to say which member came to see me, but

 17   it was not a member of my own party.           But right before this all

 18   happened, this person came to my office, and had never done

 19   that before, and there was -- my district was on the wall, the

 20   old district, and this person took his finger and went up the

 21   boundary of Ottawa County where it goes out into the lake and

 22   said, "Why" -- "Why is this boundary where it is?"               And I said,

 23   "What?"    I didn't really understand what this person was asking

 24   me.

 25         And later on I figured out what was going on was they were
                        MARCIA C.Doc
Case: 1:18-cv-00357-TSB-KNM-MHW   KAPTUR
                                     #: 249 -Filed:
                                                REBUTTAL
                                                    03/13/19DIRECT            8 - 73#:
                                                             Page: 73 of 156 PAGEID
                                     21774


  1   thinking about drawing the district into the lake, so that this

  2   particular member would have continued access to the shooting

  3   range at Camp Perry.       And I had been working to bring money to

  4   Camp Perry to modernize Camp Perry and all, but it was all

  5   about, you know, where does the line for county actually exist?

  6   It's something I never thought about.           It was preposterous.

  7   You can't draw a district through the water, but that's what

  8   they were trying to do.        I thought, "This is the most crazy

  9   thing I've seen in my life."

 10   Q.   Just to clarify, you mentioned that this member who spoke

 11   with you is not a member of your party.            What party are you?

 12   A.   I'm a Democratic party member.

 13   Q.   The changes that you described to District 9, did any of

 14   them relate to or affect you personally?

 15   A.   That was the call to Governor Kasich, with whom I had

 16   served here in the house.        And I saw a drawing where -- they

 17   must have been using computers.          But they drew a line around my

 18   house in Lucas County and a line around Dennis Kucinich's house

 19   in Cleveland, on the west side of Cleveland.             And then they cut

 20   out my church -- okay? -- and the cemetery where my family is

 21   buried.    That did it.     And I said, "I am so outraged."           There

 22   are no voters at the church but for the priest, and there's no

 23   voters in the cemetery.        Why are they doing this?

 24        And I called down there.        It was later in the afternoon or

 25   early evening.      The phone was answered, and then they switched
                        MARCIA C.Doc
Case: 1:18-cv-00357-TSB-KNM-MHW   KAPTUR
                                     #: 249 -Filed:
                                                REBUTTAL
                                                    03/13/19DIRECT            8 - 74#:
                                                             Page: 74 of 156 PAGEID
                                     21775


  1   me somewhere.      And a man got on the phone, and I just said,

  2   "Hey, look, I'm Congresswoman Kaptur.           I've got no power in

  3   this deal, but I'm telling you, what was just done was very

  4   hurtful to me personally, because I think it was done

  5   purposefully.      And I'm just letting you know how offended I am

  6   that you cut out my church and you cut out the cemetery where

  7   my family is buried.       How would you even know that?          How would

  8   you even know that?"

  9        And all I remember is the laughter, the laughter on the

 10   phone.      And they hung up.    I don't even know who I talked to.

 11   Q.   And to be clear, you said that you placed this call after

 12   you learned of the map, obviously; is that correct?

 13   A.   Yes.

 14   Q.   Ever since you were first elected to represent District 9,

 15   has that District ever covered part of Cuyahoga County prior to

 16   the 2011 --

 17   A.   Never, never.     Maybe when the state was first established,

 18   because there weren't that many congressional districts and it

 19   was all open territory.        But in modern history, I mean, never

 20   would anybody from the western basin be allowed to set foot in

 21   Cuyahoga County.      It just didn't happen.

 22   Q.   I'm sorry.     Could you repeat that last part?

 23   A.   I said it just wouldn't happen.

 24   Q.   How would you describe your degree of familiarity with that

 25   area of Cuyahoga County that was added to your district prior
                        MARCIA C.Doc
Case: 1:18-cv-00357-TSB-KNM-MHW   KAPTUR
                                     #: 249 -Filed:
                                                REBUTTAL
                                                    03/13/19DIRECT            8 - 75#:
                                                             Page: 75 of 156 PAGEID
                                     21776


  1   to the redistricting?

  2   A.   I had very little familiarity.          I had some friends in the

  3   Cleveland area.       I obviously have been involved in politics a

  4   long time.     I would go to meetings in Cleveland and so forth.

  5   But Cleveland is its own constellation, and it was like

  6   injecting a foreign object into the politics of the region.                 It

  7   was -- and, frankly, if you look at the way that the district

  8   was drawn, my district and Congresswoman Fudge's district and

  9   other pieces of Cuyahoga that were -- it was shattered.

 10   Cuyahoga County was shattered.

 11        One could make an argument, I think, based on race in the

 12   way that this was done.        You'd have to really get a lot of

 13   numbers together, but it was -- I found it offensive, and I --

 14   I didn't really care for what was done.

 15        Also, I have to say that in the way that I do politics,

 16   people really matter to me, and it's how I judge who to

 17   believe.     Right?    So if I'm in a district I'm familiar with

 18   where I know the people and we're talking about an issue and I

 19   know that their father went to such-and-such a high school and

 20   where the mother works or I know something about the family, I

 21   can ask advice and I can have confidence that what I'm hearing

 22   is really valuable information to me.

 23        If I go into a place where I don't have that rootedness, it

 24   makes it much more difficult to make good decisions for the

 25   people, to work with them.         First of all, you have to get to
                        MARCIA C.Doc
Case: 1:18-cv-00357-TSB-KNM-MHW   KAPTUR
                                     #: 249 -Filed:
                                                REBUTTAL
                                                    03/13/19DIRECT            8 - 76#:
                                                             Page: 76 of 156 PAGEID
                                     21777


  1   know the people.      Then you have to get to know who to trust.

  2        You might remember, back then, after 2011, what was going

  3   on in Cuyahoga County.        There were prosecutions of huge numbers

  4   of people who ended up in jail.          Right?    So we were entering a

  5   system where how do you know who to trust when all this is

  6   overlaid on top of this new district?

  7        And so it was a very difficult time for me, because I had

  8   to make decisions without the grounding that I'd had in my

  9   prior service.      Also, I have to say, Congressman Kucinich and I

 10   had worked together in the Congress, and to run against a

 11   colleague in your own party is something that was really awful

 12   to have to do.

 13   Q.   Did the 2011 proposed map, HB 319, place you in the same

 14   district as any other incumbent congressional representatives?

 15   A.   Yes.    Congressman Dennis Kucinich.

 16   Q.   What party is Congressman Kucinich?

 17   A.   The mayor of Cleveland.        He had been mayor of Cleveland and

 18   had served in the state legislature, and he had quite a

 19   following.

 20   Q.   What party is he?

 21   A.   He was in the Democratic party.

 22   Q.   Did you want to be paired with Congressman Kucinich?

 23   A.   Absolutely not.      He'd run for president.        I was a gal from

 24   western Ohio.

 25               MR. CAREY:    I have no further questions.         Thank you,
                        MARCIA C.Doc
Case: 1:18-cv-00357-TSB-KNM-MHW   KAPTUR    - REBUTTAL
                                     #: 249 Filed: 03/13/19 CROSS            8 - 77#:
                                                            Page: 77 of 156 PAGEID
                                     21778


  1   Congresswoman.

  2               JUDGE BLACK:    Very well.     The attorneys for the other

  3   side have a chance to ask questions.

  4        Counsel for the intervenors?

  5               MR. BRADEN:    Good morning, Congresswoman.         My name is

  6   Mark Braden.

  7               THE WITNESS:    Good morning.      Hello, Mark.

  8               MR. BRADEN:    Good morning.     And thank you for taking

  9   the time off.     I know you're busy, and I'll try to be short.

 10   You've got the people's business.

 11        I represent a number of your colleagues, Republican members

 12   of Congress in the state of Ohio, so I will try to be quick.

 13                         REUBUTTAL CROSS-EXAMINATION

 14   BY MR. BRADEN:

 15   Q.   Do you remember that Ohio was losing two congressional

 16   seats following the census?

 17   A.   Yes.

 18   Q.   So would that mean that two members of Congress would have

 19   at least -- four members of Congress would have to be paired in

 20   districts?

 21   A.   Possibly, or some people might retire.

 22   Q.   Do you know if any members retired following the census?

 23   A.   I'd have to go back and look.         We had Deborah Pryce leave.

 24   I don't remember the year she left.          And we had Steve

 25   LaTourette left.      I'd have to go back and look at the year.
                        MARCIA C.Doc
Case: 1:18-cv-00357-TSB-KNM-MHW   KAPTUR    - REBUTTAL
                                     #: 249 Filed: 03/13/19 CROSS            8 - 78#:
                                                            Page: 78 of 156 PAGEID
                                     21779


  1   I'd have to do a little homework there.

  2   Q.   Would it be safe to assume that there probably are no

  3   members that wanted to be paired with anybody else if they were

  4   running again?

  5   A.   I'll tell you, I do not wish on anyone to have to run

  6   against a colleague.

  7   Q.   But sometimes the numbers in the apportionment process

  8   might actually require that; correct?

  9   A.   Correct.

 10   Q.   Is it safe to say that your area of the state, in most of

 11   the northern part of Ohio, has either lost population or it's

 12   not growing as fast as the central part of the state?

 13   A.   Well, we live in an era where our capital cities are

 14   growing.    I could go into a long speech about that.            But the

 15   rural areas of Ohio and -- well, actually, all of Ohio isn't

 16   growing as fast as the other states; that is correct.

 17   Q.   And do you remember --

 18        I looked at some numbers.        I believe your district was down

 19   by about a hundred and two thousand-plus people from the

 20   Constitution requirement of equal population, about 15 percent.

 21   Does that number sound correct?

 22   A.   I don't have those numbers, but I have no reason to dispute

 23   them at this point.

 24   Q.   And do you remember whether Lucas County actually lost

 25   population in that census period?
                        MARCIA C.Doc
Case: 1:18-cv-00357-TSB-KNM-MHW   KAPTUR    - REBUTTAL
                                     #: 249 Filed: 03/13/19 CROSS            8 - 79#:
                                                            Page: 79 of 156 PAGEID
                                     21780


  1   A.   I know it spread, that the population from Lucas County

  2   spread out, but I don't know whether the whole county lost the

  3   amount you're talking about.

  4   Q.   And do you know whether Toledo lost population, too?

  5   A.   Oh, Toledo -- Toledo lost population.           And as -- and we had

  6   the migration into the larger metropolitan area for most of

  7   Ohio cities.

  8   Q.   So since your district had lost, let's say, roughly 15

  9   percent of the needed, there was no question that your district

 10   would have to expand geographically; correct?

 11   A.   Correct.    And I was hoping it would be in the economic

 12   region that I represented.        So, for example, we had represented

 13   Fulton County in the past, we represented Wood County.

 14        And I'll make a little political comment here.             I was the

 15   first Democrat to carry Fulton County since Franklin Roosevelt.

 16   And so I think what the other party did was, they said, "Oh,

 17   well, we don't want her because she's winning."             So what they

 18   did was, over a period of time, they took away the natural

 19   region, the western basin of Lake Erie, the mud flats, and they

 20   kept hacking away at that and moving me east along the lake.

 21   And I think it was done purposefully.

 22   Q.   Would you know, Congressman, what the fastest growing areas

 23   were in Ohio?     Would it be around Franklin County and Columbus?

 24   A.   I would guess that.

 25   Q.   Would you be surprised if I told you Delaware County had
                        MARCIA C.Doc
Case: 1:18-cv-00357-TSB-KNM-MHW   KAPTUR    - REBUTTAL
                                     #: 249 Filed: 03/13/19 CROSS            8 - 80#:
                                                            Page: 80 of 156 PAGEID
                                     21781


  1   grown by 60 percent?

  2   A.   I -- I wouldn't doubt that.

  3   Q.   So would it seem to you then that it would be likely that

  4   if you had to draw equal population districts, one of them

  5   might move to the Franklin County area?

  6   A.   It might move.     And I would hope that the people that were

  7   drawing the lines would recognize that Ohio's a swing state,

  8   and that when they get the math done down there, that when the

  9   state votes both for Barack Obama twice and for President

 10   Trump, that when you have 16 congressional districts, that it's

 11   half and half, or at least close to it, they got 12 and four,

 12   they got a good deal out of it.

 13   Q.   And let me talk a little bit about the process.             Do you

 14   know what the process is for drawing legislative lines?               Is it

 15   a legislative process?       I mean drawing congressional lines in

 16   Ohio.

 17   A.   Oh, absolutely.      The state legislature does it.

 18   Q.   Okay.   And during that process, let me represent to you

 19   that there were a series of hearings around the state about the

 20   redrawing of both the congressional lines and the legislative

 21   lines.

 22        Did you make any comments at those hearings, or did anybody

 23   come and testify at those hearings from your office, or did you

 24   send any comments?

 25   A.   My only comments related to the prior redraw when I
                        MARCIA C.Doc
Case: 1:18-cv-00357-TSB-KNM-MHW   KAPTUR    - REBUTTAL
                                     #: 249 Filed: 03/13/19 CROSS            8 - 81#:
                                                            Page: 81 of 156 PAGEID
                                     21782


  1   submitted the Friend of the Court opinion about the Stewart-

  2   Blackwell case; again, enforcing home rule.            Don't crack

  3   communities.     Don't --

  4        I will run against any Republican in any county anywhere in

  5   Ohio; just don't hack the county up.           Try to keep it whole.

  6   It's so much -- then we can serve in such a more reasonable way

  7   rather than having all these fragments that are out there.                You

  8   don't serve the public well that way.

  9   Q.   Do you remember that you and your office received a request

 10   for documents on the 2011 redistricting for this case?

 11   A.   Documents for this case?

 12   Q.   Yes.    We made a document request.

 13   A.   Vaguely.

 14   Q.   And do you know if you produced any documents?

 15   A.   Oh, boy.    I don't -- I don't think we had any documents.

 16   Q.   Yeah.   Let me represent to you that we didn't receive any

 17   documents in response to our request.           Does that mean that

 18   there are no written documents from you or anyone working for

 19   you in your official staff or political staff to anybody in the

 20   legislature or any political leaders in regards to this process

 21   during the process?

 22   A.   Well, during the process I worked with our state

 23   legislators, particularly Michael Ashford, trying to -- he's

 24   from Lucas County and from the city of Toledo -- trying to save

 25   our city.    Because what originally happened was, one of the
                        MARCIA C.Doc
Case: 1:18-cv-00357-TSB-KNM-MHW   KAPTUR    - REBUTTAL
                                     #: 249 Filed: 03/13/19 CROSS            8 - 82#:
                                                            Page: 82 of 156 PAGEID
                                     21783


  1   redraws, they drew out the whole city, the center part of the

  2   city.   And what's interesting, they even drew out -- I remember

  3   this -- this center for community gardening that I've worked so

  4   hard on to serve the needy regions of our city, they even drew

  5   that out.

  6        And so I was calling down there to say, "Hey, what are you

  7   guys doing?"     I remember the conversations.         There are

  8   conversations I had with Representative Ashford, who was very

  9   active in the redraw, and I was trying to piece my city back

 10   together.

 11   Q.   So you specifically had conversations after the release of

 12   the original plan that passed legislature with some of the

 13   members of your legislative delegation?

 14   A.   Right.

 15   Q.   All right.    Prior to the release of that plan, did you

 16   personally contact any members of the legislature regarding the

 17   drafting of the plan?

 18   A.   You know, I don't think so.

 19   Q.   Did you -- did you talk to Speaker Batchelder?

 20   A.   No.

 21   Q.   Did you speak to the president of the Senate?

 22   A.   No.   I couldn't even tell you who it was.           Sorry.

 23   Q.   But those are the folks who were going to be drawing the

 24   plan and likely designing your district, so you wouldn't even

 25   know -- remember what their names were; correct?
                        MARCIA C.Doc
Case: 1:18-cv-00357-TSB-KNM-MHW   KAPTUR    - REBUTTAL
                                     #: 249 Filed: 03/13/19 CROSS            8 - 83#:
                                                            Page: 83 of 156 PAGEID
                                     21784


  1   A.   No.    No, I worked with our northwest Ohio delegation.

  2   Q.   And did I understand your testimony --

  3   A.   State -- state delegation.

  4   Q.   All right.    I didn't mean to interrupt.         My apologies.

  5        And do I understand correctly that those contacts began

  6   after the release or passage of --

  7        The first bill that passed, let me represent to you, was

  8   319.

  9        Am I correct -- do I understand your testimony correctly

 10   that your communications began after the passage of the initial

 11   bill?

 12   A.   Yes, when we had something to look at.

 13   Q.   Okay.    And that began a negotiation procession where you

 14   tried to influence it to improve the district from your

 15   viewpoint?

 16   A.   We tried.

 17   Q.   You're a very experienced member of the legislature.              So

 18   this was sort of your, kind of, standard political

 19   negotiations, legislative process.          I've heard some people call

 20   it sausage-making process.        I think that might be a little

 21   insulting in some people's mind, but you probably have heard

 22   that phrase before, am I correct --

 23   A.   Yes.

 24   Q.   So you were attempting to get involved in that political

 25   process and improve your district a little bit from your
                        MARCIA C.Doc
Case: 1:18-cv-00357-TSB-KNM-MHW   KAPTUR    - REBUTTAL
                                     #: 249 Filed: 03/13/19 CROSS            8 - 84#:
                                                            Page: 84 of 156 PAGEID
                                     21785


  1   perspective?

  2   A.   At least to make our views known.          It was a shocking -- it

  3   was a shocking redraw.

  4   Q.   And do you believe that the second plan that passed that

  5   you had input on, it did contain some suggestions from you?

  6   A.   If there was much incorporated in it, I think our church

  7   and the cemetery ended up back in the -- in the district.

  8   Q.   Let me --

  9   A.   And what was -- so impressed me was that they would

 10   actually have the computer-mapping capability to do that.               I

 11   thought, who have they hired?         This can't be just from Ohio.

 12   And, actually, I know what happened.

 13        I mean, that's why Congress is so uneven now, because

 14   you've got these gerrymandered states that are unrepresentative

 15   of the people who live there.         And Ohio's 12 to four in a state

 16   that votes 50-50.      I mean, think about it.

 17        You know, we know they're going to fiddle around down there

 18   in Columbus.     You know, we know it's not going to be honest,

 19   completely honest.      We know that.      But, I mean, nine and seven?

 20   Yeah, okay.      But 12 and four, this is a radical gerrymander.

 21   This isn't just a gerrymander.         This is a radical gerrymander.

 22   Q.   Let me ask you some specific questions.           You were called as

 23   a rebuttal witness, and so let me bring up some testimony we've

 24   heard.    And let me frame it first by -- I understand you are

 25   now the most senior member of Congress.           Do you remember
                        MARCIA C.Doc
Case: 1:18-cv-00357-TSB-KNM-MHW   KAPTUR    - REBUTTAL
                                     #: 249 Filed: 03/13/19 CROSS            8 - 85#:
                                                            Page: 85 of 156 PAGEID
                                     21786


  1   whether you were the most senior member of Congress in Ohio in

  2   2011?

  3   A.    You asked me that before.       I'm thinking of Ralph Regula.          I

  4   can't remember the year that Ralph left.

  5   Q.    I think Ralph may have left before then.          But I think it's

  6   safe to characterize you as a very senior member of Congress at

  7   that time?

  8   A.    That's true; that's true.

  9   Q.    Yeah.   And I don't know that you would be aware of this,

 10   but Speaker Batchelder testified earlier this week about the

 11   21 -- 2011 congressional map.         So let me bring up some

 12   testimony and see if you're in agreement with him.              I think he

 13   had some testimony in which you might share that view.

 14              MR. BRADEN:     So if we could bring up Speaker

 15   Batchelder's trial testimony on Day Six on page 39, line 24, to

 16   line 40 (verbatim).

 17   Q.    So we have a little bit of technology here that will come

 18   up.     That's definitely too small for me to read, so I'll read

 19   the copy I have here.

 20         Can you see the -- there we go.

 21         Congresswoman, are you able see that at your location, the

 22   pages of transcript?

 23   A.    If I'm allowed to stand, I can go up to -- oh, there.

 24   Okay.    Okay.

 25         -- "what he was looking for, didn't you?"
                        MARCIA C.Doc
Case: 1:18-cv-00357-TSB-KNM-MHW   KAPTUR    - REBUTTAL
                                     #: 249 Filed: 03/13/19 CROSS            8 - 86#:
                                                            Page: 86 of 156 PAGEID
                                     21787


  1        "I don't -- I don't know that I would say that.             For

  2   example, at one -- we had a number of very important

  3   congressmen, and we had two members who were regarded as

  4   bishops on the appropriations committee who were Republicans

  5   and -- obviously, that may mean something to you.              We had a

  6   Democrat member of the appropriations" --

  7        That's a typo.

  8        -- "Democratic" member of the appropriations committee as

  9   well as from Toledo.       So, to some extent, I -- I had a sense of

 10   where he was on that.        I think he appointed the members of

 11   committees.     He was Speaker of the House."

 12   Q.   Yep.    And so --

 13               THE COURT:     Excuse me.   Plaintiffs' counsel is

 14   standing.

 15               MR. CAREY:     Your Honor, I would just like the record

 16   to reflect that the Congresswoman was reading from the

 17   testimony.

 18               JUDGE BLACK:     Very well.

 19   Q.   And I appreciate you doing that.          You probably did a better

 20   job at it than I would have.

 21        But let me just ask you a question.          Is it safe to assume

 22   that that reference by Speaker Batchelder is to you:              "We had a

 23   Democratic member"?

 24   A.   I'm from Toledo.

 25   Q.   And let me go into --
                        MARCIA C.Doc
Case: 1:18-cv-00357-TSB-KNM-MHW   KAPTUR    - REBUTTAL
                                     #: 249 Filed: 03/13/19 CROSS            8 - 87#:
                                                            Page: 87 of 156 PAGEID
                                     21788


  1   A.   But may I just say that it says on there, "I think he

  2   appointed the members of the committees."            The Republican

  3   Speaker does not appoint me as a Democratic member of the

  4   appropriations committee.        My party appoints me to that.

  5   Q.   Yes.    And I believe that I share your view that Speaker

  6   Batchelder was confused.        Probably the difference between the

  7   rules of the state legislature and the rules of Congress.

  8               JUDGE BLACK:     Excuse me.

  9        Plaintiffs' counsel is standing.

 10               MR. CAREY:     I'd like to object to this line on the

 11   basis of foundation.

 12               JUDGE BLACK:     Very well.    The objection's noted.

 13   Q.   Then we can go to page 43, lines 22 to 25.            And this is --

 14   I'll represent to you there's a good deal of earlier testimony,

 15   but this is in response to a question about how incumbents

 16   would be paired in the 2011 congressional plan.             And Speaker

 17   Batchelder said:

 18        "We had a very important appropriations committee member

 19   who was a Democrat from Lucas County, and it was important

 20   that, to my mind, understanding the bishop system, that that

 21   lady's seat be respected."

 22        Do you agree with Speaker Batchelder's statement?

 23               JUDGE BLACK:     Excuse me.    Go ahead.

 24               MR. CAREY:     The same objection, Your Honor.

 25   Foundation.
                        MARCIA C.Doc
Case: 1:18-cv-00357-TSB-KNM-MHW   KAPTUR    - REBUTTAL
                                     #: 249 Filed: 03/13/19 CROSS            8 - 88#:
                                                            Page: 88 of 156 PAGEID
                                     21789


  1              JUDGE BLACK:     Noted.

  2        You can answer the question, if you remember it.

  3        What was the question?

  4   Q.   I was asking the question of whether she agreed with that

  5   there was a Democrat from Lucas County that was important and

  6   that your seat should be respected?

  7   A.   Well -- well, if they -- they didn't respect the seat.

  8   They didn't.

  9   Q.   Do you share Speaker Batchelder's view?           We can go through

 10   a whole variety of different segments.           Speaker Batchelder, I

 11   will represent to you, repeatedly testified that he thought

 12   your seat on the apportionment committee was important to the

 13   state of Ohio.     Do you share that view?

 14   A.   I view that it is important, but they didn't treat it that

 15   way.

 16   Q.   And in the changes --

 17   A.   In fact, I mean, they put me -- I had to run against

 18   someone.

 19   Q.   But your seat was adjusted --

 20   A.   And they changed the entire district.           I mean, they changed

 21   the entire district.       He might say it, but tell me how does

 22   what he says, how did that actually materialize in the map that

 23   they drew?

 24   Q.   And in the adjustment from 319 through -- to the enacted

 25   plan, did that district not become significantly more favorable
                        MARCIA C.Doc
Case: 1:18-cv-00357-TSB-KNM-MHW   KAPTUR    - REBUTTAL
                                     #: 249 Filed: 03/13/19 CROSS            8 - 89#:
                                                            Page: 89 of 156 PAGEID
                                     21790


  1   to you than Congressman Kucinich?

  2   A.    Actually not, because the bulk of the votes were on the

  3   other side of the district.

  4   Q.    Between --

  5   A.    So it was a barbell -- it was a barbell district, and his

  6   side had a lot more weight than our side.

  7   Q.    Between the originally proposed 319 district and the actual

  8   enacted district, did not the percentage of voters from your

  9   district, your original district, increase markedly and those

 10   in Dennis Kucinich's district decrease?

 11   A.    Sir, I wouldn't bet my life on that, because we were able

 12   to defeat him.     But it was because the voters who were in the

 13   districts that I had traditionally represented fiercely voted

 14   for me.

 15   Q.    So is it your testimony that you did -- that during this

 16   period when you were having input into the process, that

 17   input -- you were not seeking additional voters in Lucas

 18   County?

 19              MR. CAREY:     Objection.    Asked and answered.

 20              JUDGE BLACK:     You can answer it.       Objection's noted.

 21   A.    Okay.   I want all the voters in Lucas County.           It's my home

 22   county.    I don't like the cracking of community.           I don't like

 23   it.

 24         And I don't know why the Republicans -- why does the

 25   Republican party not carry forth Ohio law?            Why -- and the
                        MARCIA C.Doc
Case: 1:18-cv-00357-TSB-KNM-MHW   KAPTUR    - REBUTTAL
                                     #: 249 Filed: 03/13/19 CROSS            8 - 90#:
                                                            Page: 90 of 156 PAGEID
                                     21791


  1   reason is, because they listen to people from Texas and other

  2   places who did this around the country, and they violated the

  3   traditions of their own state for partisan reasons.

  4        And that's why Congress is in such a mess, too.             Because

  5   when you have states that are unrepresented, you have people

  6   being elected from sort of secure districts.            Right?    And they

  7   don't have to deal with the entire group of people that you

  8   would in a normal community that makes your views broader and

  9   you develop better understanding of how people think, and they

 10   created these false places from a computer, and it's harmed our

 11   entire country and Ohio's a part of that.

 12        So I'm not on the judicial side, I don't have to maintain a

 13   very stern demeanor and -- but I want to say this has hurt

 14   America.    It is one of the reasons we cannot get compromise in

 15   this Congress, because when you do this in two dozen states --

 16   right? -- you make people think that they're God in their

 17   district.    And, fortunately, in my life, I've had to represent

 18   Republican counties.       I have had to listen to people that I

 19   wouldn't have normally had to listen to.

 20   Q.   Let me stop you there.

 21   A.   I think it's made me a better lawmaker.           And I just think

 22   that this case is a very important case, and I hope that Ohio

 23   will help us form a better future for representation in our

 24   state.

 25   Q.   Congresswoman, I heard you say something, and I wanted to
                        MARCIA C.Doc
Case: 1:18-cv-00357-TSB-KNM-MHW   KAPTUR    - REBUTTAL
                                     #: 249 Filed: 03/13/19 CROSS            8 - 91#:
                                                            Page: 91 of 156 PAGEID
                                     21792


  1   ask you a couple of questions about it.           Am I correct -- from

  2   the sound of it, I think you said that you represent both

  3   Republicans and Democrats in your district?

  4   A.   Yes.

  5   Q.   Yeah.    And then the --

  6   A.   And in the past -- and I've represented Republican counties

  7   like Fulton County, Wood County, the Republicans in Lucas

  8   County, for heaven's sake, Ottawa County.            I mean, look, they

  9   gave me the Republican portion of Lorain County, we carried it.

 10   We carried it, because we serve the people.

 11   Q.   So if an individual who lived in your district sought help

 12   on, say, a social security issue, getting a check, it wouldn't

 13   make any difference to you as to whether they were Republican

 14   or Democrat; right?

 15   A.   Right.    And what's amazing, sir, is that we -- we don't get

 16   these calls anymore, but at the beginning, the Republicans were

 17   shocked that we would help them.          They said, "Well, we want to

 18   apologize, we're Republican, but, you know, we have this

 19   problem."     We said, "We don't care.       We'll serve you."       That's

 20   our job.

 21   Q.   So case work is totally nonpartisan; correct?

 22   A.   Correct.

 23   Q.   Do you have any reason to believe that your other

 24   colleagues, many of whom I represent in this case -- do you

 25   have any reason to believe that they view case work as anything
                        MARCIA C.Doc
Case: 1:18-cv-00357-TSB-KNM-MHW   KAPTUR    - REBUTTAL
                                     #: 249 Filed: 03/13/19 CROSS            8 - 92#:
                                                            Page: 92 of 156 PAGEID
                                     21793


  1   different than you, that it's a nonpartisan requirement of a

  2   member of Congress?

  3   A.   Well, let me just say I served in Congress a long time, and

  4   some people give better service than others.

  5   Q.   Okay.    So do you have any reason -- do you know Congressman

  6   Chabot?

  7   A.   Yes.

  8   Q.   And do you have any reason to believe that congressman

  9   would not help a Democrat or a Republican if they needed help

 10   in getting their social security check or a veteran's benefit?

 11   A.   Well, I wouldn't want to comment on any member, but I will

 12   say Congressman Chabot is a friend.          He's the dean on the

 13   Republican side of the aisle.         We work together.

 14   Q.   And that's the reason why I picked him, because he was one

 15   of the most experienced congressmen.

 16        So have you -- have you served on the state legislature?

 17   A.   No, never did that.

 18   Q.   So you never personally have been involved in the actual

 19   creation of a legislative plan?

 20   A.   No.

 21               MR. BRADEN:    No further questions, Your Honor.

 22               JUDGE BLACK:    Thank you.

 23               THE WITNESS:    Thank you.

 24               MR. BRADEN:    Thank you.

 25               JUDGE BLACK:    The plaintiffs' lawyer may have some
                       MARCIA C. Doc
Case: 1:18-cv-00357-TSB-KNM-MHW  KAPTUR   - Filed:
                                     #: 249  REBUTTAL     REDIRECT
                                                   03/13/19                  8 - 93#:
                                                            Page: 93 of 156 PAGEID
                                     21794


  1   follow-up questions.       Redirect, if any?

  2              MR. CAREY:     One question, Your Honor.

  3              JUDGE BLACK:     Umm-hmm.

  4                        REBUTTAL REDIRECT EXAMINATION

  5   BY MR. CAREY:

  6   Q.   Congresswoman, you were asked a few questions about changes

  7   that were made in between HB 319, the first proposed map in

  8   2011, and HB 369.      Did any of those changes undo what you

  9   describe as a gerrymander?

 10   A.   No.

 11              MR. CAREY:     Thank you.

 12   A.   It is a very gerrymandered map.

 13              MR. CAREY:     Thank you.

 14              JUDGE BLACK:     Congresswoman, the lawyers are through

 15   with their questions of you.         The Court and the community

 16   appreciate you making yourself available on short notice.               And

 17   on behalf --

 18              THE WITNESS:     Thank you, Judge.

 19              JUDGE BLACK:     On behalf of the Court --

 20              THE WITNESS:     Judge, may I make one other comment?

 21              JUDGE BLACK:     Yeah, but we might strike it.         Go ahead.

 22              THE WITNESS:     No.   All I want to say, for the public

 23   good --

 24              JUDGE BLACK:     You know, Senator -- excuse me,

 25   Congresswoman.     I'm sorry to interrupt.        And questions have
                                                                            8 - 94#:
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 249 Filed: 03/13/19 Page: 94 of 156 PAGEID
                                    21795


  1   been asked, and I think we're probably done.            You know, we've

  2   got rules and regulations out the wazoo.           That's a legal term.

  3        (Laughter.)

  4              JUDGE BLACK:     And we have heard your full testimony,

  5   and are grateful to you for presenting it, and I think we're

  6   done.

  7              THE WITNESS:     Thank you.

  8              JUDGE BLACK:     On behalf of the --

  9              THE WITNESS:     Thank you.

 10              JUDGE BLACK:     -- Court and the community, thank you

 11   for your work on behalf of the state of Ohio over this long

 12   period of time.

 13        You are completed, finished.        I don't often get a chance to

 14   say it, but you're free to go.         Thank you.

 15              THE WITNESS:     Thank you, Judge.      Thank the Court.

 16              JUDGE BLACK:     Very well.

 17        (Witness excused.)

 18              JUDGE BLACK:     That witness is on and off.        Are we

 19   ready to proceed on your interrupted cross-examination?

 20              MR. McKNIGHT:     We can, Your Honor.

 21              JUDGE BLACK:     Very well.    So we recall to the stand

 22   Dr. Cooper.    Mr. Cooper.     Cooper.

 23        (Laughter.)

 24              MS. LEE:    Bill, Your Honor.

 25        (William S. Cooper resumes the witness stand.)
                        WILLIAM S.
Case: 1:18-cv-00357-TSB-KNM-MHW    COOPER
                                 Doc         - REBUTTAL
                                     #: 249 Filed:          CROSS95 of 156 PAGEID
                                                   03/13/19 Page:           8 - 95#:
                                     21796


  1               JUDGE BLACK:    You're back again.      Sit down.    You're

  2   under oath.     You know that?

  3               THE WITNESS:    Right.

  4               JUDGE BLACK:    Thank you.

  5                  REBUTTAL CROSS-EXAMINATION (Continued)

  6   BY MR. McKNIGHT:

  7   Q.   All right.    Mr. Cooper, before we took that break in your

  8   testimony we were talking about the black voting age

  9   percentages between the 2012 plan, the current plan, and the

 10   percentages reported for your proposed rebuttal plan.

 11               MR. McKNIGHT:    And if we could get those back on the

 12   screen again, I think that would be helpful in restarting our

 13   conversation.

 14   Q.   So that was Plaintiffs' Exhibit 454, and I think you were

 15   looking at tab 2 in the your notebook.

 16   A.   Yes.

 17   Q.   Now, Mr. Cooper, I think you testified earlier that the

 18   information reported for the population summary reports that

 19   you produced in this case came from Maptitude.            And so I want

 20   to be clear about this.       You just relied upon the data you

 21   received from Maptitude -- right? -- for those reports?

 22   A.   Well, I was using Maptitude.        I actually relied on the U.S.

 23   Census 2010 P.L. 94-171 file.

 24   Q.   And did you do anything to independently verify the

 25   information in that file?
                        WILLIAM S.
Case: 1:18-cv-00357-TSB-KNM-MHW    COOPER
                                 Doc         - REBUTTAL
                                     #: 249 Filed:          CROSS96 of 156 PAGEID
                                                   03/13/19 Page:           8 - 96#:
                                     21797


  1   A.   The P.L. 94-171 file?

  2   Q.   Yes, sir.

  3   A.   Well, it's the official census file released by the Census

  4   Bureau for purposes of redistricting.          So I did not do anything

  5   further, no.

  6   Q.   All right.    So you just imported the information from that

  7   file to these reports entitled "Population Summary Report";

  8   right?

  9   A.   Right.   Although, I think, as I mentioned in my testimony

 10   last week, there was a question about whether or not a

 11   seven-person block in Knox County was in or out of District 12

 12   under the 2002 plan.       So I did actually go back and look in the

 13   errata portion of the Census Bureau's Web site describing

 14   issues with the P.L. 94-171 file, and did not see any reference

 15   as to that peculiarity.

 16   Q.   Okay.    Well, thank you for updating us on that point.

 17   A.   Well, I updated you last week, but --

 18   Q.   Okay.    All right.    All right.

 19        So we talked about the fact earlier that earlier this week

 20   the Court had taken judicial notice of the fact that the census

 21   data from 2010 showed that the black voting age figure was 51.3

 22   percent, which is a percentage point different from what you

 23   reported with respect to the 2012 plan in your population

 24   summary report; is that fair to say?

 25              JUDGE BLACK:     Counsel is standing.
                        WILLIAM S.
Case: 1:18-cv-00357-TSB-KNM-MHW    COOPER
                                 Doc         - REBUTTAL
                                     #: 249 Filed:          CROSS97 of 156 PAGEID
                                                   03/13/19 Page:           8 - 97#:
                                     21798


  1              MS. LEE:    Objection on the same grounds as before, as

  2   to what was included in the statistics for which judicial

  3   notice were taken.

  4              JUDGE BLACK:     The objection's noted.       You may proceed.

  5   I thought we'd been through this.         Go ahead.

  6   Q.   Okay.   Well, so looking at the numbers for your rebuttal

  7   plan, I see that the black voting age figure for Congressional

  8   District 11 is reported as 50.72 percent in that plan; is that

  9   right?

 10   A.   Yes, 50.72 percent, any part black.           So if we had used

 11   single race black, that percentage would have been lower than

 12   50.72 percent.     I'm following the guidance of the Supreme Court

 13   in Ashcroft v. Georgia from 2003.

 14   Q.   All right.    Well, now, if it is true, though, that your

 15   figure for reported black voting age population in the 2002

 16   plan is off by over one percent, isn't it also possible that

 17   the figure you reported for your rebuttal plan could be off by

 18   over one percent?

 19              JUDGE BLACK:     Excuse me.    An objection?

 20              MS. LEE:    Objection.    Mischaracterizes the testimony.

 21              JUDGE BLACK:     Very well.    Noted.

 22   A.   It's not off at all.      I'm reporting one set of numbers

 23   based on the any-part-black category.          Had I reported also in a

 24   simultaneous column here in --

 25   Q.   I understand.
                        WILLIAM S.
Case: 1:18-cv-00357-TSB-KNM-MHW    COOPER
                                 Doc         - REBUTTAL
                                     #: 249 Filed:          CROSS98 of 156 PAGEID
                                                   03/13/19 Page:           8 - 98#:
                                     21799


  1   A.   -- in tab 2, it would have been lower, right.

  2   Q.   I understand, Mr. Cooper.       My question was, if it is off,

  3   because the numbers that we just looked at were one percentage

  4   point off, if it is off, isn't it possible that the figure you

  5   reported could also be off by the same amount?

  6   A.   What figure?

  7   Q.   The figure you reported for black voting age population

  8   under the rebuttal plan.       Isn't it possible that that 50.72

  9   percent figure could be lower?

 10   A.   Well, let's clarify so it's not --

 11              JUDGE BLACK:     Is there an objection perhaps?

 12              MS. LEE:    Your Honor, I'd be happy just to have a

 13   standing objection to the characterization of these census

 14   statistics.

 15              JUDGE BLACK:     You may have a seat.      You have a

 16   standing objection to that matter.

 17   A.   Well, let me just say there is no discrepancy, and it's not

 18   off.   I am reporting the any-part-black category, which

 19   includes persons who were multirace, some part black, as

 20   accepted by the Supreme Court in 2003 or 2004.

 21        Had I also included another column showing single race

 22   black or non-Hispanic single race black then, obviously, the

 23   percentage would be lower.        So I'm not saying that the number

 24   you're reporting is wrong.        You're just reporting another

 25   category.
                        WILLIAM S.
Case: 1:18-cv-00357-TSB-KNM-MHW    COOPER
                                 Doc         - REBUTTAL
                                     #: 249 Filed:          CROSS99 of 156 PAGEID
                                                   03/13/19 Page:           8 - 99#:
                                     21800


  1   Q.   Okay.   So how can you be sure, though, that in your

  2   rebuttal plan there is, in fact, included a majority-minority

  3   district in District 11?

  4   A.   Because it's 50.72 percent any part black.

  5   Q.   So your numbers have to be right for that to be true;

  6   right?

  7   A.   Not necessarily.     I suppose there could be some sort of an

  8   error.

  9   Q.   Okay.

 10   A.   But I am reporting the any-part-black category.            It is

 11   conceivable that non-Hispanic black voting age population is

 12   under 50 percent.      But it is my understanding that the

 13   appropriate category to use in Section 2 litigation is the

 14   any-part-black category, particularly in areas where there are

 15   very few Hispanics.

 16   Q.   Okay.   All right.     So one more question then on

 17   Congressional District 11 and we can move on from that.

 18        I believe I heard you testify earlier that the rebuttal

 19   plan doesn't contain the same population from the city of Akron

 20   as the current plan does; is that right?

 21   A.   It does not, which I will point out even further that if

 22   there is some issue about whether or not I should have created

 23   a District 11 that was over 50 percent non-Hispanic black

 24   voting age, I simply could have added another precinct or two

 25   to get the percentage above 50 percent.
                        WILLIAM S.
Case: 1:18-cv-00357-TSB-KNM-MHW DocCOOPER   - REBUTTAL
                                    #: 249 Filed:           CROSS
                                                  03/13/19 Page:             8 - 100
                                                                 100 of 156 PAGEID #:
                                     21801


  1   Q.   Okay.    But that would have affected the population figures

  2   in surrounding districts; right?

  3   A.   It would have, but, again, it would have been a very minor

  4   adjustment and would have not changed the rebuttal map as I

  5   presented.     But the rebuttal map that I presented, which has a

  6   50.72 percent any part black voting age population, in any

  7   Section 2 case would have been accepted as is as a majority

  8   black district.

  9   Q.   All right.     Let's think about Congressional District 3.

 10   You would agree with me that Congressional District 3 in the

 11   rebuttal plan is not the same as Congressional District 3 under

 12   the map in House Bill 369; is that right?

 13   A.   That's true, because I left just two districts in Franklin

 14   County, District 3 and District 15.          So there were some

 15   modifications.      Because the 2012 plan has 15, 3, and the north

 16   end of Franklin County is actually in District 12.

 17   Q.   Now, did you review testimony from the record earlier, I

 18   believe it was the end of last week, where the legislature

 19   wanted Franklin County to have three congressional

 20   representatives?

 21   A.   I may have seen some reference to that.

 22   Q.   But, as you just testified, you didn't do that in your

 23   rebuttal plan, did you?

 24   A.   But I could have.

 25   Q.   But you didn't, did you?
                        WILLIAM S.
Case: 1:18-cv-00357-TSB-KNM-MHW DocCOOPER   - REBUTTAL
                                    #: 249 Filed:           CROSS
                                                  03/13/19 Page:             8 - 101
                                                                 101 of 156 PAGEID #:
                                     21802


  1   A.   Well, I was trying to minimize splits.           I was trying to

  2   minimize splits.

  3   Q.   But you didn't produce a plan that did that, did you?

  4   A.   For the purposes of this rebuttal testimony, no, but

  5   certainly it could be done.        It would be very easy to move, you

  6   know, a single precinct into 2012 with no -- into District 12

  7   with no real impact on the overall look of the map, from

  8   satellite orbit anyway, just as I added 400 people from

  9   Cincinnati into Congressman Boehner's district, District 8.

 10   Q.   Well, moving one precinct into District 3 would sort of

 11   defeat the purpose of Franklin County having three

 12   representatives, wouldn't it?

 13   A.   Not really.     There would be three representatives in

 14   Franklin County.

 15   Q.   So you think that having just the one precinct in there

 16   would get that third representative interest?

 17   A.   It's possible.

 18   Q.   Okay.    Mr. Cooper, you could have drawn a map that froze

 19   Congressional Districts 3, 9 and 11 from House Bill 369 in

 20   place, right?

 21   A.   I -- I could have.      Of course, I would argue that District

 22   11, as drawn in the 2012 plan, is not compliant with

 23   traditional redistricting principles.

 24   Q.   Well, notwithstanding your opinion about any of those

 25   districts, it's fair to say that you could have drawn a
                        WILLIAM S.
Case: 1:18-cv-00357-TSB-KNM-MHW DocCOOPER   - REBUTTAL
                                    #: 249 Filed:           CROSS
                                                  03/13/19 Page:             8 - 102
                                                                 102 of 156 PAGEID #:
                                     21803


  1   rebuttal plan that froze Districts 3, 9 and 11 in place as they

  2   are in the current map; right?

  3   A.   I could have drawn a plan.

  4   Q.   All right.     And you could have attempted to show a

  5   different ripple effect resulting from those districts, could

  6   you not have?

  7   A.   I could have.     There's so many different scenarios one

  8   could conjure up that, yes, I could have done any number of

  9   different versions.

 10   Q.   But you didn't do that, did you?

 11   A.   I don't think the Court would want to be bored with a

 12   multiple number of rebuttal plans today, but --

 13              JUDGE WATSON:     Who said we'd be bored by it?

 14              THE WITNESS:     Pardon?

 15              JUDGE WATSON:     Who said we'd be bored by it?

 16              THE WITNESS:     Who knows?

 17   Q.   So there you go.      All right.

 18        So we cannot know the ripple effect that those exact

 19   districts have except from Ray DiRossi's testimony, can we?

 20   A.   I'm not familiar with -- well, I reviewed that testimony.

 21   Could you question -- could you --

 22   Q.   You can't opine on the ripple effect from those exact

 23   districts because you didn't freeze them in place when you drew

 24   your map; right?

 25   A.   I did not, in part, because Summit County is just sliced
                        WILLIAM S.
Case: 1:18-cv-00357-TSB-KNM-MHW DocCOOPER   - REBUTTAL
                                    #: 249 Filed:           CROSS
                                                  03/13/19 Page:             8 - 103
                                                                 103 of 156 PAGEID #:
                                     21804


  1   and diced, so that it's -- it would be problematic for me to

  2   present that to the Court as a viable rebuttal plan, even if --

  3   even if -- this rebuttal plan itself is somewhat problematic,

  4   but the 2012 plan is off the charts.

  5   Q.   Isn't it true, Mr. Cooper, that District 6 in the eastern

  6   part of the state didn't change between the maps and House Bill

  7   319 and House Bill 369?

  8   A.   I do not know that for a fact.         I think that, obviously,

  9   it's very similar, but I don't know for a fact that there were

 10   no changes.

 11   Q.   Okay.    But it's fair to say that your rebuttal plan changes

 12   something about every district that was included in the map and

 13   House Bill 319; is that right?

 14   A.   I believe it would, yes.        There are changes.

 15   Q.   It also changes something about every district that was

 16   included in the map and House Bill 369, the current plan;

 17   right?

 18   A.   Yes.

 19   Q.   So rather than start with the map and House Bill 319, you

 20   decided to draw a new map, didn't you?           And you started in the

 21   Cincinnati area; right?

 22   A.   It is different than the House Bill 369 map, yes.             And I

 23   started in Cincinnati, if memory serves.

 24   Q.   Okay.    Now, along with your rebuttal plan, you prepared a

 25   chart comparing house election results for 2012 through the
                        WILLIAM S.
Case: 1:18-cv-00357-TSB-KNM-MHW DocCOOPER   - REBUTTAL
                                    #: 249 Filed:           CROSS
                                                  03/13/19 Page:             8 - 104
                                                                 104 of 156 PAGEID #:
                                     21805


  1   2018 election cycles; right?

  2   A.   Yes.

  3   Q.   And is that chart found in tab 19 of your notebook?

  4   A.   Tab 19?

  5   Q.   I'm sorry.     Tab 9.

  6   A.   Yes.

  7   Q.   All right.     Now, in looking at that chart on tab 9, I want

  8   to start by looking at the 2012 election results under your

  9   rebuttal plan.

 10        Looking at the 2012 election cycle, I believe that your

 11   chart shows that Democrats received a majority of the vote

 12   share in Districts 3, 9, 11, 13 and 16; is that right?

 13   A.   That's correct.

 14               MR. McKNIGHT:    Would it be possible to highlight those

 15   as we go through them on the screen.

 16   Q.   Okay.    And that's a total of five districts under the 2012

 17   cycle under which Democrats would have a majority of the vote

 18   share; is that right?

 19   A.   Yes.    Plus a very competitive District 1, 48.8 percent

 20   versus a non-competitive, 39.5 percent under the 2012 plan, and

 21   a more competitive District 7 at 47.1 percent versus 43.6

 22   percent.

 23   Q.   All right.     Well, let's look next, then, at the 2014

 24   election cycle.      Under that election cycle your chart shows

 25   that Democrats would have received a majority of the vote share
                        WILLIAM S.
Case: 1:18-cv-00357-TSB-KNM-MHW DocCOOPER   - REBUTTAL
                                    #: 249 Filed:           CROSS
                                                  03/13/19 Page:             8 - 105
                                                                 105 of 156 PAGEID #:
                                     21806


  1   of Districts 3, 9, and 11; is that right?

  2   A.   That's correct.

  3   Q.   Okay.    So that's a total of three districts; is that right?

  4   A.   That's correct.      But there is a very competitive District

  5   16 at 48.4 percent and District 13 is 46.8 percent.              But as we

  6   discussed earlier today, a big chunk of Stark County is in

  7   District 13, and Stark County, in 2014, was in District 7,

  8   which did not have a congressional candidate on the Democratic

  9   side.    So that underestimates what would have been a Democratic

 10   percentage for that district.         As you can see, it's been a very

 11   strong Democratic district in the other years in this

 12   four-election cycle chart:        64.5 in 2012, it was 68.4 in -- I'm

 13   sorry, 54.2 in 2016, 52.9 in 2018.

 14        I also think I may have misspoken earlier this morning when

 15   I said that District 13 in the 2012 remedial plan had also

 16   contained a part of Stark County, and that is incorrect.               In

 17   the proposed remedial plan, Stark County is not part of

 18   District 13.

 19   Q.   Okay.    But you don't -- you don't know how much difference

 20   having Stark County in one district versus another would make,

 21   do you?    You didn't perform that calculation here, did you?

 22   A.   I did not, but we know that -- we can look at my exhibit --

 23   wait here while I find the exhibit.          Almost there.

 24        If we look at District 13 in the rebuttal plan,

 25   Representative Renacci had 44.8 percent of that district.               And
                        WILLIAM S.
Case: 1:18-cv-00357-TSB-KNM-MHW DocCOOPER   - REBUTTAL
                                    #: 249 Filed:           CROSS
                                                  03/13/19 Page:             8 - 106
                                                                 106 of 156 PAGEID #:
                                     21807


  1   much of that was, of course, in Stark County.

  2   Q.   But that calculation doesn't tell us what the precise

  3   effect of having Stark County in that district would be; right?

  4   A.   No, but we can assume it's higher.          So it would have been a

  5   very competitive district, for sure.

  6              MR. McKNIGHT:     Now, Your Honors, I see that the time

  7   is 11:30, and, unfortunately, I have a few more questions.               So

  8   I don't know where that leaves us.

  9              JUDGE BLACK:     How do you define "a few"?

 10              MR. McKNIGHT:     I try to do good estimates on my time.

 11              JUDGE BLACK:     You're a very good estimator.

 12              MR. McKNIGHT:     Okay.    Well, I'm thinking 15 or 20

 13   minutes.

 14              JUDGE BLACK:     Okay.    We need to recess.

 15        We told you we were going to have to recess at 11:30.

 16   We're in good shape.       We, in fact, are going to recess until

 17   1:30.

 18        During the extended break, I want you to be sure that

 19   you're all clear on what exhibits have been admitted.

 20        And during the break, sir, please do not discuss your

 21   testimony.

 22        We'll come back at 1:30 and conclude this witness'

 23   testimony.     Is there anything that requires the Court's

 24   attention before we recess for a couple hours?

 25        From the plaintiff?
                        WILLIAM S.
Case: 1:18-cv-00357-TSB-KNM-MHW DocCOOPER   - REBUTTAL
                                    #: 249 Filed:           CROSS
                                                  03/13/19 Page:             8 - 107
                                                                 107 of 156 PAGEID #:
                                     21808


  1              MS. LEVENSON:     No.   Thank you, Judge.

  2              JUDGE BLACK:     Defense?

  3              MR. STRACH:     No, Your Honor.

  4              JUDGE BLACK:     Intervenors?

  5              MR. LEWIS:     No, Your Honor.

  6              JUDGE BLACK:     We're in recess till 1:30.

  7              COURTROOM DEPUTY:       All rise.    This court is in recess

  8   until 1:30.

  9        (Witness temporarily excused.)

 10        (At 11:32 AM, a luncheon recess was taken.)

 11                                      - - -

 12                               AFTERNOON SESSION

 13        (In open court at 1:39 PM.)

 14              JUDGE BLACK:     Thank you.     Please be seated.

 15        All right.     We're back in the courtroom.        Sorry to keep you

 16   waiting.     Are we ready to continue with taking of testimony?

 17              MR. McKNIGHT:     We are, Your Honor.

 18              JUDGE BLACK:     All right.     If the witness could re-take

 19   the stand.

 20        You remain under oath, sir.         You understand; correct?

 21              THE WITNESS:     Yes, sir.

 22              JUDGE BLACK:     Very well.     Counsel, you may proceed.

 23        (William S. Cooper resumes the witness stand.)

 24                       RECROSS-EXAMINATION (Continued)

 25
                        WILLIAM S.
Case: 1:18-cv-00357-TSB-KNM-MHW DocCOOPER   - REBUTTAL
                                    #: 249 Filed:           CROSS
                                                  03/13/19 Page:             8 - 108
                                                                 108 of 156 PAGEID #:
                                     21809


  1   BY MR. McKNIGHT:

  2   Q.   All right.     Mr. Cooper, before we took a lunch break we

  3   were looking at the chart, which you have behind tab 9 in your

  4   notebook.

  5              MR. McKNIGHT:     And if we could get that on the screen,

  6   I'd appreciate that.

  7   Q.   All right.     And so, Mr. Cooper, we were talking about the

  8   election results under the 2014 election cycle.             And I think we

  9   had established that under the 2014 election results that you

 10   have listed in your chart here, the Democrats would have

 11   received a majority of the vote share in three of the

 12   districts, and those districts were three, nine and 11; is that

 13   right?

 14   A.   That is correct.      And then I began to explain why District

 15   13 is 46.8 percent, which underestimates the percentage.               And I

 16   next turned to a set of tables that actually did not give the

 17   answer, so I won't go back there.

 18        The way to explain it best is to look at a map of the

 19   current plan.     And you can see, if we have a map of the current

 20   plan around somewhere, that District 7 includes part of Stark

 21   County, and Stark County composes a large piece of rebuttal

 22   plan District 13.      And it's also in District 7, under the

 23   current plan.     Most of Stark County is under -- is in District

 24   7.   And that was the district that did not have a Democratic

 25   challenger in 2014.       So because of that, the percentage of
                        WILLIAM S.
Case: 1:18-cv-00357-TSB-KNM-MHW DocCOOPER   - REBUTTAL
                                    #: 249 Filed:           CROSS
                                                  03/13/19 Page:             8 - 109
                                                                 109 of 156 PAGEID #:
                                     21810


  1   Democratic vote in District 13, under the rebuttal plan, is

  2   artificially low.

  3   Q.   Okay.    But I think we also established before we left that

  4   you couldn't say how artificially low that number might be; is

  5   that right?

  6   A.   I think it's a safe bet that it's approaching 50 percent.

  7   Q.   But you --

  8   A.   Simply because Stark County is a big county.            So it

  9   composes most of the population in present day District 7.

 10   Q.   Okay.    Well, Mr. Cooper, you have not included that

 11   analysis in your report, have you?

 12   A.   Well, you asked me about it, so I have to respond.

 13   Q.   Yeah.    Well --

 14              JUDGE BLACK:     Okay.

 15   Q.   What I'm asking you now is that you didn't include that

 16   particular analysis in your report, did you?

 17   A.   No.   I could obtain it.

 18   Q.   All right.

 19   A.   But I can't do it off the top of my head.

 20   Q.   Okay.    All right.

 21        So I think you also talked about competitive districts in

 22   your testimony earlier.        And it's fair to say that if these

 23   were actual election results, it wouldn't matter if, for

 24   example, a candidate got 46.8 percent of the vote; they still

 25   would lose if they got 46.8 percent of the vote, right?
                        WILLIAM S.
Case: 1:18-cv-00357-TSB-KNM-MHW DocCOOPER   - REBUTTAL
                                    #: 249 Filed:           CROSS
                                                  03/13/19 Page:             8 - 110
                                                                 110 of 156 PAGEID #:
                                     21811


  1   A.   Well, that's true, but that's not what these tables are

  2   intended to prove one way or the other.           They just show which

  3   way the districts would trend.         There would be many other

  4   factors that would come into play in an actual election,

  5   obviously.

  6   Q.   And the problems that you testified about earlier with

  7   respect to uncontested election, that is a problem with using

  8   congressional election results as opposed to another index that

  9   might use statewide results, for example; right?

 10   A.   It is where there are no challengers, but that's really a

 11   limited set of districts across the four election cycles.

 12   Q.   Okay.    Well, continuing our look at the chart under tab 9,

 13   I was looking at the 2016 election cycle.           And it looks like to

 14   me that Democrats would have a majority of the vote share in

 15   Districts 3, 9, 11, and 13; is that correct?

 16   A.   That is correct, with competitive districts in 1, where

 17   it's 47.9 percent; and 49.8 percent, pretty much a 50-50

 18   district in District 16.

 19   Q.   Okay.    But the districts in which the Democrats have an

 20   actual majority of the vote share are the same under both your

 21   rebuttal plan and the enacted plan; is that right?

 22   A.   Yes, but there's a huge difference in the level of

 23   competitiveness in District 16, 49.8 percent versus 35.2

 24   percent.     And in District 1 there's nearly an eight-point --

 25   well, it's over a seven-point percentage spread, 47.9 to 40.7.
                        WILLIAM S.
Case: 1:18-cv-00357-TSB-KNM-MHW DocCOOPER   - REBUTTAL
                                    #: 249 Filed:           CROSS
                                                  03/13/19 Page:             8 - 111
                                                                 111 of 156 PAGEID #:
                                     21812


  1   Q.   Okay.    And then turning to the 2018 election cycle.

  2   Democrats would have received a majority of the vote share in

  3   Districts 1, 3, 9, 11, 13, and 16, under your rebuttal plan;

  4   right?

  5   A.   Correct.

  6   Q.   All right.

  7   A.   Which would be six plus a very competitive District 15,

  8   49.4 percent.

  9   Q.   Okay.    Well, looking across this chart, then, is it correct

 10   that the Democrats received a majority of the vote share in all

 11   election cycles contained in this chart involving Districts 3,

 12   9 and 11, and that's true both under your rebuttal plan and the

 13   2002 plan?     Is that right?

 14   A.   Yes, and three out of four elections in District 14, which

 15   I've explained --

 16   Q.   Okay.

 17   A.    -- why that is -- or 13, rather -- why it is artificially

 18   low in 2014, particularly when you look at the results for

 19   2012, where it was 64.5 percent.          Sixty-eight-point -- I'm

 20   sorry, 54.2 percent in 2016 and 52.9 percent in 2018.

 21   Q.   And when looking at the results for both the rebuttal plan

 22   and the 2012 plan, the district you drew in the rebuttal plan

 23   is the only one that didn't have a majority Democrat vote share

 24   for 2014; is that right?

 25   A.   I'm sorry.     I didn't exact --
                        WILLIAM S.
Case: 1:18-cv-00357-TSB-KNM-MHW DocCOOPER   - REBUTTAL
                                    #: 249 Filed:           CROSS
                                                  03/13/19 Page:             8 - 112
                                                                 112 of 156 PAGEID #:
                                     21813


  1   Q.   Yeah.    So looking at -- looking at the results for District

  2   13 across the chart here, the only time District 13 did not

  3   have a majority vote share under any election cycle featured in

  4   your chart is when it's the rebuttal plan in 2014; right?

  5   A.   Yes.

  6   Q.   Okay.    All right.

  7        Now, I want to ask if we could pull up a map that we have

  8   created that compares your map, your rebuttal plan, with the

  9   enacted plan.

 10               MR. McKNIGHT:    Can we put that on the screen.

 11   Q.   All right.     And what I'll represent to you, Mr. Cooper, is

 12   that this is your map with the counties colored.             Does that

 13   appear accurate?

 14   A.   It would seem to be.       I can't say with certainty, but there

 15   are certain features that appear in that shot.

 16   Q.   And the enacted districts are in sort of a striped black

 17   and green or outlined with black with green stripes, for lack

 18   of a better description.        Do you see that?

 19   A.   Yes.    It's a little hard to distinguish, but I can see

 20   that.

 21   Q.   Okay.    Do those districts appear to be roughly accurate,

 22   from what you can see?

 23   A.   I'll take your word for it.        I have to go back and compare

 24   and contrast with another themed map --

 25   Q.   Okay.    Well, I --
                        WILLIAM S.
Case: 1:18-cv-00357-TSB-KNM-MHW DocCOOPER   - REBUTTAL
                                    #: 249 Filed:           CROSS
                                                  03/13/19 Page:             8 - 113
                                                                 113 of 156 PAGEID #:
                                     21814


  1   A.    -- one of the other exhibits, but I will take your word for

  2   it.

  3   Q.    Okay.    Well, I just have a few questions about some

  4   specific areas.      I think you'll probably agree with me on

  5   these.

  6         So we noticed that in your map you took Clark County, which

  7   was a whole county that was in District 8 under the 2012 plan,

  8   and you moved Clark County from District 8 to District 4,

  9   didn't you?      Do you see Clark County?       It's kind of in the

 10   southwest corner of the state.

 11   A.    Yeah.

 12   Q.    So you moved that from Congressional District 8 where it

 13   was --

 14   A.    Right.

 15   Q.    -- under the 2012 plan --

 16   A.    Right.

 17   Q.    -- to Congressional District 4 under your plan; right?

 18   A.    Right.

 19   Q.    All right.    And then I see Miami County.        I see that you

 20   moved part of Miami County from District 8 under the enacted

 21   plan to District 4 under your plan; right?

 22   A.    Right.

 23   Q.    And when you did that, those changes had the effect of

 24   reducing the population in Congressional District 8, didn't it?

 25   A.    It did.
                        WILLIAM S.
Case: 1:18-cv-00357-TSB-KNM-MHW DocCOOPER   - REBUTTAL
                                    #: 249 Filed:           CROSS
                                                  03/13/19 Page:             8 - 114
                                                                 114 of 156 PAGEID #:
                                     21815


  1   Q.   All right.     And so those changes then rippled into Hamilton

  2   County, which required you to put population from Hamilton

  3   County into District 8; is that right?

  4   A.   That's correct.

  5   Q.   Okay.    And then you kept Warren County whole.          And Warren

  6   County is in the far southwestern corner.           Do you see that?

  7   A.   Yes.

  8   Q.   So you kept Warren County whole because of Ray DiRossi's

  9   testimony that the Ohio Legislature wanted to keep it whole,

 10   didn't you?

 11   A.   Yes.

 12   Q.   All right.     But by keeping Warren County whole, you then

 13   had to split Hamilton County two more ways, didn't you?

 14   A.   Frankly, I did not have to split it two more ways.             I could

 15   have simply eliminated the 432-person allocation to District 8

 16   and left it entirely in District 1.          I made that minor change

 17   just so there wouldn't be a long tail of District 8 kind of

 18   following the river.

 19   Q.   But that's not what you did here; right?

 20   A.   No, I didn't, but I'm just saying it would have been very

 21   easy to avoid that.

 22   Q.   And eliminating that tail would improve your compactness

 23   scores; is that why you did that?

 24   A.   Not exactly.     It just made it visually a little better if

 25   you're zooming in on the map to see a district that doesn't
                        WILLIAM S.
Case: 1:18-cv-00357-TSB-KNM-MHW DocCOOPER   - REBUTTAL
                                    #: 249 Filed:           CROSS
                                                  03/13/19 Page:             8 - 115
                                                                 115 of 156 PAGEID #:
                                     21816


  1   have a long tail along the river.          But it's only 432 people, so

  2   it would have been very easy to leave that in and make another

  3   modification somewhere else.

  4   Q.   But it's true that doing that would improve the compactness

  5   score of those districts; right?

  6   A.   It may or may not have.

  7   Q.   Okay.

  8   A.   It would have been probably pretty minimal improvement.              It

  9   just was more of a visual assessment than trying to play

 10   against a compactness score.         I didn't check the compactness

 11   scores.

 12   Q.   All right.     Now, when you drew the rebuttal plan, you had

 13   access to several things, right?          You had access to data that

 14   was from four completed election cycles in this decade; is that

 15   right?

 16   A.   That's correct.      I had the 2018 data.

 17   Q.   And you had access to election results from 2012; is that

 18   right?

 19   A.   Yes.

 20   Q.   You had access to election results from 2014?

 21   A.   Yes.

 22   Q.   From 2016?

 23   A.   Yes.

 24   Q.   From 2018?

 25   A.   Yes.
                        WILLIAM S.
Case: 1:18-cv-00357-TSB-KNM-MHW DocCOOPER   - REBUTTAL
                                    #: 249 Filed:           CROSS
                                                  03/13/19 Page:             8 - 116
                                                                 116 of 156 PAGEID #:
                                     21817


  1   Q.   Okay.    You had access to testimony of Ray DiRossi at trial,

  2   didn't you?

  3   A.   Yes.

  4   Q.   And you had access to testimony of Ray DiRossi in his

  5   deposition, didn't you?

  6   A.   No.

  7   Q.   Well, you had access to it?        You could have looked at it;

  8   right?

  9   A.   Maybe.    I did not know about his deposition, but --

 10   Q.   Okay.

 11   A.   I perhaps could have.       When was the deposition?

 12   Q.   Last year.

 13   A.   Okay.

 14   Q.   Parts of it have been designated in the record as well.

 15   A.   Okay.    I have not seen his deposition.

 16   Q.   All right.     Now, you had access, though, to Troy Judy's

 17   testimony here at trial; right?

 18   A.   Troy?

 19   Q.   Judy.

 20   A.   No.

 21   Q.   You don't know who that is?

 22   A.   No.

 23   Q.   Do you know who Heather Blessing is?

 24   A.   I believe I've seen her name mentioned as someone who's

 25   involved in the plan drawing, but I haven't seen any of her
                        WILLIAM S.
Case: 1:18-cv-00357-TSB-KNM-MHW DocCOOPER   - REBUTTAL
                                    #: 249 Filed:           CROSS
                                                  03/13/19 Page:             8 - 117
                                                                 117 of 156 PAGEID #:
                                     21818


  1   testimony.

  2   Q.   Okay.    Now, you also had access to Speaker Batchelder's

  3   testimony at trial; right?

  4   A.   I -- I was not given that information.

  5   Q.   Okay.

  6   A.   Whether I have access to it or not, I don't know.

  7   Q.   Have you ever read his testimony?

  8   A.   No.

  9   Q.   And you're also aware that there was tens of thousands of

 10   pages of documents that were exchanged in this case; is that

 11   right?

 12   A.   I don't know how many documents were exchanged, but it

 13   wouldn't surprise me if it was tens of thousands.

 14   Q.   Okay.    But you would have had access to them if you would

 15   have wanted them; right?

 16   A.   Well, some of them it would have been a guessing game as to

 17   what would be pertinent.

 18   Q.   Okay.    Now, the individuals involved in drawing and

 19   enacting the current plan, they didn't have access to any of

 20   those things, did they, in 2011?

 21   A.   Well, they did in a way.        They were communicating with one

 22   another.

 23   Q.   Okay.    But they didn't have access to any of the things I

 24   just talked about, did they?

 25   A.   Maybe not the depositions or trial testimony, but they
                        WILLIAM S.
Case: 1:18-cv-00357-TSB-KNM-MHW DocCOOPER   - REBUTTAL
                                    #: 249 Filed:           CROSS
                                                  03/13/19 Page:             8 - 118
                                                                 118 of 156 PAGEID #:
                                     21819


  1   might have had realtime conversations with some of the

  2   individuals you just mentioned.

  3   Q.   Okay.    Now, is it fair to say that the map drawers had to

  4   balance many competing considerations in 2011?

  5   A.   It's fair to say they were balancing competing

  6   considerations, but it's also fair to say that the map that

  7   they produced was a geographic monstrosity.

  8   Q.   Okay.    Well, as an example, a congresswoman could ask to

  9   have her family church and cemetery included in her district,

 10   couldn't she?

 11   A.   She could.

 12   Q.   Okay.

 13   A.   I wouldn't laugh at her, though, for not complying with

 14   that request.

 15   Q.   Okay.    And you can't possibly quantify all the requests

 16   that might have been received or asked of the map drawers, can

 17   you?

 18   A.   I could not, nor could anyone else.          Because, I guess

 19   different requests were coming in from different places.

 20   Q.   So you're not here to tell the Court that the only

 21   competing considerations were those you've testified about

 22   earlier today; is that right?

 23   A.   I am not -- I'm sorry, I missed the --

 24   Q.   Yeah.    So you are not here to tell the Court that the only

 25   competing considerations were those that you testified about
                        WILLIAM S.
Case: 1:18-cv-00357-TSB-KNM-MHW DocCOOPER   - REBUTTAL
                                    #: 249 Filed:           CROSS
                                                  03/13/19 Page:             8 - 119
                                                                 119 of 156 PAGEID #:
                                     21820


  1   earlier today; is that right?

  2   A.   That the only competing considerations?

  3   Q.   Yeah, that the map drawers had, were those that you

  4   testified earlier about today.

  5   A.   Oh, yeah, I -- you know, presumably they had others.              I

  6   don't know.

  7   Q.   Okay.

  8   A.   But also, presumably, they could develop a plan that was

  9   more voter friendly and was adhering to traditional

 10   redistricting principles.

 11               MR. McKNIGHT:    All right.     Thank you, sir.      I have no

 12   further questions.

 13               JUDGE BLACK:    Questions from the intervenors, perhaps?

 14               MR. BRADEN:    Your Honor.

 15                              RECROSS-EXAMINATION

 16   BY MR. BRADEN:

 17   Q.   Mr. Cooper, Mark Braden.        I represent the intervenors and I

 18   will be mercifully short.

 19   A.   Excellent.

 20   Q.   Of course, you actually share in that activity with me.

 21   I'm originally from Virginia.         Did I understand you're from

 22   Virginia, too?

 23   A.   Yes.    Originally from Bristol.

 24   Q.   Oh.    So we're both a long way from home; right?

 25   A.   Well, actually, it's closer to Cincinnati where I live now
                        WILLIAM S.
Case: 1:18-cv-00357-TSB-KNM-MHW DocCOOPER   - REBUTTAL
                                    #: 249 Filed:           CROSS
                                                  03/13/19 Page:             8 - 120
                                                                 120 of 156 PAGEID #:
                                     21821


  1   in Virginia than it is to Richmond.

  2   Q.   So intervening West Virginia gets in your way; right?

  3   A.   Yeah, except I just go down Highway 58 to Cumberland Gap,

  4   so I never really enter into West Virginia.            I just go through

  5   the extreme southwest corner of Virginia and then up through

  6   Kentucky.

  7   Q.   I was born in Ohio and lived here for a while.            Have you

  8   ever lived in the state of Ohio?

  9   A.   No.

 10   Q.   Have you ever worked with the Ohio legislature?

 11   A.   No.

 12   Q.   I heard some testimony, some of which I didn't actually

 13   understand, so let me see if you can help me on it.

 14        I heard some testimony from an expert witness --

 15        Actually, there were a couple of expert witnesses, one for

 16   the plaintiffs and, I think, maybe one for our side too.

 17         -- trying to quantify the number of possible plans.              I

 18   think one of the quantifications was that there were more

 19   possible plans in the state than there were molecules in the

 20   universe.

 21        Do you know what that number would be?           I can't, for the

 22   life of me -- what that reference meant.           Do you have a notion

 23   how many possible maps there are in the state of Ohio?

 24   A.   I -- I don't.     But one could imagine that there are

 25   millions upon millions, if you looked at every possibility.
                        WILLIAM S.
Case: 1:18-cv-00357-TSB-KNM-MHW DocCOOPER   - REBUTTAL
                                    #: 249 Filed:           CROSS
                                                  03/13/19 Page:             8 - 121
                                                                 121 of 156 PAGEID #:
                                     21822


  1   Q.   I think the expert for your side said that there were

  2   billions.     Would you agree that there might be billions?

  3   A.   It would not surprise me.

  4   Q.   So -- and you've drawn -- if I'm correct, I think you've

  5   drawn four plans for this Court that you've presented to us;

  6   correct?

  7   A.   That is correct.

  8   Q.   Yeah.    So we have one additional plan.         So let me -- the

  9   newest plan that you presented to the Court this morning is a

 10   ripple rebuttal plan.       Is that what I understand might be a way

 11   to describe it?

 12   A.   Well, it is a plan that takes into account the concerns

 13   that Mr. DiRossi explained in court on Friday.             I reviewed his

 14   testimony and attempted to take some of those concerns that he

 15   specifically mentioned into account in the rebuttal plan.

 16   Q.   And I heard you talk, and I think you picked the language

 17   up from him about it being a ripple effect.            Am I correct?     Am

 18   I using the right word?

 19   A.   I didn't pick that term up from him.          That's a pretty

 20   common term --

 21   Q.   Oh, okay.

 22   A.   -- if you're referring to changes that one makes in a map.

 23   Q.   I think I've heard that a good number of times myself.

 24   When I think of that, I sort of have this image of a lake or,

 25   you know, a stream or something and I throw a rock into it and
                        WILLIAM S.
Case: 1:18-cv-00357-TSB-KNM-MHW DocCOOPER   - REBUTTAL
                                    #: 249 Filed:           CROSS
                                                  03/13/19 Page:             8 - 122
                                                                 122 of 156 PAGEID #:
                                     21823


  1   ripples come out from that.        Is that the image you have in your

  2   head, or does that make sense?

  3   A.   That would be one image I would have of a ripple effect.               I

  4   think that's exactly what ripple effect is.

  5   Q.   Yeah.    And so when I throw that rock into the pond, but

  6   that pond has rocks in it and islands in it, the ripples have

  7   to move around those rocks and islands; correct?

  8   A.   It depends how big the rock is that you throw in that

  9   creates the ripple.

 10   Q.   You know, that's quite true.         Actually, there are certain

 11   ripples that will move rocks and certain ripples that won't

 12   move rocks?

 13   A.   Right.    Like Warren County is a pretty big rock, so it has

 14   a pretty big ripple effect.

 15   Q.   And so did I understand that your changes, your perception

 16   of these ripples, or the changes we were talking about here

 17   came from Ray's direct testimony to this Court?

 18   A.   In -- yeah.     Some of it.     I mean, some of it I was aware of

 19   previously.     Like I'd already, in my deposition, come to some

 20   understanding that there was an issue in Mercer County with

 21   Grand Lake.     And at the time I didn't realize it, but,

 22   actually, St. Mary's is not in Mercer, it's in Auglaize County.

 23   But that never really worried me, because Mercer County was

 24   whole in the corrected remedial plan and only had a tiny piece

 25   in District 8 for purposes of one person, one vote and zero
                        WILLIAM S.
Case: 1:18-cv-00357-TSB-KNM-MHW DocCOOPER   - REBUTTAL
                                    #: 249 Filed:           CROSS
                                                  03/13/19 Page:             8 - 123
                                                                 123 of 156 PAGEID #:
                                     21824


  1   deviation, in the original remedial plan.

  2   Q.   Sure.    Sure.    Okay.

  3        So that one little detail of Mercer that you sort of knew

  4   about.    But am I correct, or -- I understood your -- was

  5   rebuttal testimony and you're rebutting the testimony of Ray in

  6   this courtroom.       Isn't that what you did, rebutted his

  7   testimony?     Isn't that what you're doing?        Or am I mistaken?

  8   A.   Well, what I'm doing is showing that all of his concerns

  9   could have been taken into account and drawn into the map,

 10   while, at the same time, I created a map that was -- did not

 11   have the partisan imbalance you see in the 2012 plan --

 12   Q.   Sure.

 13   A.   -- and dealt with some of the issues he raised.             Not -- not

 14   that I agree with --

 15   Q.   Sure.

 16   A.   -- necessarily that these changes needed to be made such

 17   that this plan would be superior to the proposed remedial plan.

 18   It's just an example of how he could have drawn the plan that

 19   would have been more fair to voters in Ohio and certainly split

 20   fewer counties and fewer political subdivisions.             And it could

 21   have been done in a day.

 22   Q.   Yeah.    Okay.    And let me make sure I understand.

 23        So you took his testimony and some other understandings you

 24   had and tried to create a plan that you -- would look better on

 25   political science metrics or you believed were better under
                        WILLIAM S.
Case: 1:18-cv-00357-TSB-KNM-MHW DocCOOPER   - REBUTTAL
                                    #: 249 Filed:           CROSS
                                                  03/13/19 Page:             8 - 124
                                                                 124 of 156 PAGEID #:
                                     21825


  1   your theory of representation than the one that was enacted by

  2   the legislature; right?

  3              JUDGE BLACK:     Excuse me.     Plaintiffs' counsel is

  4   standing.

  5              MS. LEE:    Objection.     Mischaracterizes his testimony.

  6              JUDGE BLACK:     The objection is noted.

  7   A.   Yeah.    I don't have a theory of representation.           I just

  8   wanted to draw a plan that complied with traditional

  9   redistricting principles, unlike the 2012 plan, which I think

 10   is pretty evidently not in compliance.

 11   Q.   Sure.    Sure.   So did you examine the deposition testimony

 12   of Heather Mann?

 13   A.   No, I did not.      I just told you that.

 14   Q.   And you know she was the representative of the Senate

 15   helping to draw the plan; correct?

 16   A.   I did not know that until this moment.           I think I've seen

 17   her name, but --

 18   Q.   Did you talk to any member --

 19              JUDGE BLACK:     Excuse me.     Plaintiffs counsel is

 20   standing.

 21              MS. LEE:    Objection.     Question misstates the record.

 22              JUDGE BLACK:     Very well.     Noted.

 23   Q.   Did you talk to any member of the Ohio House of

 24   Representatives?

 25   A.   No.
                        WILLIAM S.
Case: 1:18-cv-00357-TSB-KNM-MHW DocCOOPER   - REBUTTAL
                                    #: 249 Filed:           CROSS
                                                  03/13/19 Page:             8 - 125
                                                                 125 of 156 PAGEID #:
                                     21826


  1   Q.   Have you read any deposition testimony of any member of the

  2   House of Representatives?

  3   A.   I have not.     I've testified in at least 40 voting rights

  4   trials, primarily Section 2 cases.

  5   Q.   I'm sorry.

  6   A.   It's extremely rare that --

  7   Q.   I'm hoping that we can sort of --

  8              JUDGE BLACK:     All right.     I will interject myself here

  9   and ask that you answer the question specifically.

 10        Do we need to reread the question, counsel?

 11              THE WITNESS:     Yes, that would be of assistance.          Thank

 12   you.

 13              JUDGE BLACK:     Hang on.     "Have you read any deposition

 14   testimony of any member of the House of Representatives?

 15        "I have not.     I've testified in at least 40 voting rights

 16   trials, primarily Section 2 cases."

 17        So the question was:

 18        "Have you read any deposition testimony of any member of

 19   the House of Representatives?"

 20        And your one-word answer is?

 21              THE WITNESS:     No.

 22              JUDGE BLACK:     Thank you.

 23   Q.   Have you read any testimony of any members of the Ohio

 24   Senate?

 25   A.   No.
                        WILLIAM S.
Case: 1:18-cv-00357-TSB-KNM-MHW DocCOOPER   - REBUTTAL
                                    #: 249 Filed:           CROSS
                                                  03/13/19 Page:             8 - 126
                                                                 126 of 156 PAGEID #:
                                     21827


  1   Q.   Have you read any deposition testimony of any employee of

  2   the Ohio Senate or House?

  3   A.   Well, I believe Mister -- I mean, I -- just for point of

  4   clarification, I read trial testimony from Mister --

  5   Q.   DiRossi?

  6   A.   -- DiRossi.     He was an employee, so --

  7   Q.   So that would be the single person, to the best of your

  8   recollection?

  9   A.   Yes.

 10   Q.   And, again, maybe I've already asked this question.             My

 11   memory fades fast sometimes.

 12        And you haven't talked to any member of the legislature,

 13   period, in regards to this?

 14               JUDGE BLACK:    Objection?

 15               MS. LEE:   Asked and answered, Your Honor.

 16               JUDGE BLACK:    He can answer it again.

 17   A.   No.

 18   Q.   For the state of Ohio to enact a legislative plan, it would

 19   need to pass --

 20        I'm asking you this question, if you understand it

 21   correctly, if you understand the process.

 22        For the state of Ohio to enact a plan, it would have to

 23   pass both the House and the Senate and be signed by the

 24   governor; correct?

 25               JUDGE BLACK:    Plaintiff have an objection?
                        WILLIAM S.
Case: 1:18-cv-00357-TSB-KNM-MHW DocCOOPER   - REBUTTAL
                                    #: 249 Filed:           CROSS
                                                  03/13/19 Page:             8 - 127
                                                                 127 of 156 PAGEID #:
                                     21828


  1              MS. LEE:    Objection.     Outside the scope and outside

  2   the area of this expert's testimony and all opinions in this

  3   case.

  4              JUDGE BLACK:     The objection's noted.       And you may

  5   proceed.

  6   A.   I believe you are correct.        It does vary from state to

  7   state, but I think -- it is my understanding it has to be

  8   passed by the House and Senate and signed by the governor.

  9   Q.   And the plan you drew, the rebuttal plan, doesn't

 10   contain -- you can't point to any input, I don't believe, from

 11   the --

 12        From the limits that you placed upon your knowledge, am I

 13   safe to assume you don't have any knowledge of what concerns

 14   might have been on the Senate side regarding the ripple effect

 15   of the plan?

 16              JUDGE BLACK:     Objection?

 17              MS. LEE:    Objection.     Misstates what he's relied upon.

 18              JUDGE BLACK:     Very well.     Noted.

 19   A.   Regarding the rebuttal plan?

 20   Q.   Yeah.

 21   A.   Yeah.    This was drawn as a rebuttal to points raised by Mr.

 22   DiRossi in his testimony on Friday.

 23   Q.   So it's a rebuttal plan?

 24   A.   That's what it's called.

 25   Q.   Okay.    And if I understand correctly, you're testifying
                        WILLIAM S.
Case: 1:18-cv-00357-TSB-KNM-MHW DocCOOPER   - REBUTTAL
                                    #: 249 Filed:           CROSS
                                                  03/13/19 Page:             8 - 128
                                                                 128 of 156 PAGEID #:
                                     21829


  1   that your rebuttal plan is better on a variety of political

  2   science metrics or your opinion than the plan that was adopted

  3   by the legislature?

  4              JUDGE BLACK:     Excuse me.     Objection?

  5              MS. LEE:    Objection.     Mischaracterizes the metrics the

  6   plan was passed under and asked and answered.

  7              JUDGE BLACK:     Very well.     He can answer the question.

  8   A.   First, I'm not a political scientist, so I'm not going to

  9   talk about political science metrics.

 10        What I will say is that in terms of adhering to traditional

 11   redistricting principles, as bad as the rebuttal plan is, it is

 12   clearly superior to the 2012 plan.          It splits many fewer

 13   counties, many fewer political subdivisions.            Higher

 14   compactness scores.

 15   Q.   When you work for a legislature and you have to draft a

 16   plan that's adopted by the legislature, it gets a majority vote

 17   in both Houses, we've agreed on that, and signed by the

 18   governor.     So you're sort of standing in the middle of the

 19   political thicket, aren't you?

 20              JUDGE BLACK:     Objection, perhaps?

 21              MS. LEE:    Yes, Your Honor.      Foundation.

 22              JUDGE BLACK:     Very well.

 23   A.   No, I'm not.     This is a proposed -- I've drawn a proposed

 24   remedial plan and some other hypothetical plans and this

 25   rebuttal plan.      I understand that if a Court were to order a
                        WILLIAM S.
Case: 1:18-cv-00357-TSB-KNM-MHW DocCOOPER   - REBUTTAL
                                    #: 249 Filed:           CROSS
                                                  03/13/19 Page:             8 - 129
                                                                 129 of 156 PAGEID #:
                                     21830


  1   remedial plan in this case, it wouldn't necessarily have to be

  2   the proposed remedial plan.        These are demonstrative plans.

  3   Q.   But I guess I'm really getting to the question.             You drew a

  4   plan without having any of the political considerations that

  5   might be involved in passing the plan in the legislative body?

  6              JUDGE BLACK:     Objection?

  7              MS. LEE:    Objection.     Asked and answered, repeatedly,

  8   and outside the scope.

  9              JUDGE BLACK:     You can answer the question.

 10   A.   Yes, I am not a member of the legislature, nor do I work

 11   for the legislature, nor did I read the depositions.              So the

 12   political factor did not enter into the equation I was drawing.

 13   Q.   So you don't have any theory or notion or speculation of

 14   how that plan, your remedial plan, would have been dealt with

 15   by a political body?

 16              JUDGE BLACK:     Objection?

 17              MS. LEE:    Objection, Your Honor.       Explicitly calls for

 18   speculation.

 19              MR. BRADEN:     I'll strike the word.       I apologize for

 20   the speculation.

 21   Q.   Do you have a plan on how this would have passed the Ohio

 22   legislature?

 23   A.   No one can tell at this juncture.          Put it up for a vote.

 24   How can I say?

 25   Q.   The members of the legislature, though, probably would know
                        WILLIAM S.
Case: 1:18-cv-00357-TSB-KNM-MHW DocCOOPER   - REBUTTAL
                                    #: 249 Filed:           CROSS
                                                  03/13/19 Page:             8 - 130
                                                                 130 of 156 PAGEID #:
                                     21831


  1   whether it could pass or not, or their staff?            They might be in

  2   a better position than you are; right?

  3   A.   They have not had a chance to vote on the proposed new

  4   plan.

  5              JUDGE BLACK:     Objection?

  6              MS. LEE:    Objection, Your Honor.       Calls for

  7   speculation.     Asked and answered.       Even if he drops the word

  8   speculation, his entire line of questioning calls for

  9   speculation, is outside the scope of this witness' testimony.

 10   Q.   So is your plan more than just a contestant --

 11              JUDGE BLACK:     Noted.

 12   Q.   -- in a theoretical beauty contest, or is it a serious plan

 13   that could have been politically passed by Ohio legislature?

 14              JUDGE BLACK:     There's an objection?

 15              MS. LEE:    The same objection, Your Honor.

 16              JUDGE BLACK:     All right.     It's noted.

 17   A.   It's more than a beauty contest.         And I -- you know,

 18   obviously it would have received serious consideration, because

 19   the voters in Ohio have --

 20   Q.   How did it get serious consideration if you have no idea of

 21   the position of people in one of the two chambers that were

 22   going to vote on it?       How can you possibly think somebody would

 23   seriously consider a plan when you haven't talked to any people

 24   in that chamber or haven't read any of their testimony or know

 25   anything about where their rocks are that you have to ripple
                        WILLIAM S.
Case: 1:18-cv-00357-TSB-KNM-MHW DocCOOPER   - REBUTTAL
                                    #: 249 Filed:           CROSS
                                                  03/13/19 Page:             8 - 131
                                                                 131 of 156 PAGEID #:
                                     21832


  1   around?

  2   A.   Well, I --

  3              JUDGE BLACK:     Objection?

  4              MS. LEE:    Your Honor, he is both badgering the witness

  5   on something that has been asked and answered repeatedly and

  6   this is outside the scope and it calls for speculation.

  7              JUDGE BLACK:     The Court finds it argumentative.

  8              MR. BRADEN:     Thank you, Your Honor.

  9              JUDGE BLACK:     Are you done?

 10              MR. BRADEN:     Thank you.

 11              JUDGE BLACK:     Very well.     Redirect.

 12              MS. LEE:    I have a brief redirect, Your Honor.

 13              JUDGE BLACK:     Very well.

 14              MS. LEE:    Your Honors, I'd like to start with the

 15   American FactFinder data.        I don't have the same exact version

 16   that intervenors presented yesterday, though I believe this is

 17   the version.

 18        Stephen, can you put up Brunell testimony, 34, at 16

 19   through 18.     And so what I have here is the same as described

 20   by Ms. McKnight yesterday, the P10 race for the population, 18

 21   years and over, for the 11th Congressional District in the

 22   Ohio.

 23        May I --

 24              JUDGE BLACK:     Yes.

 25              MS. LEE:    -- provide it to the intervenors, Your
                      WILLIAM S.Doc
Case: 1:18-cv-00357-TSB-KNM-MHW  COOPER
                                    #: 249-Filed:
                                              REBUTTAL
                                                  03/13/19REDIRECT           8 - 132
                                                           Page: 132 of 156 PAGEID #:
                                     21833


  1   Honors?

  2               JUDGE BLACK:    Yes.

  3                              REDIRECT EXAMINATION

  4   BY MS. LEE:

  5   Q.   So, Mr. Cooper, do you recall that Dr. Brunell, an expert

  6   for intervenors, gave trial testimony yesterday about the

  7   potential BVAP in District 11 or Cuyahoga County?

  8   A.   I am aware that he testified yesterday, yes.

  9   Q.   Well --

 10   A.   Just recently.

 11   Q.   More specifically, do you recall that on cross, that as

 12   part of Dr. Brunell's testimony, the Court was asked to take

 13   judicial notice of certain 2010 census data which you were just

 14   asked about today?

 15   A.   Oh, yes.

 16   Q.   Okay.    And so you were asked about that data without being

 17   shown a copy of it, so I have just handed out copies for

 18   everyone.     And so you had previously indicated that you had

 19   used the any part black voting -- any black -- any part black

 20   voting age population; correct?

 21   A.   Yes.

 22   Q.   Okay.    And, here, looking at this U.S. Census Bureau

 23   FactFinder P10 document, what would be -- where on this

 24   document is the single part black voting age population

 25   indicated?
                      WILLIAM S.Doc
Case: 1:18-cv-00357-TSB-KNM-MHW  COOPER
                                    #: 249-Filed:
                                              REBUTTAL
                                                  03/13/19REDIRECT           8 - 133
                                                           Page: 133 of 156 PAGEID #:
                                     21834


  1   A.   At the very top, the fourth road -- row -- or, actually,

  2   third under total, black or A -- black or African American

  3   alone.

  4   Q.   Okay.

  5   A.   This is the statewide total.

  6   Q.   And then in the second column, is that the total for single

  7   race black voting age population in District 11?

  8   A.   Yes.

  9   Q.   Okay.    And what number is there?

 10   A.   281,774.

 11   Q.   Okay.    And so from that number you could then calculate the

 12   single race black voting age population; is that right?

 13   A.   Single race, yes.

 14   Q.   Right?

 15   A.   If you're using block-level data for any combination of

 16   districts you could calculate the single race black voting age

 17   population.

 18               MS. LEE:   Okay.    And if we could put up -- gosh, where

 19   are we? -- P454 at page 25ish.         There we go.

 20   Q.   And so here, Mr. Cooper, if you look at District 11, the

 21   any part black total number.         Do you see that?

 22   A.   Yes.

 23   Q.   And so it's clear -- is it clear to you that you were using

 24   the any part black voting age population like you have

 25   previously testified to?
                      WILLIAM S.Doc
Case: 1:18-cv-00357-TSB-KNM-MHW  COOPER
                                    #: 249-Filed:
                                              REBUTTAL
                                                  03/13/19REDIRECT           8 - 134
                                                           Page: 134 of 156 PAGEID #:
                                     21835


  1   A.   Yes.

  2   Q.   Okay.    And do you recall on direct I had asked you if you

  3   leave out a significant portion of Cleveland or the

  4   municipalities immediately to its east in Cuyahoga County, is

  5   it possible to get a district up to a black voting age

  6   population over 45 percent?

  7   A.   Yes, I do recall that.

  8   Q.   Okay.    And so just given the confusion on cross over single

  9   part -- or single race black voting age population and any part

 10   black voting age population, if we were talking about single

 11   part -- excuse me -- single race black voting age population,

 12   would that at all change your answer to the question I asked

 13   you earlier?

 14   A.   Which?

 15   Q.   Regarding whether if you leave out a significant portion of

 16   Cleveland or the municipalities to its east in Cuyahoga County,

 17   is it possible to get up to a district of black voting page

 18   population over 45 percent?

 19   A.   No, it would not change my answer.

 20   Q.   Okay.

 21   A.   I would point out, in my declaration, I do spell out the

 22   statewide totals of black and any part black for both the year

 23   2000 and 2010, as well as non-Hispanic black and single race

 24   black.      So I'm not ignoring that data.       I just understand that

 25   in voting cases, when you're looking at minority-majority
                      WILLIAM S.Doc
Case: 1:18-cv-00357-TSB-KNM-MHW  COOPER
                                    #: 249-Filed:
                                              REBUTTAL
                                                  03/13/19REDIRECT           8 - 135
                                                           Page: 135 of 156 PAGEID #:
                                     21836


  1   districts, the metric to use nowadays is any part black, unless

  2   for some reason there is a significant minority population that

  3   is Latino or Asian-American or American Indian, and in this

  4   case, that's not the case.

  5   Q.   Okay.    And in your experience, after you have drawn

  6   illustrative or remedial maps in the VRA cases in which you are

  7   an expert -- in which you've been accepted as an expert, does

  8   the statistician or other political scientists in those cases

  9   run yet another district-specific functional analysis on those

 10   maps after you've drawn them?

 11   A.   I'm not aware that that has ever happened.

 12   Q.   Okay.

 13   A.   It would be highly unusual, and if it has happened, it

 14   probably wasn't relayed to me.

 15   Q.   Okay.

 16   A.   Because we're kind of at a Chinese wall situation between

 17   myself and other experts.

 18              MS. LEE:    So, Your Honor, I have no further questions,

 19   but we would like to ask the Court to take judicial notice of

 20   Georgia v. Ashcroft at 593 U.S. 465, pin cite 47273, note one,
 21   which speaks to what Mr. Cooper had testified earlier about

 22   what the Supreme Court says about using any part black voting

 23   age population.      And I had some time with Westlaw on our long

 24   break, and if you follow the citing references, you can see

 25   many Courts have used it, cited it for those purposes, and
                      WILLIAM S.Doc
Case: 1:18-cv-00357-TSB-KNM-MHW  COOPER
                                    #: 249-Filed:
                                              REBUTTAL
                                                  03/13/19REDIRECT           8 - 136
                                                           Page: 136 of 156 PAGEID #:
                                     21837


  1   we're happy to brief it further if it arises again.

  2              JUDGE BLACK:     Any objection to the Court taking

  3   judicial notice of Georgia versus Ashcroft?

  4              MR. McKNIGHT:     No objection to the Court taking

  5   judicial notice of that case.

  6              JUDGE BLACK:     The Court so acts.

  7              MS. LEE:    And, Your Honor, plaintiffs seek to admit

  8   P617 through P626, which are the documents that are in the

  9   binders that we handed out to the Court and to the witnesses

 10   and opposing counsel at the start of Mr. Cooper's rebuttal

 11   testimony.

 12              JUDGE BLACK:     Objections?

 13              MR. McKNIGHT:     Yes, Your Honor, we object to this for

 14   the reasons that Mr. Strach stated earlier, the reasons that

 15   intervenors stated earlier with respect to the untimeliness of

 16   this information.

 17              JUDGE BLACK:     Very well.     The Court admits them

 18   conditionally and anticipates post-trial brief.

 19              MS. LEE:    Thank you, Your Honor.       I have nothing

 20   further.

 21              JUDGE BLACK:     Very well.

 22              MR. McKNIGHT:     One additional item, Your Honor.          We'd

 23   like to move to admit the map that we showed, the comparison

 24   map, as a demonstrative.

 25              JUDGE BLACK:     Do you want to put a number on it?
                      WILLIAM S.Doc
Case: 1:18-cv-00357-TSB-KNM-MHW  COOPER
                                    #: 249-Filed:
                                              REBUTTAL
                                                  03/13/19REDIRECT           8 - 137
                                                           Page: 137 of 156 PAGEID #:
                                     21838


  1              MR. McKNIGHT:     We'll call it DD1, Defendants'

  2   Demonstrative 1.

  3              JUDGE BLACK:     Any objection?

  4              MS. LEE:    We have no objection, Your Honor.

  5              JUDGE BLACK:     It's admitted.

  6        Where do we --

  7        Yes, sir?

  8              MR. STRACH:     Your Honor, just so the record's clear,

  9   we want to renew or emphasize our motion to strike this

 10   testimony.     We've now heard the testimony.         We move, pursuant

 11   to the Court's inherent authority, and pursuant to Rule

 12   37(c)(1), to strike the witness and the testimony and the

 13   exhibits associated therewith, because we do not believe in any

 14   way it's rebuttal testimony.         Of course, we will brief that for

 15   the Court.

 16              JUDGE BLACK:     And the experienced and learned panel

 17   will take that under consideration.

 18              MR. STRACH:     Thank you, Your Honor.

 19              JUDGE BLACK:     Very well.

 20        Where do we stand from the plaintiffs' perspective?

 21              MS. LEE:    Could we excuse Mr. Cooper, please, Your

 22   Honor?

 23              JUDGE BLACK:     You want to leave?

 24              THE WITNESS:     No.   Go right ahead.      Party on.

 25              JUDGE BLACK:     You may step down, sir.        Do so quickly,
                                                                             8 - 138
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 249 Filed: 03/13/19 Page: 138 of 156 PAGEID #:
                                     21839


  1   before they come up with more questions.           You're free to go or

  2   stay.

  3              THE WITNESS:     I'll sit out in the gallery.

  4              JUDGE BLACK:     All right.

  5        (Witness excused.)

  6              JUDGE BLACK:     No tweeting.

  7              MS. LEVENSON:     Your Honor, plaintiffs' rest.

  8              JUDGE BLACK:     All right.     The plaintiffs have rested.

  9   The evidence is closed.

 10   PLAINTIFFS REST

 11              JUDGE BLACK:     We have an order regarding pretrial --

 12   post-trial briefing that I'd like to distribute to the lawyers

 13   now, if we could.      And we will sit here quietly while you read

 14   it, and then I have a couple of clarification statements and

 15   will address whatever you choose to.

 16        (Courtroom deputy distributes document to all counsel.)

 17              JUDGE BLACK:     The order has not yet been docketed, but

 18   as soon as we break, the Court anticipates docketing it.               It

 19   would be difficult to try and docket it from the bench.              That

 20   part was a joke.

 21        (Pause in proceedings.)

 22              JUDGE BLACK:     Okay.    I've been watching the lawyers'

 23   eyes and seeing you conferring.          I believe you've had a chance

 24   to read the order.

 25        With due respect, this order regarding post-trial briefing
                                                                             8 - 139
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 249 Filed: 03/13/19 Page: 139 of 156 PAGEID #:
                                     21840


  1   is what the Court believes it needs.          And I'm not offering this

  2   up for negotiation, but in the exercise of our discretion,

  3   establishing a post-trial briefing order that is responsive to

  4   the Court's needs.

  5        I have a couple of clarifying items to hit, but if you wish

  6   to be heard before I clarify this and docket it, this would be

  7   your moment.

  8        Does plaintiff wish to be heard?

  9              MR. FRAM:     Your Honor, we appreciate the schedule and

 10   the structure set forth by the Court, and we appreciate the

 11   need to present the objections on the evidence and the

 12   responses in an economical manner, as set forth in the

 13   spreadsheet.

 14        I wanted to state for the record, however, that there are a

 15   few documents, not too many, where putting it in spreadsheet

 16   form might be a little cumbersome, a little long in the column,

 17   and it might be more readable if we were permitted, in certain

 18   select basis, just on the evidentiary objections, to put forth

 19   the responses in a more conventional form of a short statement

 20   about those documents.       I can imagine there being no --

 21   certainly not more than a dozen such instances.

 22        There are also a couple of cross-cutting issues that have

 23   come up, raised by both sides about evidentiary issues about

 24   whether or not it's appropriate to talk about a certain

 25   document given where it was -- in testimony, for example,
                                                                             8 - 140
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 249 Filed: 03/13/19 Page: 140 of 156 PAGEID #:
                                     21841


  1   raised twice today.       And there is other -- we've talked in the

  2   past about documents produced pursuant to subpoenas, we talked

  3   about metadata.      There are certain general evidentiary issues

  4   that have come up in the past where we appreciate the

  5   opportunity to put forward our views.

  6              JUDGE BLACK:     What we're trying to accomplish is that

  7   the Court is able to go to one document and there it all is.

  8   Not -- we don't have to go over here and get this one and then

  9   get this one.     We want it all there.

 10        I mean, can you have a couple of extra pages on the

 11   spreadsheet that develops what you need to develop more than

 12   you can stuff in the column?

 13              MR. FRAM:     If the Court's -- if the Court finds it

 14   more convenient and efficient to view it within a column, we're

 15   happy to put the words in a column.          Sometimes the column will

 16   get a little long.       That's all.

 17              JUDGE BLACK:     We're prepared to deal with long

 18   columns.

 19              MR. FRAM:     Thank you, Your Honor.       We can it handle

 20   it, then.

 21              MR. STRACH:     Your Honor?

 22              JUDGE BLACK:     Yes.

 23              MR. STRACH:     If I may, on that point.

 24              JUDGE BLACK:     Yes.

 25              MR. STRACH:     We probably actually are on the same
                                                                             8 - 141
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 249 Filed: 03/13/19 Page: 141 of 156 PAGEID #:
                                     21842


  1   wavelength here.      On this particular issue, one idea we were

  2   tossing around is on the spreadsheet we can put a code in there

  3   for the Court -- because a lot of the issues are going to be

  4   overlapping amongst many documents, we could put a code in the

  5   spreadsheet which would refer the Court back to a brief on

  6   objections where we would reference all those and brief all

  7   similarly-situated objections at the same time.             And then where

  8   ones require individual attention, we could either put those in

  9   the column or put a code.

 10        So it would take two documents.         It would be the

 11   spreadsheet and then the brief, but it would be a way to

 12   reference here and have a more conventional read for the Court

 13   in looking at the text of the objections.           The prose, the

 14   argument.

 15              JUDGE BLACK:     Run that by me one more time.

 16              MR. STRACH:     So we would have the spreadsheet as the

 17   Court wants, but where certain objections are common to many

 18   documents, we could have a code --

 19              JUDGE BLACK:     Okay.

 20              MR. STRACH:     -- for those.     And then that would refer

 21   the Court to our brief.        And then we would brief all common

 22   objections and exhibits under that code in the brief.              We would

 23   clearly reference it in the brief.          So all the Court would have

 24   to do is say C1 in the spreadsheet, come to the brief, briefing

 25   on objections labeled C1, and then read the arguments regarding
                                                                             8 - 142
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 249 Filed: 03/13/19 Page: 142 of 156 PAGEID #:
                                     21843


  1   those objections.

  2              JUDGE BLACK:     I'm looking over there, because we're

  3   going to be --

  4              JUDGE WATSON:     Our clerks object.

  5              MR. FRAM:     I'm just --

  6              JUDGE BLACK:     Why don't you come confer with your

  7   Judge.

  8        You've stirred them up.

  9              MR. STRACH:     We certainly want to make it as easy on

 10   the clerks as possible.

 11              JUDGE BLACK:     That's what we're working on.

 12        (Pause in proceedings.)

 13              JUDGE WATSON:     There seems to be an awful lot of

 14   objections that present a one word with not any further

 15   explanation of the objection.          We want to get away from a rote

 16   analysis.

 17        What we envisioned was a document that would say a sentence

 18   or two explaining your objection in context in each case.               All

 19   right?

 20        To the extent that we have it in columns and so forth, then

 21   we've got to go back and refer to whatever document you -- you

 22   know, the number of times it was raised, we're trying to get

 23   away from that.

 24              MR. FRAM:     Your Honor --

 25              JUDGE BLACK:     Did you wish to be heard, sir?
                                                                             8 - 143
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 249 Filed: 03/13/19 Page: 143 of 156 PAGEID #:
                                     21844


  1              MR. FRAM:     Yeah, I'm amenable to whatever the Court

  2   and the Court's clerks would prefer.          A reason why I think Mr.

  3   Strach and I are on similar pages, we've had, perhaps, a little

  4   too much experience with the spreadsheets, and maybe our older

  5   eyes get weary with long columns.          And we're more used to an

  6   old -- different form.       But that's really an implementation

  7   detail at the end of the day.

  8        There are some document-specific issues.           They'll say,

  9   "So-and-so didn't really draft it."          And we'll say, "But, hey,

 10   look at this piece of the testimony here, Exhibit 77.              He said,

 11   well, maybe he used that naming convention, maybe he didn't.

 12   You've got to look at the" --

 13        So some of it's generic, some of the conversation is

 14   document specific.       It can all be in a column if that's what

 15   folks are comfortable with.        It's really for the ease and

 16   efficiency of the people doing the reading.            And we're just

 17   here to make that work.        We happen to operate maybe in a

 18   different old-school approach on what's easier for us to read,

 19   but that's not really relevant.

 20              JUDGE BLACK:     Yes?

 21              MR. STRACH:     Maybe -- I also want to make sure that

 22   we're clear on when we are responding -- when we are lodging

 23   objections on the spreadsheet and responding with the -- to

 24   objections, will we also be able to submit a brief regarding

 25   the objections?
                                                                             8 - 144
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 249 Filed: 03/13/19 Page: 144 of 156 PAGEID #:
                                     21845


  1              MR. FRAM:     In a case in point, we have a contention,

  2   for example, that the -- and we've had this out some with the

  3   other side, just a cordial disagreement, that the prior failure

  4   to specify hearsay objections, as the Court required, as we

  5   read the pretrial conference order, impairs their ability to

  6   raise hearsay and conclusory form at a later date.             And

  7   defendants and intervenors disagree with our view on that.

  8        I don't know if one puts that in a spreadsheet or in a

  9   separate brief, but we have issues of that type.

 10        (Judges confer privately.)

 11              JUDGE WATSON:     How long do you need on objections if

 12   you were to do a brief?

 13              JUDGE BLACK:     In terms of page length.        And don't you

 14   say a hundred pages.

 15              MR. STRACH:     I saw you nixed my hundred already.

 16        You know, I'm thinking 40, like double the normal length of

 17   a brief.

 18              JUDGE BLACK:     Can the plaintiff live with that?

 19              MR. FRAM:     40 in addition to the spreadsheet, Your

 20   Honor?

 21              JUDGE BLACK:     Yes.

 22              MR. FRAM:     I think we can work that out.        40 in

 23   addition to the spreadsheet.

 24              JUDGE BLACK:     And the defense and intervenors are okay

 25   with that?
                                                                             8 - 145
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 249 Filed: 03/13/19 Page: 145 of 156 PAGEID #:
                                     21846


  1              MS. McKNIGHT:     Yes, Your Honor.

  2              JUDGE BLACK:     Thank you.

  3        All right.     You've made one modification.

  4        On the spreadsheet, as the one you filed previously, there

  5   are a bunch of objections, many of which have been withdrawn.

  6   When we get to the final spreadsheet, I hope you're able to

  7   remove those.

  8              MR. FRAM:     Yes, Your Honor.

  9              JUDGE BLACK:     Agreed?

 10              MR. STRACH:     Absolutely.

 11              JUDGE BLACK:     Very well.

 12              MR. STRACH:     I have one more when the Court's ready.

 13              JUDGE BLACK:     Okay.

 14              MR. STRACH:     Test my luck here.

 15              JUDGE BLACK:     Will you speak right up, please.

 16              MR. STRACH:     I will.    Sorry, Your Honor.

 17              JUDGE BLACK:     And after we're done listening to you,

 18   we're going to take a break, come back, and have some

 19   going-away comments.

 20              MR. STRACH:     Okay.    I will look forward to that.

 21        (Laughter.)

 22              JUDGE WATSON:     Going away.

 23              MR. STRACH:     I think I have a plane to catch,

 24   actually.

 25        Your Honor, one suggestion.         The Court has allowed the
                                                                             8 - 146
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 249 Filed: 03/13/19 Page: 146 of 156 PAGEID #:
                                     21847


  1   plaintiffs to include as rebuttal additional proposed findings

  2   of fact in their filing of April 2nd, 2019.            We are a little

  3   concerned that there may be a disagreement about what rebuttal

  4   means, and that could -- if they have a broad definition of

  5   rebuttal and we believe that they've included a lot of findings

  6   of fact that should have been previously disclosed, we would

  7   like to have an opportunity, we can do it quickly, to respond

  8   to any such findings of fact that we believe are not really

  9   rebuttal.

 10              JUDGE BLACK:     I hear the request.

 11         Did you have a comment, sir?

 12              MR. FRAM:     We're both careful lawyers here, and Mr.

 13   Strach's worried about that we might overread what rebuttal is,

 14   and I'm, of course, a little concerned exactly how he'd read

 15   his opportunity to respond and we'd have essentially a surreply

 16   on the evidence.

 17         If there's a motion to strike some of our rebuttal facts as

 18   outside proper rebuttal, I would ask that could be stated, but

 19   without introducing additional facts.           In other words, if he

 20   thinks that we have transgressed the Court's order, he can say

 21   so.    I have no problem with that.        I don't want to open the

 22   door to him coming back and saying "And here's why" and "Here's

 23   a narrative of additional facts as to why."            Essentially that

 24   gives them the last word on what the facts are, which, as I

 25   think I previously argued, we view as improper.
                                                                             8 - 147
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 249 Filed: 03/13/19 Page: 147 of 156 PAGEID #:
                                     21848


  1              MR. STRACH:     Your Honor.

  2              JUDGE BLACK:     Yes?

  3              MR. STRACH:     I think that if the Court were to tell us

  4   that we would be permitted to file a motion to strike any such

  5   findings that we thought exceeded the scope of rebuttal,

  6   normally I would be hesitant to file such a motion because I'd

  7   be worried the Court didn't authorize it in advance, but if the

  8   Court authorizes it in advance, I think we could live with

  9   that.

 10              JUDGE BLACK:     And why can't you address it in your

 11   objections?

 12              MR. STRACH:     In what objections?

 13              JUDGE BLACK:     Whatever objections you're going to

 14   make.

 15              MR. FRAM:     I think the --

 16              MR. STRACH:     Well, so the 7th, we file responses to

 17   evidentiary objections, so that doesn't include any findings

 18   that they filed on the 2nd that we believe exceed the scope of

 19   rebuttal.     Now, we could include that, but then that kind of

 20   butts up on Mr. Fram's concern.

 21              JUDGE BLACK:     Well, we're going to adjourn and prepare

 22   our going-away remarks.        We're going to caucus with our team

 23   and try and make sure we're all on the same page and proceed as

 24   such.    But just to further muddy the waters, I have some

 25   clarifications to offer.
                                                                             8 - 148
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 249 Filed: 03/13/19 Page: 148 of 156 PAGEID #:
                                     21849


  1        You understand that when we talk about the conclusions of

  2   law, that's the post-trial brief.

  3        Plaintiff understands that?

  4              MR. FRAM:     Yes, Your Honor.

  5              JUDGE BLACK:     And the defense as well?

  6              MR. STRACH:     Let me make sure I understand, because I

  7   have not done it that way before.

  8              JUDGE BLACK:     Welcome to the heartland of America.

  9              MR. STRACH:     Exactly.

 10        So we would file a document called proposed findings of

 11   fact that's a separate document, and then we would file

 12   proposed conclusions of law and post-trial brief, or are you

 13   saying that the conclusions of law in our proposed findings and

 14   conclusions equals the post-trial brief?

 15              JUDGE BLACK:     Correct, the latter.

 16              MR. STRACH:     Okay.

 17              JUDGE BLACK:     Let's look at the first paragraph that

 18   deals with the plaintiffs.         They're going to file one document

 19   which is proposed findings of fact and one document that is

 20   proposed conclusions of law in a post-trial brief format.

 21              JUDGE WATSON:     Which is why we have the page

 22   limitations.

 23              MR. STRACH:     Okay.

 24              JUDGE WATSON:     And there are no page limitations for

 25   the proposed findings of fact.
                                                                             8 - 149
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 249 Filed: 03/13/19 Page: 149 of 156 PAGEID #:
                                     21850


  1              MR. STRACH:     All right.     We understand that.

  2              JUDGE BLACK:     All right.

  3        My second clarification we will take under advisement, but

  4   that is:    There will be no surreply.        But we're going to talk

  5   about what you've just raised.

  6        And all objections should be contained within the

  7   spreadsheets and/or I think we signed off on a brief regarding

  8   that.

  9              JUDGE WATSON:     Ms. Thomas?

 10              MS. THOMAS-LUNDBORG:       I just have a question for

 11   clarification.      In the post-trial conclusions of law, do we

 12   need to follow the local rule with the table of contents with a

 13   summary of all the arguments?

 14        (Judges confer privately.)

 15              JUDGE BLACK:     I'm glad you asked.       We're going to

 16   waive that local rule.       We're capable of reading it without a

 17   summary.    Thank you for bringing it to the Court's attention.

 18        So you get to write long briefs and you don't have to do a

 19   table of authorities and a summary of the argument and all that

 20   other stuff that the local rules reflect before I came on the

 21   court.

 22        (Laughter.)

 23              JUDGE BLACK:     I think we're ready to step down.          Will

 24   you give us ten minutes exactly, and we'll come back with our

 25   going-away remarks and our clarifications.
                                                                             8 - 150
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 249 Filed: 03/13/19 Page: 150 of 156 PAGEID #:
                                     21851


  1        We're in recess for ten minutes.

  2              COURTROOM DEPUTY:      All rise.     This court is in recess

  3   for ten minutes.

  4        (Recess taken:      2:40 PM - 2:54 PM.)

  5              THE COURT:     Thank you.    Please be seated.

  6        Thank you for giving us a chance to converse.

  7        It's my understanding that none of the law clerks are

  8   leaving.    Correct?

  9        (Laughter.)

 10              JUDGE BLACK:     We're going to put on this order,

 11   updated, not immediately but soon.          If you would look at page

 12   two, what we're really focused on is dealing with these

 13   objections in a way that helps us.          "All evidentiary objections

 14   shall be submitted via Excel spreadsheets."            That means all.

 15   So those are the only objections we're looking at.             So get them

 16   all on the spreadsheet.

 17        In an extraordinary act of generosity, we are prepared to

 18   give you the opportunity to file up to a 40-page objection

 19   brief that comes in with your spreadsheet, and the local rules

 20   don't apply to that 40-page document, although it's more than

 21   20 pages.

 22        So all objections -- so the only ones we're going to deal

 23   with -- so it's objections that you raised at trial, it's

 24   objections you raised, get them all on the spreadsheet, and

 25   then you're welcome to give us a 40-page brief that discusses
                                                                             8 - 151
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 249 Filed: 03/13/19 Page: 151 of 156 PAGEID #:
                                     21852


  1   it further.

  2        We're worried about this coding deal, that that's going to

  3   end up giving us not a sufficient explanation.             "Hearsay.

  4   These are all that one," we want it all on the spreadsheet and

  5   supplemented with the brief.         Beyond that, I don't think

  6   there's going to be any change to the order regarding

  7   post-trial briefing.

  8        Now, you can do what you like before I give my speech.

  9              MR. FRAM:     Just one question, Your Honor.

 10        You mentioned a 40-page objection brief.           Does that also

 11   apply to responses to the objections where they'd need to be

 12   explained?     Someone's coming in with 40 pages talking about

 13   their objections, I -- before, the example I gave had to do

 14   with responses, the objections where some explanation could be

 15   in order and might be helpful.

 16        (Judges confer privately.)

 17              JUDGE BLACK:     It's legit.     We need a brief on

 18   objections, and it probably needs to come after there have been

 19   responses to the objections.

 20        Is that what you're getting to?

 21              MR. FRAM:     What I'm getting at, Your Honor, is they're

 22   going to put out -- well, each side will put forward their

 23   objections, and we understand they have to be explained.               Where

 24   we were seeing the actual additional words being useful, if a

 25   party had to, in their response, it's possible there could be
                                                                             8 - 152
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 249 Filed: 03/13/19 Page: 152 of 156 PAGEID #:
                                     21853


  1   need for some additional words in the initial articulation of

  2   the objections.      There's some of that as well.         But we

  3   particularly saw a need in the response.           The examples I gave

  4   before had to do with whether or not there was a waiver of an

  5   objection.

  6               JUDGE BLACK:    So what do you propose?

  7               MR. FRAM:    What I would propose would be something on

  8   the order of 40 each, up to 40 if you need further explanation

  9   of your objections, and up to 40 if you need to explain your

 10   responses.

 11               JUDGE BLACK:    Two 40-page briefs?

 12               MR. FRAM:    Two 40.

 13               JUDGE BLACK:    Times two.

 14               MR. FRAM:    Well, I've been inspired by opposing

 15   counsel of asking for a reasonable number.            But if the Court is

 16   more comfortable, maybe, with a smaller number to explain the

 17   objections, maybe 20, 25, something in the order of 40 on the

 18   response.     There's no magic in these numbers.

 19        (Judges confer privately.)

 20               JUDGE BLACK:    Do you like his idea?

 21               MR. STRACH:    We'll take it, Your Honor, if you're

 22   willing to do it.

 23               JUDGE BLACK:    Sold.

 24        Yes?

 25               MS. THOMAS-LUNDBORG:      I just had a question related to
                                                                             8 - 153
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 249 Filed: 03/13/19 Page: 153 of 156 PAGEID #:
                                     21854


  1   the Excel.     Is it possible to use tabs since we'll be objecting

  2   to three different types of evidence?           There will be designated

  3   testimony, trial testimony, and then exhibits.             So a tab for

  4   each.

  5              JUDGE BLACK:     Yes.   I had a bunch of thumbs up.         I

  6   don't need to know -- well, all right.

  7              MR. STRACH:     Your Honor, you said that there would be

  8   no other changes to the order.         Would we be permitted to file a

  9   motion to strike any rebuttal findings of fact that we believe

 10   were not truly rebuttal?

 11              JUDGE BLACK:     And that won't be reflected in your two

 12   40-page briefs on objections?

 13              MR. STRACH:     We won't be able to, because that comes

 14   last.

 15              JUDGE BLACK:     Yes.

 16              MR. STRACH:     All right.     Thank you, Your Honor.

 17              JUDGE BLACK:     You understand how well received it will

 18   be.

 19              MR. STRACH:     We will keep that in mind.

 20              JUDGE BLACK:     Very well.

 21         Is there more we need to clarify before we tell you to go

 22   away?

 23         From the plaintiff?

 24              MR. FRAM:     Nothing from plaintiffs, Your Honor.

 25              JUDGE BLACK:     The defense?
                                                                             8 - 154
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 249 Filed: 03/13/19 Page: 154 of 156 PAGEID #:
                                     21855


  1              MR. STRACH:     Not here, Your Honor.

  2              JUDGE BLACK:     The intervenors?

  3              MR. LEWIS:     Not here, Your Honor.

  4              JUDGE BLACK:     Very well.

  5        Well, let me speak for myself alone.          You all have done an

  6   extraordinary job as professionals in presenting a complex set

  7   of evidence, testimony on difficult issues, and I am remarkably

  8   impressed by each and every lawyer who participated in this

  9   trial.    It's a credit to you.       I'd almost invite you back

 10   anytime you wish.

 11        (Laughter.)

 12              JUDGE BLACK:     Do you wish to make any closing

 13   comments?

 14              JUDGE NELSON MOORE:       I agree with Judge Black.       You've

 15   done a very fine job, all of you, and it's been excellent to

 16   see each of you in your performance of your duties.

 17              JUDGE BLACK:     Judge Watson?

 18              JUDGE WATSON:     This has been an exceptionally well-

 19   lawyered case.      In a very compressed period of time you have

 20   put together a phenomenal amount of information.             You've tried

 21   to dumb it down for the Court.         We appreciate that.       This is

 22   not easy material to wrestle with.          These are not easy issues

 23   to wrestle with.

 24        There is a commission coming down the road, and I suppose

 25   that commission's going to be just as difficult as the process
                                                                             8 - 155
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 249 Filed: 03/13/19 Page: 155 of 156 PAGEID #:
                                     21856


  1   we currently have.       But in any event, I've enjoyed this very

  2   much.    I look forward to never having to do it again.

  3         (Laughter.)

  4              JUDGE WATSON:     And I hope that -- I wish you all well,

  5   travel safely, and it's been a pleasure.

  6              JUDGE BLACK:     I concur with those remarks.         If you've

  7   been listening carefully, you probably know what I'm going to

  8   say.    I don't often get a chance to say it, but you are free to

  9   go.     Thank you.

 10              MS. LEE:    Thank you, Your Honor.

 11              JUDGE BLACK:     We're in recess.

 12              COURTROOM DEPUTY:      All rise.     This court is now in

 13   recess.

 14              JUDGE BLACK:     Actually, adjourned.

 15              COURTROOM DEPUTY:      Court is now adjourned.

 16              JUDGE BLACK:     Safe travels.

 17         (Proceedings concluded at 3:03 PM.)

 18                                      - - -

 19                                  MISCELLANEOUS

 20   Defendants Rest .................................. 28
      Intervenors Rest ................................. 28
 21   Plaintiffs' Evidence in Rebuttal ................. 35
      Plaintiffs Rest .................................. 138
 22
                                         - - -
 23

 24

 25
                                                                             8 - 156
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 249 Filed: 03/13/19 Page: 156 of 156 PAGEID #:
                                     21857


  1                   I N D E X       O F     W I T N E S S E S

  2   DEFENDANTS' WITNESSES:                                        PAGE

  3   M. V. HOOD III
      Cross-Examination (Cont'd) by Ms. Lee ............              7
  4   Redirect Examination by Mr. McKnight .............             16

  5   PLAINTIFFS' REBUTTAL WITNESSES:                               PAGE

  6   WILLIAM S. COOPER
      Rebuttal Direct Examination by Ms. Lee ........... 35
  7   Rebuttal Cross-Examination by Mr. McKnight ....... 61
      Rebuttal Cross-Examination (Cont'd) by Mr. McKnight 95
  8   Rebuttal Cross-Examination (Cont'd) by Mr. McKnight108
      Rebuttal Cross-Examination by Mr. Braden ......... 119
  9   Rebuttal Redirect Examination by Ms. Lee ......... 132

 10   MARCIA C. KAPTUR
      Rebuttal Direct Examination by Mr. Carey .........             68
 11   Rebuttal Cross-Examination by Mr. Braden .........             77
      Rebuttal Redirect Examination by Mr. Carey .......             93
 12   Rebuttal Cross-Examination (Cont'd) By Mr. McKnight            95

 13                                      - - -

 14                             C E R T I F I C A T E

 15              I, Luke T. Lavin, RDR, CRR, the undersigned, certify

 16   that the foregoing is a correct transcript from the record of

 17   proceedings in the above-entitled matter.

 18

 19                                         s/Luke T. Lavin
                                            Luke T. Lavin
 20                                         Official Court Reporter

 21

 22

 23

 24

 25
